[purchaseagreementa01001.jpg]
EXECUTION VERSION STOCK AND ASSET PURCHASE AGREEMENT BY AND AMONG SPI LLC
FOUNDATION BUILDING MATERIALS, LLC, FBM LOGISTICS, LLC AND FBM CANADA SPI, INC.
September 26, 2018



--------------------------------------------------------------------------------



 
[purchaseagreementa01002.jpg]
TABLE OF CONTENTS Page ARTICLE 1 PURCHASE AND
SALE........................................................................................
1 Section 1.1 Purchased Stock; Purchased Assets; Assumed Liabilities
.......................... 1 Section 1.2 Excluded Assets; Excluded Liabilities
........................................................ 2 ARTICLE 2
CONSIDERATION
................................................................................................
2 Section 2.1 Purchase Price; Payment
............................................................................. 2
Section 2.2 Pre-Closing Adjustment
.............................................................................. 3
Section 2.3 Post-Closing Adjustments
........................................................................... 3
Section 2.4 Withholding
................................................................................................
5 Section 2.5 Allocation of Purchase Price
....................................................................... 5
ARTICLE 3 THE CLOSING
.......................................................................................................
6 Section 3.1 Closing
Date................................................................................................
6 Section 3.2 Deliveries by Seller to Purchaser
................................................................ 6 Section 3.3
Deliveries by Purchaser to Seller
................................................................ 6 Section 3.4
Payoff of Indebtedness and Transaction Expenses; Payment of Indemnification
Escrow Amount ................................................................ 7
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER
............................... 7 Section 4.1 Organization and Good Standing
................................................................ 7 Section 4.2
Capital Structure
.........................................................................................
8 Section 4.3 Authorization of Agreement
....................................................................... 8
Section 4.4 No Violations; No Consents
........................................................................ 8
Section 4.5 Brokers
........................................................................................................
9 Section 4.6 Financial Statements
...................................................................................
9 Section 4.7 Absence of Changes
..................................................................................
10 Section 4.8 Taxes
.........................................................................................................
10 Section 4.9 Sufficiency of Assets; Ownership and Condition of Assets
..................... 12 Section 4.10 Real Property
............................................................................................
13 Section 4.11 Intellectual Property
..................................................................................
13 Section 4.12 Material Contracts
.....................................................................................
15 Section 4.13 Litigation
...................................................................................................
17 Section 4.14 Compliance with Laws; Permits
............................................................... 17 Section 4.15
Employee Benefits
....................................................................................
17 Section 4.16 Labor
.........................................................................................................
19 Section 4.17 Environmental
Matters..............................................................................
21 Section 4.18 Customers and
Suppliers...........................................................................
22 Section 4.19 Insurance
...................................................................................................
22 Section 4.20 Affiliated Persons Transactions
................................................................ 22 Section 4.21
International Trade and Anti-Corruption Matters
..................................... 22 Section 4.22 Products Liability.
.....................................................................................
23 Section 4.23 Disclaimers of Seller; No Other Representations or Warranties
............... 24 Section 4.24 Investment Canada Act.
............................................................................ 24
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PURCHASER .................... 24
Section 5.1 Organization and Good Standing
.............................................................. 24 Section 5.2
Authorization of Agreement
..................................................................... 24 Section
5.3 No Violations; Consents and Approvals
................................................... 24



--------------------------------------------------------------------------------



 
[purchaseagreementa01003.jpg]
Section 5.4 Litigation
...................................................................................................
25 Section 5.5
Financing...................................................................................................
25 Section 5.6 Solvency
....................................................................................................
26 Section 5.7 Brokers
......................................................................................................
27 Section 5.8 Parent Limited Guaranty
........................................................................... 27
Section 5.9 Investment Canada Act..
........................................................................... 27
Section 5.10 No Inducement or Reliance; Independent Assessment
............................. 27 ARTICLE 6 COVENANTS
.......................................................................................................
28 Section 6.1 Access; Opportunity to Ask Questions
..................................................... 28 Section 6.2 Conduct of
Business
.................................................................................
28 Section 6.3 Further
Actions..........................................................................................
31 Section 6.4 Consents and
Conditions...........................................................................
32 Section 6.5 Litigation Support
.....................................................................................
33 Section 6.6 Bulk Sales Laws
........................................................................................
33 Section 6.7 Ancillary Agreements
...............................................................................
33 Section 6.8 Financing; Seller and Company Cooperation.
.......................................... 34 Section 6.9 Shared Contracts
.......................................................................................
36 Section 6.10 Intercompany Accounts
............................................................................ 37
Section 6.11 Exclusivity
................................................................................................
37 Section 6.12 Financial Information Prior to Closing..
................................................... 37 Section 6.13 Supplemental
Schedules
........................................................................... 37
Section 6.14 Sublease.
...................................................................................................
38 ARTICLE 7 CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER ......... 38
Section 7.1 Accuracy of Representations and Warranties
........................................... 38 Section 7.2 Performance of
Covenants
........................................................................ 39
Section 7.3 No Material Adverse Effect
...................................................................... 39
Section 7.4 Officer’s Certificate
..................................................................................
39 Section 7.5 No Legal Restraint
....................................................................................
39 Section 7.6 Antitrust Clearance
...................................................................................
39 Section 7.7 Third Party
Consents.................................................................................
39 Section 7.8 Tax Withholding Certificates
.................................................................... 39 Section
7.9 Other Deliveries
........................................................................................
39 ARTICLE 8 CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER .................. 39
Section 8.1 Accuracy of Representations and Warranties
........................................... 39 Section 8.2 Performance of
Covenants
........................................................................ 40
Section 8.3 Officer’s Certificate
..................................................................................
40 Section 8.4 No Legal Restraint
....................................................................................
40 Section 8.5 Antitrust Clearance
...................................................................................
40 Section 8.6 Other Deliveries
........................................................................................
40 ARTICLE 9 ADDITIONAL POST-CLOSING COVENANTS
.............................................. 40 Section 9.1 Certain Employment
Matters .................................................................... 40
Section 9.2 Further Assurances; Novation; Certain Payments
.................................... 45 Section 9.3 Use of Seller Names and
Business Names ............................................... 46 Section 9.4
Seller’s Access to Documents
................................................................... 47 Section
9.5 Certain Agreements Regarding the R&W Insurance Policy .....................
48 Section 9.6 Certain Consents..
.....................................................................................
48 iv



--------------------------------------------------------------------------------



 
[purchaseagreementa01004.jpg]
Section 9.7 Release of Claims
.....................................................................................
48 Section 9.8 Wrong Pockets
..........................................................................................
49 Section 9.9 Restrictive Covenants
...............................................................................
50 Section 9.10 Occurrence-Based Insurance Coverage
.................................................... 51 ARTICLE 10 SURVIVAL,
INDEMNIFICATION AND RELATED MATTERS ................ 52 Section 10.1 Survival
.....................................................................................................
52 Section 10.2 Indemnification by Seller
.......................................................................... 52
Section 10.3 Indemnification by Purchaser
................................................................... 53 Section
10.4 Certain Limitations
...................................................................................
53 Section 10.5 Determination of Losses
........................................................................... 55
Section 10.6 Procedures for Indemnification
................................................................. 56 Section
10.7 Exclusive Remedy
....................................................................................
57 Section 10.8 Release of Indemnification Escrow Funds
............................................... 58 ARTICLE 11 TERMINATION
.................................................................................................
58 Section 11.1 Termination
...............................................................................................
58 Section 11.2 Procedure and Effect of Termination
........................................................ 59 Section 11.3
Termination Fee; Limitations on Recovery
.............................................. 59 ARTICLE 12 TAX MATTERS
..................................................................................................
61 Section 12.1 Preparation and Filing of Tax Returns
...................................................... 61 Section 12.2 Refunds
and Credits
..................................................................................
62 Section 12.3 Tax Contests
..............................................................................................
63 Section 12.4 Cooperation
...............................................................................................
64 Section 12.5 Additional Tax Covenants
......................................................................... 64
Section 12.6 Transfer Taxes
...........................................................................................
65 ARTICLE 13 MISCELLANEOUS
...........................................................................................
65 Section 13.1 Certain Definitions
....................................................................................
65 Section 13.2 Rules of Construction
...............................................................................
81 Section 13.3 Confidentiality; Publicity
.......................................................................... 81
Section 13.4 Entire Agreement
......................................................................................
82 Section 13.5 Governing Law
.........................................................................................
82 Section 13.6 Jurisdiction; Waiver of Jury Trial
.............................................................. 82 Section 13.7
Expenses
...................................................................................................
83 Section 13.8 Table of Contents and Headings
............................................................... 84 Section 13.9
Notices
......................................................................................................
84 Section 13.10 Severability
...............................................................................................
85 Section 13.11 Binding Effect; No Third-Party Beneficiaries; No Assignment
............... 85 Section 13.12 Amendments
.............................................................................................
85 Section 13.13 Waiver
.......................................................................................................
85 Section 13.14 Specific Performance
................................................................................
85 Section 13.15 Counterparts
..............................................................................................
86 Section 13.16 Legal Representation
................................................................................
86 iv



--------------------------------------------------------------------------------



 
[purchaseagreementa01005.jpg]
EXHIBITS Exhibit A CapEx Budget Exhibit B Form of FIRPTA Certificates Exhibit C
Form of Assignment and Assumption Agreement and Bill of Sale Exhibit D Sample
Calculation of Closing Working Capital Exhibit E Form of Escrow Agreement
Exhibit F Form of R&W Policy Exhibit G Form of Transition Services Agreement iv



--------------------------------------------------------------------------------



 
[purchaseagreementa01006.jpg]
STOCK AND ASSET PURCHASE AGREEMENT This STOCK AND ASSET PURCHASE AGREEMENT,
dated as of September 26, 2018, is made by and among SPI LLC, a limited
liability company established under the Laws of Delaware (“Purchaser”), FBM
CANADA SPI, INC., an Alberta corporation (the “Company”), and Foundation
Building Materials, LLC, a California limited liability company (“Seller”), and
FBM Logistics, LLC, an Indiana limited liability company (“Logistics”).
Purchaser, the Company and Seller are each referred to herein individually as a
“Party,” and collectively, as the “Parties.” Unless otherwise indicated,
capitalized terms used herein have the respective meanings set forth in Section
13.1. WHEREAS, the Company is a direct wholly-owned Subsidiary of Seller;
WHEREAS, the Company and Seller are, directly and indirectly, engaged in
distribution, fabrication, marketing and sale of commercial and industrial
insulation and other related insulation products, tools and accessories,
including insulation solutions for pipes and mechanical systems, to commercial,
industrial and residential end markets and the provision of maintenance and
repair services with respect thereto (the “Business”); WHEREAS, Purchaser wishes
to acquire the Company, the Purchased Assets and the Business from Seller and
Logistics; and WHEREAS, to effect the acquisition of the Business by Purchaser,
Seller and Logistics wish to sell, assign and transfer to Purchaser, and
Purchaser desires to purchase, acquire and assume from Seller and Logistics, all
of the rights, title, interests and obligations of Seller and Logistics in, to
and under the Purchased Stock and Purchased Assets, as applicable, as set forth
herein. NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows: ARTICLE 1 PURCHASE AND
SALE Section 1.1 Purchased Stock; Purchased Assets; Assumed Liabilities. On the
terms and subject to the conditions set forth herein, at the Closing: (a) Seller
shall sell, assign, transfer, convey and deliver to Purchaser, and Purchaser
shall purchase, acquire and accept from Seller, all of the right, title and
interest of Seller in, to and under all of the Capital Stock of the Company, all
of which is set forth on Schedule 1.1(a) (the “Purchased Stock”) free and clear
of all Liens (other than transfer restrictions arising under applicable
securities Law); (b) Seller and Logistics shall (and each shall cause its
Affiliates to), as applicable, sell, assign, transfer, convey and deliver to
Purchaser, and Purchaser shall purchase, acquire and accept from Seller and
Logistics, as applicable, all of the right, title and interest of



--------------------------------------------------------------------------------



 
[purchaseagreementa01007.jpg]
Seller, Logistics or their respective Affiliates in, to and under all of the
tangible assets, properties and business (excepting only the Excluded Assets) of
every kind and description, whether real, personal or mixed, owned or held by of
the Seller, Logistics or their respective Affiliates used in the Business and
located at the locations set forth on Schedule 1.1(b)(i) and all other assets,
properties and business, whether real, personal, or mixed, tangible or
intangible, primarily used in the Business, wherever located and set forth on
Schedule 1.1(b)(ii), free and clear of all Liens (other than Permitted Liens),
and Logistics shall sell, assign, transfer, convey and deliver to Purchaser, and
Purchaser shall purchase, acquire and accept from Logistics, all of the right,
title and interest of Logistics or its Affiliates in, to and under all of the
assets set forth on Schedule 1.1(b)(iii), free and clear of all Liens (other
than Permitted Liens) (collectively, the “Purchased Assets”); and (c) On the
terms and subject to the conditions set forth herein, including the exclusions
set forth in Section 1.2, at the Closing, Purchaser shall assume and be liable
for, effective as of the Closing, and thereafter pay, perform and discharge, all
of the Liabilities and obligations of Seller, Logistics and/or the Company
arising from or related to the Business, including the liabilities set forth on
Schedule 1.1(c), but expressly excluding the Excluded Liabilities (collectively,
the “Assumed Liabilities”). Section 1.2 Excluded Assets; Excluded Liabilities.
Notwithstanding anything to the contrary contained in Section 1.1, the Parties
expressly understand and agree that: (a) none of the Seller, Logistics nor any
of their respective Affiliates are hereunder selling, assigning, transferring,
conveying or delivering to Purchaser or its Affiliates any right, title or
interest in, to or under any other assets, properties or rights, whether
tangible or intangible, real, personal or mixed, of the Seller and/or Logistics’
set forth on Schedule 1.2(a), including without limitation, all of Seller’s
and/or Logistics’ assets that are not used in the Business and all Software that
is used in connection with Seller’s retained business (collectively, the
“Excluded Assets”); and (b) neither Purchaser nor any of its Affiliates shall
assume or be liable for, or be responsible to pay, perform or discharge, any
liability or obligation of the Company or Seller or Logistics that is not an
Assumed Liability, including, without limitation, the Liabilities set forth in
Schedule 1.2(b) and Liabilities under Section 9.1(e)(i) (Seller Retained
Liabilities) (collectively, the “Excluded Liabilities”). ARTICLE 2 CONSIDERATION
Section 2.1 Purchase Price; Payment. The consideration payable to Seller and
Logistics in full consideration of the purchase and sale of the Purchased Stock
and Purchased Assets shall be an aggregate amount of One Hundred Twenty-Two
Million Five Hundred Thousand Dollars ($122,500,000), subject to the adjustments
set forth in Section 2.2 and 2.3 (as so adjusted, the “Purchase Price”), of
which $120,000,000 shall be paid to Seller and $2,500,000 shall be paid to
Logistics. The Purchase Price shall be paid in cash in accordance with Section
3.3(a). The Parties acknowledge and agree that the consideration stated herein,
including the Purchase Price and all 2



--------------------------------------------------------------------------------



 
[purchaseagreementa01008.jpg]
payments to which Section 12.5(a) applies, shall be exclusive of all Transfer
Taxes (which shall be borne by the Parties hereto as set forth in Section 12.6).
Section 2.2 Pre-Closing Adjustment. At least three (3) Business Days prior to
the anticipated Closing Date, Seller shall deliver, or caused to be delivered,
to Purchaser a statement, signed by an executive officer of Seller (the
“Estimated Closing Statement”), setting forth (a) the Estimated Net Working
Capital, (b) the Estimated Cash, (c) the Estimated Debt, (d) the Estimated
Transaction Expenses, (e) Seller’s resulting calculation of Closing
Consideration, (f) reasonable supporting calculations for the amounts set forth
in clauses (a) through (e), (g) invoices for all Transaction Expenses included
in the calculation of Estimated Transaction Expenses, and (h) the wire
instructions for each Person entitled to receive any payment pursuant to Section
3.3(a) and Section 3.4. The Estimated Closing Statement will be prepared in
accordance with the terms of this Agreement and the applicable definitions
herein. As contemplated by Section 3.3(a), for purposes of calculating the
Closing Consideration payable by Purchaser in cash at the Closing, the Purchase
Price shall be increased or decreased, as applicable, by an amount equal to (i)
the amount by which, if any, the Estimated Net Working Capital is less than the
Net Working Capital Lower Limit plus (ii) the amount by which, if any the Net
Working Capital Upper Limit is less than the Estimated Net Working Capital plus
(iii) the Estimated Cash minus (iv) the Estimated Debt minus (v) the Estimated
Transaction Expenses plus (vi) the Security Deposits Amount (such amount,
expressed as a positive or negative number, the “Estimated Adjustment Amount”).
Seller shall consider in good faith any reasonable comments Purchaser has to the
Estimated Closing Statement and, to the extent Seller reasonably deems it to be
appropriate, revise the Estimated Closing Statement to reflect such comments.
Any such revised Estimated Closing Statement shall constitute the Estimated
Closing Statement for all purposes of this Agreement. Section 2.3 Post-Closing
Adjustments. (a) No later than ninety (90) days after the Closing Date,
Purchaser shall prepare and deliver to Seller a statement (the “Closing
Statement”) setting forth Purchaser’s good faith calculation of (i) the Closing
Cash, (ii) the Closing Debt, (iii) the Closing Net Working Capital, (iv) the
Closing Transaction Expenses, (v) the Closing Consideration, and (vi) the
Proposed Adjustment Amount. The “Proposed Adjustment Amount” shall be equal to
(which may be a positive or negative number) Purchaser’s determination of
Closing Consideration as set forth on the Closing Statement delivered pursuant
to this Section 2.3 minus the Seller’s determination of Closing Consideration as
set forth in the Estimated Closing Statement delivered pursuant to Section 2.2.
The Closing Statement and all calculations therein shall be prepared in
accordance with the terms hereof and the applicable definitions herein, and the
Closing Net Working Capital shall be prepared in accordance with the terms
hereof, the applicable definitions herein, and in accordance with Exhibit D. (b)
Seller shall have thirty (30) days following its receipt of the Closing
Statement (the “Review Period”) to review the Closing Statement and the
calculation, amounts and other items therein. During the Review Period,
Purchaser shall, and shall cause its Subsidiaries and Representatives to,
reasonably cooperate with and provide assistance to Seller and Seller’s
Representatives in their review of the Closing Statement and make available to
Seller and Seller’s Representatives all personnel, books, records, documents,
work papers and other information of Purchaser, the Company, the Purchased
Assets and the Business reasonably available to Purchaser, 3



--------------------------------------------------------------------------------



 
[purchaseagreementa01009.jpg]
reasonably necessary for Seller’s review of the Closing Statement and reasonably
requested by Seller or its Representatives. The Closing Statement shall be
final, conclusive and binding on the Parties, unless Seller delivers to
Purchaser, on or before the last day of the Review Period, a written notice
stating (i) the amounts or items on the Closing Statement which Seller disputes,
and (ii) the proposed corrections for such amounts or items (the “Notice of
Dispute”). Purchaser and Seller shall cooperate in good faith to resolve any
disputed amounts or items set forth in any Notice of Dispute within thirty (30)
days (or such longer period as agreed to by the Parties) following the delivery
of any Notice of Dispute. (c) If Purchaser and Seller do not agree upon a final
resolution with respect to all disputed amounts or items set forth in the Notice
of Dispute within such thirty (30) day period (or such longer period as agreed
to by the Parties), then either Purchaser or Seller may submit those amounts or
items that remain in dispute (the “Disputed Items”) to the Accounting Firm for
determination in accordance with this Section 2.3(c). Parties shall instruct the
Accounting Firm, acting as an expert and not as an arbitrator, to render a
written determination with respect to the Disputed Items within thirty (30)
days. The determination of the Accounting Firm shall (i) address only the
Disputed Items; (ii) be limited to whether the Disputed Items were calculated in
accordance with the applicable definitions and other provisions in this
Agreement, as applicable; and (iii) be based upon a single presentation (limited
to the Disputed Items) submitted to the Accounting Firm by each of Purchaser and
Seller within ten (10) days after its engagement, and one written response
submitted to the Accounting Firm by each of Purchaser and Seller within five (5)
Business Days of their receipt of the presentation of other Parties (and not by
independent review). In making its determination, the Accounting Firm shall not
assign a value to any Disputed Item greater than the greatest value for such
item assigned to it by Purchasers, on the one hand, or Seller, on the other
hand, or less than the lowest value for such Disputed Item assigned to it by
Purchaser, on the one hand, or Seller, on the other hand. Absent fraud or
manifest error, the determination of the Accounting Firm shall be final,
conclusive and binding upon the Parties. The Accounting Firm’s determination of
the Disputed Items shall be set forth in a written report which shall specify in
reasonable detail how such determinations were made. The Accounting Firm’s
engagement fees initially shall be borne fifty percent (50%) by Purchaser and
fifty percent (50%) by Seller; provided, that such fees shall ultimately be
borne by Purchaser and Seller in the same proportion as the aggregate amount of
the Disputed Items that are unsuccessfully disputed by each such Purchaser or
Seller (as determined by the Accounting Firm) bears to the total amount of the
Disputed Items submitted to the Accounting Firm. Except as provided in the
preceding sentence, all other costs and expenses incurred by the Parties in
connection with resolving any dispute hereunder before the Accounting Firm shall
be borne by the Party incurring such cost or expense. (d) The “Final Adjustment
Amount,” which may be a positive or negative number, shall be equal to (i) the
amount agreed to as the Final Adjustment Amount at any time in writing by
Purchaser and the Seller; (ii) if a Notice of Dispute is not delivered by the
Seller to Purchaser within the time period required by Section 2.3(c), the
Proposed Adjustment Amount set forth in the Closing Statement; or (iii) the
Final Adjustment Amount as set forth in the written determination of the
Accounting Firm made in accordance with the provisions of this Section 2.3. If
the Final Adjustment Amount is a positive number, then Purchaser shall pay to
Seller an amount equal to the Final Adjustment Amount, within five (5) Business
Days of the determination thereof, in accordance with the provisions of this
Section 2.3(d). If the Final Adjustment Amount is a negative number, then Seller
shall pay to Purchaser an amount equal to the Final Adjustment 4



--------------------------------------------------------------------------------



 
[purchaseagreementa01010.jpg]
Amount, within five (5) Business Days of the determination thereof, in
accordance with the provisions of this Section 2.3(d). Payments pursuant to this
Section 2.3(d) shall be made by wire transfer of immediately available funds in
United States Dollars, to an account or accounts designated by the intended
recipient in writing at least three (3) Business Days prior to such payment.
Section 2.4 Withholding. Purchaser, its Affiliates, and the Company shall be
entitled to deduct and withhold from the consideration and other amounts payable
or deliverable pursuant to this Agreement such amounts as such Person is
required to deduct and withhold with respect to the making of such payment under
applicable Tax Laws, and such Person shall timely remit such amounts to the
appropriate Governmental Authority. To the extent that amounts are so withheld
and paid over to the appropriate Governmental Authority by such Person such
amounts shall be treated for all purposes of this Agreement as having been paid
to the Person in respect of which such deduction and withholding was made by
Purchaser. Section 2.5 Allocation of Purchase Price. (a) The parties agree to
allocate $9,000,000 of the Purchase Price to the Purchased Stock and the balance
of the Purchase Price shall be allocated to the Purchased Assets (the “Asset
Purchase Price”). (b) Within sixty (60) days of the determination of the Final
Adjustment Amount, Purchaser shall provide to Seller a schedule allocating the
Asset Purchase Price (taking into account only Assumed Liabilities that are
liabilities for Tax purposes) between the Purchased Stock and the Purchased
Assets and, with respect to the Purchased Assets, among the Purchased Assets
(the “Purchase Price Allocation Schedule”). The Purchase Price Allocation
Schedule will be prepared in accordance with the applicable provisions of the
Code and the methodologies set forth on Schedule 2.6. (c) If within the thirty
(30) days of receiving the Purchase Price Allocation Schedule, the Seller has
not objected, the Purchase Price Allocation Schedule shall be final and binding.
If within thirty (30) days the Seller objects to the Purchase Price Allocation
Schedule, the Seller and Purchaser shall cooperate in good faith to resolve
their differences, provided that if after thirty (30) days, the Seller and
Purchaser are unable to agree, the Parties shall retain the Accounting Firm to
resolve their dispute, provided that the Accounting Firm utilize the
methodologies for determining fair market sale as set forth on Schedule 2.6. The
determination of the Accounting Firm shall be final and binding on the parties.
The cost of the Accounting Firm shall be shared equally by Seller and the
Purchaser. (d) The Parties shall make appropriate adjustments to the Purchase
Price Allocation Schedule to reflect changes in the Purchase Price. The Parties
agree for all Tax reporting purposes to report the Transaction in accordance
with the Purchase Price Allocation Schedule, as adjusted pursuant to the
preceding sentence, and to not take any position during the course of any audit
or other proceeding inconsistent with such schedule unless required by a
determination of the applicable Governmental Authority that is final or good
faith resolution of a Tax Proceeding. 5



--------------------------------------------------------------------------------



 
[purchaseagreementa01011.jpg]
ARTICLE 3 THE CLOSING Section 3.1 Closing Date. The consummation of the
Transaction (the “Closing”) shall take place at the offices of Winston & Strawn
LLP, 333 S. Grand Ave., Los Angeles, CA 90071, at 7:00 a.m. (Pacific time) on
the later of (i) the third (3rd) Business Day following the date on which the
last of the conditions set forth in Articles 7 and 8 have been satisfied (other
than those conditions that by their terms are to be satisfied by actions taken
at the Closing, but subject to their satisfaction at the Closing) or, in the
case of Article 7, waived by Purchaser, or, in the case of Article 8, waived by
Seller, and (ii) November 1, 2018, or at such other place or at such other time
and date as may be mutually agreed upon by Purchaser and Seller (such date and
time, “Closing Date”). Section 3.2 Deliveries by Seller to Purchaser. At or
prior to the Closing, Seller shall deliver, or shall cause to be delivered, to
Purchaser the following: (a) Share certificates representing all of the
Purchased Stock duly endorsed in blank for transfer, or accompanied by
irrevocable security transfer powers of attorney duly executed in blank, in
either case by the holders of record, together with evidence satisfactory to
Purchaser that Purchaser, or its designated Affiliate, has been entered upon the
books of the Company as the holder of the Purchased Stock; (b) a duly executed
receipt acknowledging payment of the Closing Consideration against delivery of
the Purchased Stock; (c) the certificate referred to in Section 7.3 duly
executed by an officer of Seller; (d) the FIRPTA Certificates; (e) duly executed
counterparts to each other Transaction Document to which Seller, Logistics or
Seller’s Affiliates are parties; (f) evidence satisfactory to Purchaser of the
release of all Liens on the Purchased Assets, Purchased Stock and assets of the
Company, in each case, other than Permitted Liens. Section 3.3 Deliveries by
Purchaser to Seller. At the Closing, Purchaser shall deliver to Seller the
following: (a) an amount equal to (i) the Purchase Price plus (ii) the Estimated
Adjustment Amount minus (iii) the Indemnification Escrow Amount (such amount,
the “Closing Consideration”) in accordance with the instructions specified in
the Estimated Closing Statement; (b) a duly executed receipt acknowledging
delivery of the Purchased Stock against delivery of the Closing Consideration;
(c) the certificate referred to in Section 8.3 duly executed by a duly
authorized officer of Purchaser; and 6



--------------------------------------------------------------------------------



 
[purchaseagreementa01012.jpg]
(d) duly executed counterparts to each other Transaction Document to which
Purchaser or its Affiliates are parties. Section 3.4 Payoff of Indebtedness and
Transaction Expenses; Payment of Indemnification Escrow Amount. (a) At the
Closing, Purchaser shall, on behalf of the Seller, Logistics and the Company, as
applicable, repay, or cause to be repaid, all Funded Debt (if any), which shall
be paid in accordance with the instructions set forth in the Estimated Closing
Statement and Payoff Letters. In order to facilitate such repayment of Debt, the
Seller shall, at least three (3) Business Days prior to the Closing Date,
deliver customary payoff letters, in form and substance reasonably satisfactory
to the Purchaser, for all such Debt, duly executed by each Person to which such
Debt is owed (“Payoff Letters”), which Payoff Letters shall include wire
transfer instructions for the payment of such Debt and shall provide that, upon
payment of the applicable payoff amount set forth therein, all Liens securing
such Funded Debt (if any) shall be automatically released. In addition, Seller
shall deliver evidence reasonably satisfactory to Purchaser that there shall be
no Liens (other than Permitted Liens) on the Purchased Stock and the Purchased
Assets upon the consummation of the Closing, including delivery of a certificate
signed by an officer of the Seller, certifying that the Transactions are
permitted under the terms of the Debt secured by such Liens to the extent not
being repaid at Closing and that such permitted sale results in the release of
the Liens on such assets, together with the release documentation (including
PPSA termination statements with respect to the assets of the Company, and UCC-3
partial releases and intellectual property releases in respect of the Purchased
Stock and Purchased Assets) with respect to any liens in Canada or the United
States on the assets of or equity interests in the Company, the Purchased Stock
or the Purchased Assets from the agent or holders of such Debt in form and
substance reasonably satisfactory to the Purchaser. (b) At the Closing,
Purchaser shall pay, on behalf of the Seller and the Company, as applicable, the
Estimated Transaction Expenses, to be paid to the applicable payee in accordance
with the instructions set forth in the Estimated Closing Statement delivered by
the Seller to Purchaser at least three (3) Business Days prior to the Closing
Date. (c) At the Closing, Purchaser shall pay to the Escrow Agent an amount
equal to the Indemnification Escrow Amount in accordance with the instructions
set forth in the Estimated Closing Statement, which amount shall be deposited
and held by the Escrow Agent pursuant to the terms and conditions of the Escrow
Agreement. ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER & LOGISTICS As an
inducement to Purchaser to enter into this Agreement and to consummate the
Transaction, Seller and Logistics hereby represent and warrant to Purchaser as
of the date of this Agreement and as of the Closing Date that, except for any
exceptions set forth on the Schedules (in accordance with Section 13.4 of this
Agreement): Section 4.1 Organization and Good Standing. Each of Seller,
Logistics and the Company is an entity duly organized, validly existing and in
good standing under the Laws of the 7



--------------------------------------------------------------------------------



 
[purchaseagreementa01013.jpg]
jurisdiction of its organization. Each of Seller, Logistics and the Company has
all requisite power and authority to own or lease and operate its properties and
to carry on the Business as now being conducted, and is duly qualified to
conduct the Business and in good standing under the Laws of each jurisdiction in
which the conduct of the Business or the ownership of its properties or assets
requires such license or qualification, except where the failure to have such
power or to be so qualified or in good standing would not have a Material
Adverse Effect. Section 4.2 Capital Structure. (a) The authorized Capital Stock
of the Company, the number of shares of such Capital Stock that are issued and
outstanding, and the ownership thereof are as set forth on Schedule 4.2. The
Purchased Stock represents all of the issued and outstanding shares of Capital
Stock of the Company. Seller owns and has good and valid title to all of the
Purchased Stock purported to be owned by it on Schedule 4.2, free and clear of
all Liens, other than transfer restrictions imposed by applicable securities
Laws. All of the Purchased Stock (i) is duly authorized and validly issued, (ii)
is outstanding as fully paid and non-assessable, (iii) was not issued in
violation of any preemptive or similar rights, and (iv) was issued in compliance
with all applicable Laws, including applicable securities Laws. The Company is
not a reporting issuer (as such term is defined in the Securities Act (Alberta))
and there is no published market for the Purchased Stock. The Company is a
“private issuer” as defined in Section 2.4 of National Instrument 45-106 –
Prospectus Exemptions. (b) The Company does not have outstanding (i) any
subscriptions, options, warrants or similar rights to acquire Capital Stock from
it, (ii) any securities that are convertible into or exchangeable for its
Capital Stock, (iii) any equity appreciation, phantom stock, profit
participation or similar rights, (iv) any obligation to redeem, purchase,
convert or exchange any of its Capital Stock. There are no outstanding
shareholders’ agreements, voting agreements, voting trusts or other agreements
or rights with respect to the voting or transfer of any Capital Stock of the
Company which will survive the Closing. The Company does not own any Capital
Stock or other securities of any Person. Section 4.3 Authorization of Agreement.
Each of Seller, Logistics and the Company has all requisite power and authority
to execute and deliver this Agreement, and to perform fully its obligations
hereunder. The execution, delivery and performance by Seller, Logistics and the
Company of this Agreement has been duly authorized by all necessary limited
liability company or corporate action on the part of Seller, Logistics and the
Company, as applicable. This Agreement has been duly executed and delivered by
Seller, Logistics and the Company, and assuming the due authorization, execution
and delivery by each other Party, is Enforceable against Seller, Logistics and
the Company. No vote, consent or approval of the stockholders of Seller or
Logistics is required under applicable Law, Seller’s or Logistics’
organizational documents, or under any Contract between Seller and any
stockholder of Seller, or between Logistics and any shareholder of Logistics, to
authorize or approve this Agreement, the Transaction Documents or the
transactions contemplated hereunder. Section 4.4 No Violations; No Consents. 8



--------------------------------------------------------------------------------



 
[purchaseagreementa01014.jpg]
(a) The execution, delivery and performance by Seller, Logistics and the Company
of this Agreement does not, and the consummation by Seller, Logistics and the
Company of the Transaction will not, (i) violate or conflict with the
Constituent Documents of Seller, Logistics or the Company; (ii) assuming all
consents, waivers, approvals, Orders or authorizations described in Section
4.4(b) are obtained, violate or conflict with any Law or Order applicable to
Seller, Logistics or the Company, or (iii) except as set forth on Schedule
4.4(a), violate, conflict with, result in a breach of, constitute a default
under or result in the acceleration of, require any consent, waiver, or approval
under, give rise to any right of any party to terminate, or give rise to any
right to accelerate any right or obligation with respect to any material Permit
or Material Contract. (b) The execution, delivery and performance by Seller,
Logistics and the Company of this Agreement does not, and the consummation by
Seller, Logistics and the Company of the Transaction will not, require any
consent, waiver, approval, Order or authorization of, or filing with or
notification to any Governmental Authority, except for those (i) listed on
Schedule 4.4(b), or (ii) required under applicable Antitrust Laws. Section 4.5
Brokers. Except for Piper Jaffray, all Liabilities with respect to the fees and
expenses of whom will be included as Company Transaction Expenses hereunder, no
Person has acted directly or indirectly as a broker, finder or financial advisor
for Seller, Logistics or the Company in connection with the negotiation,
execution or delivery of this Agreement or the Transaction, and no Person is
entitled to any fee, commission or like payment in respect thereof from the
Company or Purchaser based in any way on any agreement, arrangement or
understanding made by or on behalf of Seller or Logistics. Section 4.6 Financial
Statements. (a) Attached as Schedule 4.6(a) are copies of (i) the unaudited
statement of income of the Business as of December 31, 2017 (“Year End Financial
Statements”), and (ii) the Interim Balance Sheet and the related statement of
income for the seven (7)-month period ending July 31, 2018 (the “Interim
Financial Statements” and together with the Year-End Financial Statements, the
“Financial Statements”). (b) The Financial Statements (i) were derived from the
financial books and records of the Business (which financial books and records
are true and correct in all material respects), (ii) were prepared in accordance
with GAAP, consistently applied throughout the periods involved, and (iii)
fairly present, in all material respects, the individual results of operations
and financial position of the Business as of the respective dates and for the
periods referred to in such Financial Statements (with respect to clause (ii),
subject, in the case of the Interim Financial Statements, to normal recurring
year-end adjustments and the absence of notes). (c) The Company and the Business
do not have any material Liabilities, except for liabilities: (i) for Taxes,
assessments or other claims by a Governmental Authority not yet delinquent or
the amount or validity of which is being contested in good faith by appropriate
proceedings and for which appropriate reserves have been established on the
Interim Balance Sheet; (ii) reflected or reserved against on the Interim Balance
Sheet; (iii) incurred after the Interim Balance Sheet Date in the Ordinary
Course (none of which is a liability for breach of contract, tort, 9



--------------------------------------------------------------------------------



 
[purchaseagreementa01015.jpg]
misappropriation, or infringement or a claim or lawsuit or environmental
liability); (iv) contemplated by this Agreement or any other Transaction
Document; (v) the Excluded Liabilities; or (vi) as set forth on Schedule 4.6(c).
Section 4.7 Absence of Changes. Since December 31, 2017, (i) the Company and the
Business have been operated in the Ordinary Course, (ii) there has not been any
Material Adverse Effect, and (iii) neither the Seller, Logistics nor the Company
has taken any act or omission that, if taken between the date hereof and the
Closing Date, would have been required to have been disclosed on Schedule
6.2(b). Section 4.8 Taxes. Neither Seller nor Logistics makes any representation
in this Section 4.8 with respect to the availability for use in any Post-Closing
Tax Period (or portion of a Straddle Period beginning after the Closing Date) of
any Tax attribute (including a net operating loss) or Tax credit of the Company.
Neither Seller nor Logistics makes any representation in this Section 4.8 (other
than the representations contained in Section 4.8(f), (g), (h), (i), (n), (o)
and (r) with respect to any Taxes payable by the Company or with respect to any
Purchased Assets in any Post- Closing Tax Period (or portion of a Straddle
Period beginning after the Closing Date). (a) Except as set forth on Schedule
4.8(a), all Tax Returns required to be filed by or with respect to the Company
or the Purchased Assets have been timely filed (taking into account extensions
of time to file) and all such Tax Returns are complete and accurate in all
material respects; (b) Except as set forth on Schedule 4.8(b), all Taxes due and
payable with respect to the Company or with respect to the Purchased Assets or
the Business (or payable pursuant to any assessments with respect to such Tax
Returns) have been timely paid; (c) Except as set forth on Schedule 4.8(c),
there is no material Action or re- assessment pending with respect to Taxes of
the Company or relating to the Purchased Assets or the Business; (d) All amounts
of Taxes required to be withheld or collected by the Company or with respect to
the Purchased Assets or the Business, including from employee salaries, wages
and other compensation and from any creditor, stockholder or other third party,
have been collected or withheld and timely paid to the appropriate Governmental
Authorities; (e) There are no outstanding agreements or waivers to extend the
period of limitations for the assessment or collection of any Taxes of the
Company; (f) The Company is not bound by any Tax sharing or Tax allocation
agreement or similar agreement or arrangement, other than any agreement entered
into in the Ordinary Course that is not primarily related to Taxes but which
typically includes in that type of contract Tax sharing responsibilities (such
as paying real estate Taxes in leases or grossing up for withholding Taxes in a
credit agreement) (any such agreement or arrangement, a “Tax Sharing Agreement”)
and none of the Purchased Assets includes a Tax Sharing Agreement; 10



--------------------------------------------------------------------------------



 
[purchaseagreementa01016.jpg]
(g) The consummation of the transactions contemplated by this Agreement (whether
alone or together with any other event) will not result in the inability of
Purchaser to deduct any “excess parachute payment,” as defined in Section
280G(b)(1) of the Code; (h) The Company does not have any obligation to
“gross-up” or otherwise indemnify any individual for the imposition of the
excise tax under Section 4999 of the Code or under Section 409A of the Code; (i)
Each arrangement subject to Section 409A of the Code (if any) is in compliance
in all respects therewith such that no Taxes or interest will be due and owing
with respect to any such arrangement; (j) There are no Liens for Taxes on any of
the assets or properties of the Company or the Purchased Assets, other than
Permitted Liens; and (k) At no time in the 60 month period preceding the Closing
Date was more than 50% of the fair market value of any share of the Company
derived directly or indirectly (other than through a corporation, partnership or
trust the shares or interests in which were not themselves taxable Canadian
property (as defined in the Tax Act) from one or any combination of real or
immovable property situated in Canada, Canadian resource properties, timber
resource properties options in respect of, or interest in, or for civil law
rights in, any such property, whether or not the property exists (as each such
term is interpreted for the purposes of the definition of taxable Canadian
property in the Tax Act). (l) The Company, Logistics and the Seller with respect
to the Purchased Assets and Business has properly (i) collected and remitted
sales, use, valued added and similar applicable Taxes with respect to sales made
or services provided to its customers and (ii) for all sales or provision of
services that are exempt from sales, use, valued added and similar Taxes and
that were made without charging or remitting sales, use, valued added or similar
applicable Taxes, received and retained any appropriate Tax exemption
certificates and other documentation qualifying such sale or provision of
services as exempt. (m) The Company has not, either directly or indirectly,
transferred property to or acquired property from a Person with whom the Company
was not dealing at arm’s length (as that term is understood for purposes of the
Tax Act) for consideration other than consideration equal to the fair market
value of the property at the time of the disposition or acquisition thereof. The
Company has complied in all material respects with the intercompany transfer
pricing provisions of each applicable Law relating to Taxes, including the
contemporaneous documentation and disclosure requirements thereunder. (n) There
are no circumstances existing, or that have existed, which could result, or have
resulted in the application to the Company of sections 78 and 80 to 80.04 of the
Tax Act or any analogous provision of any comparable Law of any other applicable
jurisdiction. (o) The Company has not claimed nor will it claim any reserve
under any provision of the Tax Act or any other applicable Law, except in
accordance with applicable Law and only to the extent that the Company has
recognized an equivalent deferred revenue or similar reserve for accounting
purposes that is reflected in the Closing Statement. 11



--------------------------------------------------------------------------------



 
[purchaseagreementa01017.jpg]
(p) The Company, and the Seller and Logistics with respect to the Purchased
Assets and the Business, have correctly classified these individuals performing
services as common law employees, leased employees, independent contractors or
agents. (q) The Company is treated as a “controlled foreign corporation” within
meaning of Code Section 957 for U.S. federal income tax purposes. (r) Since
December 31, 2017, except as set forth on Schedule 4.8(r), the Company has not
made or changed any Tax election, filed any amended Tax Return, entered into any
closing agreement, settled any material Tax claim or assessment, surrendered any
right to claim a refund of Taxes, consented to any extension or waiver of the
limitation period applicable to any Tax claim or assessment, incurred any
liability for Taxes outside the ordinary course of business, failed to pay any
Tax that becomes due and payable (including any estimated tax payments),
prepared or filed any Tax Return in a manner inconsistent with past practice, or
adopted or changed any Tax accounting method. Section 4.9 Sufficiency of Assets;
Ownership and Condition of Assets. (a) Except as disclosed on Schedule 4.9(a),
the Purchased Assets and the services and rights to be provided to the
Purchaser, any of its Affiliates and/or the Business pursuant to the Transition
Services Agreement will be adequate to operate and conduct the Business
immediately following the Closing in all material respects as conducted by
Seller and Logistics during the twelve-month period immediately preceding the
Closing Date. Without limiting the generality of the foregoing, except as set
forth on Schedule 4.9(a), (i) the Business Employees constitute all personnel
who are engaged in or necessary to the conduct the Business and are adequate to
conduct the Business immediately following the Closing in all material respects
as conducted by Seller and Logistics and the Company during the twelve-month
period immediately preceding the Closing Date, (ii) neither Seller, Logistics
nor any of their respective Affiliates (other than the Company) owns or licenses
any material Intellectual Property used in or necessary for the operation of the
Business (other than the Purchased Assets), and (iii) neither Seller, Logistics
nor any of their respective Affiliates (other than the Company) owns or leases
any real property used or intended to be used in, or otherwise related to, the
Business (other than the Purchased Assets), in each case, except for personnel,
Intellectual Property, services and rights to be provided to the Purchaser, any
of its Affiliates and/or the Business pursuant to the Transition Services
Agreement. (b) Except as disclosed on Schedule 4.9(b), each of Seller, Logistics
and the Company has, as applicable, sole and exclusive and good title to, or, in
the case of property held under a lease or other Contract, a sole and exclusive,
enforceable license or leasehold interest in, or adequate rights to use, all of
its material tangible and intangible properties, rights and assets reflected in
the Interim Balance Sheet that are Purchased Assets or acquired after the date
of the Interim Balance Sheet that are Purchased Assets, except for inventory
that has been sold or otherwise disposed of in the Ordinary Course since such
date. (c) Except as disclosed on Schedule 4.9(c), none of the material assets is
subject to any Lien other than a Permitted Lien. Except as set forth on Schedule
4.9(c), all of the material fixtures and other material improvements to the
Leased Real Property and all of the 12



--------------------------------------------------------------------------------



 
[purchaseagreementa01018.jpg]
material tangible personal property (i) are in all material respects adequate
and suitable for their present uses, (ii) are in good working order, operating
condition and state of repair (ordinary wear and tear excepted), and (iii) have
been maintained in all material respects in accordance with normal industry
practice. Section 4.10 Real Property. (a) The Company does not own and has never
owned any real property, and none of the Purchased Assets constitutes owned real
property. (b) Schedule 4.10(b) lists (i) the street address of all of the real
property leased, subleased or licensed to the Company or to Seller that
constitutes a Purchased Asset (the “Leased Real Property”), and (ii) each
Contract under which such Leased Real Property is occupied or used by the
Company or Seller, including the right to all security deposits and other
amounts and instruments deposited by or on behalf of Seller thereunder (together
with all amendments, extensions, renewals, guaranties and other agreements with
respect thereto, the “Real Property Leases”), together with the date and name of
the parties to each such Real Property Lease document. Each Real Property Lease
is in full force and effect and is Enforceable against each of the Company or
Seller, as applicable, and, to the Knowledge of Seller, each other party
thereto. Neither Seller nor the Company, or to the Knowledge of Seller, any
other party thereto, is in breach or violation of, in any material respect, any
Real Property Lease. Except as set forth on Schedule 4.10(b), the Seller’s or
the Company’s, as applicable, possession and quiet enjoyment of the Leased Real
Property under each Real Property Lease has not been disturbed, and to the
Knowledge of Seller, there are no disputes with respect to any Real Property
Lease. Except as set forth on Schedule 4.10(b), neither Seller nor the Company
has subleased, licensed or otherwise granted any Person the right to use or
occupy any Leased Real Property or any portion thereof. Neither Seller nor the
Company has collaterally assigned or granted any other security interest in any
Real Property Lease or any interest therein. The Leased Real Property comprises
all of the real property intended to be used in the Business. Except as set
forth on Schedule 4.10(b), all buildings, structures, improvements, fixtures,
building systems and equipment, and all components thereof, included in the
Leased Real Property are in good condition and repair (ordinary wear and tear
excepted), free of any structural deficiencies or latent defects, and sufficient
for the operation of the Business. Section 4.11 Intellectual Property. (a)
Except as set forth on Schedule 4.11(a)(i), and except for personnel,
Intellectual Property, services and rights to be provided to the Purchaser, any
of its Affiliates and/or the Business pursuant to the Transition Services
Agreement, all material Intellectual Property currently used or held for use by
the Company or the Business consists solely of items and rights that are (i)
owned, directly or indirectly, by the Company or Seller, (ii) in the public
domain, or (iii) Third Party Intellectual Property held or used by the Company
or Seller pursuant to an Enforceable license or other Contract and all such
Intellectual Property shall be owned or available for use by the Purchaser and
the Company immediately after the Closing on terms and conditions identical to
those under which the Business owned or used such Intellectual Property
immediately prior to the Closing. Schedule 4.11(a) lists all registered
Intellectual Property (including domain names) that is (i) owned by the Company
or (ii) owned by Seller and that is a Purchased Asset. 13



--------------------------------------------------------------------------------



 
[purchaseagreementa01019.jpg]
The Company or Seller is the sole and exclusive owner of all right, title, and
interest in and to (i) all Intellectual Property owned or purported to be owned
by the Company and (ii) owned or purported to be owned by Seller and that is a
Purchased Asset. (b) (i) None of the Intellectual Property owned or used by the
Company or which is a Purchased Asset is invalid or unenforceable; (ii) there
are no Actions pending, or to the Knowledge of Seller, threatened (A) against
the Business with regard to any Intellectual Property owned by the Company or
Seller, or (B) with regard to or any Intellectual Property that is a Purchased
Asset, including any allegation that the Business has infringed,
misappropriated, or violated any Intellectual Property of any other Person;
(iii) there are no unsolicited demands from a third party that the Business
license any Intellectual Property; (iv) neither the Company nor the Business
has, as previously conducted since January 1, 2015 infringed, misappropriated,
or violated, and, as currently conducted, does not infringe, misappropriate or
violate the Intellectual Property of any other Person; and (v) except as set
forth on Schedule 4.11(b), to the Knowledge of Seller, no Person is infringing
upon, misappropriating, or violating any Intellectual Property of the Company or
any Intellectual Property that is a Purchased Asset. (c) Seller and the Company
have taken steps reasonable under the circumstances to maintain and protect all
of the material owned Intellectual Property of the Business. Each current senior
management employee of the Business who has developed any material Intellectual
Property for the Business that was intended to be owned by the Business has
entered into a valid and enforceable written Intellectual Property assignment
agreement with the Seller or Company, as applicable, assigning such Intellectual
Property created by such Person within the scope of such Person’s duties to the
Seller or Company, respectively, prohibiting such Person from using or
disclosing the trade secrets or confidential information of the Business or has
assigned such Intellectual Property to Seller or Company by operation of law.
Since August 8, 2016, no independent contractor has developed material
Intellectual Property for the Business. To the Knowledge of Seller, no such
current senior management employee of the Business is in violation of such
agreement. (d) With respect to data collection, use, privacy, protection, and
security, the operation of the Business has complied with all applicable Laws,
all industry standards (including the Payment Card Industry Data Security
Standard) or requirements applicable to the conduct of the Business, and all of
the internal or customer-facing policies of the Business, respectively. Except
as set forth on Schedule 4.11(d), in the last three (3) years, the Business has
not experienced any incident in which confidential or sensitive information,
payment card data, personally identifiable information, or other protected
information relating to individuals was or may have been stolen or improperly
accessed, including any breach of security and neither Seller nor the Company
has received any written notices or complaints from any Person with respect
thereto. (e) Seller and the Company use commercially reasonable efforts to
protect the confidentiality, integrity and security of the Computer Systems used
in the operation of the Business from any unauthorized use, access,
interruption, or modification. Such Computer Systems (i) are sufficient for the
immediate needs of the Business, including as to capacity, scalability and
ability to process current peak volumes in a timely manner, and (ii) are in
sufficiently good working condition to effectively perform all information
technology operations and include a sufficient number of license seats for all
Software as necessary for the operation of 14



--------------------------------------------------------------------------------



 
[purchaseagreementa01020.jpg]
the Business. Except as set forth on Schedule 4.11(e), in the last three (3)
years, there have been no unauthorized intrusions, failures, breakdowns,
continued substandard performance, or other adverse events affecting any such
Computer Systems that have caused any substantial disruption of or interruption
in or to the use of such Computer Systems. (f) Except as set forth on Schedule
4.11(f) and the Intellectual Property provided pursuant to the Transition
Services Agreement, neither Seller nor any of its Affiliates (other than the
Company) own any Intellectual Property used in the operation of the Business.
Section 4.12 Material Contracts. (a) Schedule 4.12 sets forth a true, complete
and correct list of each of the following categories of Contracts (i) to which
the Company is party or by which its assets, rights and properties are bound or
(ii) that constitute Purchased Assets: (i) Contracts for, or setting forth the
terms or conditions relating to, the employment or engagement or termination of
employment or engagement of any officer, consultant or Business Employee whose
base annual compensation (excluding bonus or commission) is in excess of
$100,000 (other than agreements or offer letters that do not deviate in any
material respect from the form employment agreement or offer letter provided to
Purchaser which do not provide for payment of severance) or that provides for
severance or loans (other than advances in the Ordinary Course) (collectively,
“Individual Agreements”); (ii) collective bargaining agreements or other
Contracts with any labor union, labor organization, works council or group of
employees covering any Business Employees (each a “CBA”); (iii) Contracts with
any Governmental Authority; (iv) Contracts that are settlement, conciliation or
similar agreements with any Person or pursuant to which the Business, the
Company or the Purchased Assets will have any material outstanding obligation
after the date of this Agreement; (v) Contracts relating to any franchise,
distributorship or sales agency agreement involving annual payments in excess of
$100,000; (vi) Contracts with (A) any Material Supplier, (B) any Material
Customer, or (C) for the purchase, sale, supply or provision of materials,
supplies, services or merchandise with outstanding annual obligations in excess
of $1,000,000, other than purchase orders entered into in the Ordinary Course;
(vii) Contracts whereby the Company, Logistics or Seller (solely in connection
with the Business or the Purchased Assets) leases an item of machinery,
equipment or other tangible personal property from any Person that has an annual
payment due to the third-party lessor in excess of $100,000; 15



--------------------------------------------------------------------------------



 
[purchaseagreementa01021.jpg]
(viii) Contracts evidencing or creating (A) any Debt of the Company, or (B) Lien
(other than a Permitted Lien) on any Purchased Asset, asset or property owned or
used by the Company; (ix) Contracts to (A) loan money or extend credit to any
other Person, other than the extension of trade credit in the Ordinary Course,
or (B) act as a guarantor or surety of the obligations of any other Person; (x)
Contracts relating to the acquisition or disposition of any assets in excess of
$250,000 in the aggregate for which the Seller, Logistics or the Company has any
outstanding obligations, other than those relating to the sale or purchase or
inventory in the Ordinary Course or the sale or acquisition of any company,
business or line of business; (xi) Contracts restricting or purporting to
restrict the Company’ rights to compete with any Person or in any geographic
area, engage in any line of business, or hire or solicit any key Person as an
employee, consultant or independent contractor; (xii) Contracts relating to any
partnership, joint venture or comparable arrangement involving the sharing of
profits or losses; (xiii) Contracts to make any capital expenditure or to
purchase a capital asset with remaining obligations in excess of $100,000,
individually or in the aggregate, other than capital expenditures contemplated
by the capital expense budget attached hereto as Exhibit A (the “CapEx Budget”);
(xiv) any Shared Contract; (xv) Contracts relating to (A) the licensing of
material Intellectual Property (whether as licensee or licensor), (B) the
ownership, development, or use of any material Intellectual Property owned by
the Company or owned by the Seller that is a Purchased Asset, and (C) the
ability to use, enforce, or disclose any material Intellectual Property in
connection with the resolution of any claim or dispute related to Intellectual
Property owned by the Company or owned by the Seller that is a Purchased Asset,
such as consent-to-use, concurrent use, or settlement agreements (excluding in
each case of (A), (B), and (C), (1) licenses for unmodified, commercial off the
shelf Software that are generally available on nondiscriminatory pricing terms
with an aggregate license fee of less than $100,000), (2) non-exclusive licenses
granted to customers and contractors of the Business in the Ordinary Course, (3)
Contracts relating to Software used in connection with both the Business and
Seller’s retained business, and (4) non-exclusive licenses granted pursuant to
Contracts where the license grant is incidental to, and is not the primary
purpose of, the Contract; (xvi) Contracts involving acquisitions or dispositions
(in each case whether by merger, purchase or sale of assets or stock or
otherwise) by Seller or Logistics with respect to the Business or the Company of
any company (or all or substantially all of its assets), business or line of
business, (A) entered into since January 1, 2015 for consideration in excess of
$250,000 and (B) as to which Seller or 16



--------------------------------------------------------------------------------



 
[purchaseagreementa01022.jpg]
Logistics (with respect to the Business) or the Company has any continuing
indemnification or financial obligations or rights or any other material
obligation or rights; (xvii) Contracts providing for any Change of Control
Payment; and (xviii) Contracts between the Company on the one hand, and Seller
or Logistics or any controlling Affiliate of Seller or Logistics, on the other
hand (each, an “Affiliate Contract” and together with the Real Property Leases
and the Contracts referred to in clauses (i) through (xviii) being,
collectively, the “Material Contracts”). (b) Seller has made available to
Purchaser true and complete copies of each Material Contract, including all
amendments or supplements with respect thereto (or, in the case of an oral
contract, a written summary of the material terms thereof). Each Material
Contract is in full force and effect and is Enforceable against Seller,
Logistics or the Company party thereto, as applicable, and to the Knowledge of
Seller, each other party thereto. Except as set forth on Schedule 4.12(b),
neither the Company nor Seller nor Logistics, or to the Knowledge of Seller, any
other party thereto, is in default or violation of, in any material respect,
under any Material Contract, and no event has occurred event has occurred or
circumstance exists which, with the delivery of notice, the passage of time or
both, would constitute such a breach or default. Section 4.13 Litigation.
Schedule 4.13 lists all Actions that since January 1, 2015 have been pending, or
to the Knowledge of Seller, threatened related to the Business, the Purchased
Assets or the Company. There is no Action pending or, to the Knowledge of
Seller, threatened against Seller, Logistics, the Business, the Company or the
Purchased Assets that challenges, or questions the validity of any Transaction
Document or any action taken or to be taken by Seller, Logistics or their
respective controlling Affiliates in connection with, or which seeks to enjoin
or obtain monetary damages in respect of, the consummation of the Transaction.
Except as set forth on Schedule 4.13, the Company, the Business and the
Purchased Assets are not, and since January 1, 2015 have not been, subject to
any Order. Section 4.14 Compliance with Laws; Permits. (a) Except as set forth
on Schedule 4.14(a), the Company, the Purchased Assets and the Business are
being, and since January 1, 2015 have been, operated in compliance with all
applicable Laws and Permits of or from Governmental Authorities. (b) Seller,
Logistics and the Company have obtained all material Permits required for the
conduct of the Business, each of which is listed on Schedule 4.14(b), and such
material Permits are valid and in full force and effect. Section 4.15 Employee
Benefits. (a) Schedule 4.15(a)(i) sets forth a true and correct list of all
Seller Employee Benefit Plans and separately identifies each such Seller
Employee Benefit Plan that is sponsored or maintained by the Company (each a
“Company Employee Benefit Plan”). For purposes of this Agreement, “Seller
Employee Benefit Plan” means each employee benefit plan (as defined in Section
3(3) of ERISA, whether or not subject to ERISA), and all other employee benefit
plans or 17



--------------------------------------------------------------------------------



 
[purchaseagreementa01023.jpg]
compensation plans, arrangements or agreements that are sponsored or maintained
by Seller, the Company, or any other Selling Employer (or any of their
respective Subsidiaries or Affiliates), or under which or with respect to which
Seller, the Company, or any other Selling Employer (or any of their respective
Subsidiaries or Affiliates) contributes or is obligated to contribute, or may
have any Liability contingent or otherwise, in any such case, for the benefit of
Business Employees, or Former Business Employees, including supplemental
unemployment benefit incentive, profit sharing, pension, retirement, savings,
stock option, stock purchase, stock appreciation, health, welfare, medical,
dental, life insurance, employment, retention, change-in-control, severance,
disability, fringe benefit, deferred compensation, bonus or other incentive
compensation and stock option, purchase or other equity based plans, agreements
and arrangements, but excluding (i) payroll practices, and (ii) plans,
agreements and arrangements that are mandated by Law and maintained by
Governmental Authorities. (b) True, current and correct copies of the Seller
Employee Benefit Plans and all related plan documentation, including plan
amendments and the most recent plan summaries and employee handbooks relating
thereto, if any, and the Individual Agreements, including all amendments or
supplements thereto; (ii) with respect to each Seller Employee Benefit Plan that
is intended to meet the requirements under Section 401(a) of the Code, a true
and complete copy of the latest IRS determination letter or prototype opinion
letter; and (iii) with respect to each Company Employee Benefit Plan, the plan
document, summary plan description, any related trust agreement, insurance
policy or funding arrangement, and any non-routine correspondence with any
Governmental Authority have been made available by Seller to Purchaser prior to
the date of this Agreement. (c) Except as set forth on Schedule 4.15(c), neither
the execution of this Agreement nor the consummation of the Transaction will (i)
entitle any Business Employee to any increase in any compensation, severance, or
benefits (including any cash or equity award or benefit or severance benefit),
or (ii) accelerate the time at which any compensation, benefits or award may
become payable, vested or required to be funded in respect of any Business
Employee. (d) No Seller Employee Benefit Plan is or is intended to be a
“registered pension plan” or a “retirement compensation arrangement” as such
terms are defined in the Tax Act. (e) None of the Seller Employee Benefit Plans
provide for retiree benefits or post-termination benefits for Business Employees
or Former Business Employees or to the beneficiaries or dependents of Business
Employees or Former Business Employees. (f) Each Company Employee Benefit Plan
and, to the extent any noncompliance could result in Liability to the Company,
each Seller Employee Benefit Plan has been established, administered, funded and
maintained, in form and operation, in all material respects in accordance with
its terms and in compliance in all respects with applicable Laws, rules and
regulations. No Actions, claims, disputes or investigations with respect to the
Company Employee Benefit Plans or, to the extent as could result in Liability to
the Company, any Seller Employee Benefit Plans (other than routine claims for
benefits) are pending or, to the Knowledge of the Seller, threatened. With
respect to each of the Company Employee Benefit Plans or, to the extent as could
result in Liability to the Company, each Seller Employee Benefit Plan, all
required 18



--------------------------------------------------------------------------------



 
[purchaseagreementa01024.jpg]
contributions, reimbursements, premiums, payments and accruals have been made on
a timely basis and in accordance with the terms of such Seller Employee Benefit
Plans and applicable Laws or, to the extent not yet due, properly accrued. Each
Seller Employee Benefit Plan that is intended to meet the requirements of a
“qualified plan” under Code Section 401(a) is so qualified and has received a
favorable determination letter or can rely on an opinion letter as to its
qualification and, to the Knowledge of Seller, nothing has occurred that could
reasonably be expected to cause the loss of such qualification. Each Seller
Employee Benefit Plan that is intended or required to be registered or approved
by a Governmental Authority has been so registered or approved and nothing has
occurred since such registration or approval that would adversely affect such
registration or approval. The level of reserves under each Company Employee
Benefit Plan is reasonable and sufficient to provide for all incurred but
unreported claims. (g) No Seller Employee Benefit Plan is and the Company does
not sponsor, maintain, contribute to, is not required to contribute to nor has
any Liability with respect to or under: (i) a defined benefit pension plan or
any other plan that is or was subject to Title IV of ERISA or to the funding
requirements of Code Section 412 or Section 302 of ERISA, (ii) a multiemployer
plan (as defined in Section 3(37) of ERISA), (iii) a multiple employer plan
(within the meaning of Section 413(c) of the Code), or (iv) a “multiple employer
welfare arrangement” (as defined in Section 3(40) of ERISA). The Company does
not have any Liability by reason of at any time being considered a single
employer under Section 414 of the Code with any other Person. No Seller Employee
Benefit Plan provides (or could require the Company or Purchaser to provide)
post-employment welfare benefits other than coverage mandated by Section 4980B
of the Code or other applicable state continuation coverage law for which the
covered individual pays the full cost of coverage. (h) Only Business Employees
or Former Business Employees (or any spouses, dependents, survivors or
beneficiaries of any such Business Employees or Former Business Employees) are
entitled to participate in the Company Employee Benefit Plans and no entity
other than the Company is a participating employer under any Company Employee
Benefit Plan. Section 4.16 Labor. (a) None of the Selling Employers (with
respect to any Business Employees), the Company, the Purchased Assets or the
Business are a party to, bound by, or otherwise subject to, any CBA; there are
no CBAs or any other labor-related agreements or arrangements that pertain to
any of the Business Employees with respect to employment with any Selling
Employer or the Company; and no Business Employees are represented by any labor
union, works council, or other labor organization with respect to their
employment with any Selling Employer or the Company. (b) There are no, and there
have not, since January 1, 2015, been any, strikes, work stoppages, picking,
handbilling, slowdowns, lockouts, labor grievances or labor arbitrations
involving any Business Employee or Former Business Employee or against or
affecting the Selling Employers (with respect to any Business Employees or
Former Business Employee), the Company, the Purchased Assets or the Business.
There are no, and there have not, since January 1, 2015, been any, (i) material
grievances, unfair labor practice charges or other material labor disputes or
Actions pending or, to the Knowledge of Seller, threatened against or involving
the Selling Employers (with respect to any Business Employees or Former Business
Employees), the 19



--------------------------------------------------------------------------------



 
[purchaseagreementa01025.jpg]
Company, the Purchased Assets or the Business. To the Knowledge of Seller, since
January 1, 2015, there have been no labor organizing activities with respect to
any Business Employees or Former Business Employees. (c) Except as set forth on
Schedule 4.16(c), the Selling Employers (with respect to any Business Employees
or Former Business Employees), the Company, the Purchased Assets and the
Business are, and since January 1, 2015 have been, in compliance, in all
material respects, with all Laws and Orders respecting labor, employment and
employment practices related to the Business, including all such Laws and Orders
relating to terms and conditions of employment, wages and hours (including the
classification of independent contractors and exempt and non-exempt employees),
collective bargaining, employment discrimination, immigration, pay equity,
disability rights or benefits, civil rights, equal opportunity, affirmative
action plans and affirmative action plan requirements, plant closures and
layoffs (including the WARN Act), labor relations, employee leave issues,
occupational safety and health, unemployment insurance, and workers’
compensation. (d) Since January 1, 2015, no labor organization has made a demand
or filed an application for certification against any Selling Employer or the
Company for recognition with respect to representation of any Business Employee
or Former Business Employee or group of Business Employees or Former Business
Employees; and there are no certification or representation proceedings or
written petitions seeking a representation proceeding presently pending against
any Selling Employer or the Company involving any Business Employee or, to the
Knowledge of Seller, threatened in writing or, to the Knowledge of Seller,
orally, to be brought or filed against any Selling Employer or the Company with
a labor relations tribunal. In particular, no trade union has applied to have
any Selling Employer or the Company declared a related employer pursuant to the
Labour Relations Act (Ontario) or any similar legislation in any jurisdiction in
which the Company carries on business. (e) Each Selling Employer (with respect
to any Business Employees), the Company, the Purchased Assets and the Business
have no material Liability not reflected or reserved against in the Financial
Statements for (i) any unpaid wages, salaries, wage premiums, commissions,
bonuses, fees, and other compensation and/or (ii) any fines, Taxes, interest, or
other penalties for any failure to pay or delinquency in paying such
compensation. (f) To the Knowledge of Seller and except as set forth on Schedule
4.16(f), no Person is in any respect in violation or breach of any term of any
employment agreement, nondisclosure agreement, noncompetition agreement,
restrictive covenant, fiduciary duty, or similar obligation: (i) to the Company,
the Purchased Assets or the Business or (ii) with respect to any Business
Employee, Former Business Employee, independent contractor or temporary employee
providing services to the Business or the Company, to any third party with
respect to such person’s right to be employed or engaged by any Selling Employer
or the Company or to the knowledge or use of trade secrets or proprietary
information. (g) To the Knowledge of Seller, no Business Employee intends to not
accept employment with, or terminate his or her employment with, Purchaser or
its Affiliates (including the Company). 20



--------------------------------------------------------------------------------



 
[purchaseagreementa01026.jpg]
(h) The Company does not employ any individuals who spend less than
substantially all of their working time in connection with such employment
providing services to the Business, and all employees of the Selling Employers
or the Company listed on Schedule 13.1(a) spend substantially all of their
working time in connection with such employment providing services to the
Business. (i) There are no outstanding assessments, penalties, fines, liens,
charges, surcharges, or other amounts due or owing pursuant to any workplace
safety and insurance/workers’ compensation legislation in respect of the Selling
Employers or the Company and neither the Selling Employers nor the Company have
been reassessed in any material respect under such legislation during the past
three (3) years. (j) The Selling Employers and the Company have provided to the
Purchaser all orders and inspection reports under applicable occupational health
and safety legislation (“OHSA”) relating to the Business. The Selling Employers
and the Company have complied in all material respects with any orders issued
under OHSA in respect of the Business and there are no appeals of any orders
under OHSA currently outstanding. Section 4.17 Environmental Matters. Except as
set forth on Schedule 4.17, (a) the Company, the Purchased Assets and the
Business are and, since January 1, 2015, have been in compliance in all material
respects with all Environmental Laws; (b) Seller, Logistics and the Company have
obtained and, since January 1, 2015 have been in compliance in all material
respects with all Permits required under Environmental Laws for the conduct of
the Business as it is currently being conducted as of the Closing Date and the
operation of any Leased Real Property; (c) since January 1, 2015 (or earlier if
unresolved), none of Seller, Logistics or the Company has received any written
notice or demand letter from any Governmental Authority or any other person
indicating that Seller, Logistics or the Company may be in material violation
of, or have material liability under, any Environmental Law in connection with
the ownership or operation of the Business or the Purchased Assets; (d) there
are no Actions pending or, to the Knowledge of Seller, threatened in writing
against Seller, Logistics or the Company relating to any material violation, or
alleged material violation, of or material liability under any Environmental Law
in connection with the operation of the Business or relating to the Purchased
Assets; (e) the Company, Logistics and Seller, with respect to the Business and
the Purchased Assets, have not handled, treated, stored, disposed or arranged
for the disposal of, transported, released or exposed any Person to, or owned or
operated any property or facility that has been contaminated by, any Hazardous
Substances, in each case so as to give rise to material liability to the Company
under Environmental Law; (f) the Company, Logistics and Seller, with respect to
the Business or the Purchased Assets, have not assumed, undertaken or otherwise
become subject to any material liability of any other Person or provided any
indemnity with respect to any material liability, in each case relating to
Environmental Laws; (g) neither this Agreement nor the consummation of the
transactions contemplated by this Agreement will result in any material
obligations on the part of the Seller, Logistics or the Company for site
investigation or cleanup pursuant to any Environmental Law or notification to or
consent of any Governmental Authority or third party other than for any Permit
transfer or amendment; and (h) Seller, Logistics and the Company have furnished
to Purchaser environmental, health and safety reports, environmental audits and
site assessments and other material documents that address currently unresolved
and material environmental, health, or safety 21



--------------------------------------------------------------------------------



 
[purchaseagreementa01027.jpg]
matters, in each case relating to the Company, the Business or the Purchased
Assets and in their possession or control. Section 4.18 Customers and Suppliers.
Schedule 4.18(a) sets forth a list of the ten (10) largest customers (such
customers, the “Material Customers”) and ten (10) largest suppliers (such
suppliers, the “Material Suppliers”) to the Business during the twelve (12)
month period ended June 30, 2018, on the basis of revenues generated or
expenditures made, as applicable during such period. Since January 1, 2018 and
except as set forth on Schedule 4.18(b), none of the Material Customers or
Material Suppliers set forth on Schedule 4.18(a) has canceled, terminated or
materially and adversely modified or, to the Knowledge of Seller, threatened in
writing (or, to the Knowledge of Seller, orally) to cancel, terminate or
materially and adversely modify, its relationship with the Company, Logistics or
the Seller with respect to the Business. Section 4.19 Insurance. Schedule 4.19
sets forth an accurate and complete list of all insurance policies providing
coverage with respect to the Company or any Purchased Assets or any of their
employees, officers or directors of the Business (or equivalent) have been
insured since January 1, 2017 (the “Liability Policies”) and any such current
policies (the “Current Liability Policies”), including any such Liability
Policies with respect to which the Company is the policyholder (each, a “Company
Policy”), and their respective expiration dates. The list includes for each
Liability Policy the type of policy, form of coverage, policy number and name of
insurer. Schedule 4.19 describes any funded self-insurance arrangements
affecting the Company, Logistics and the Seller with respect to the Purchased
Assets and Business. For each of the Current Liability Policies, (i) no
pre-closing limits have been exhausted, (ii) all premiums have been paid when
due, (iii) to the Knowledge of the Seller, each fact, circumstance, or
occurrence that may give rise to a claim has been reported to the appropriate
insurance carrier, and (iv) no insurance carrier has issued a reservation of
rights with regard to any claims disclosed. The Company, Logistics and the
Seller with respect to the Purchased Assets and Business has all insurance
coverage required by the terms of any Contracts to which the Company is a party
and each Contract that is a Purchased Asset. Section 4.20 Affiliated Persons
Transactions. Except as set forth on Schedule 4.20, no Affiliate of Seller or
Logistics or, to the Knowledge of Seller, no officer or director of Seller or
Logistics or the Company and no parent, child, sibling, spouse or other
immediate family member of any such officer or director (each, a “Affiliated
Person”), owns directly or indirectly (other than through any equity interest in
the Seller) in whole or in part, or has any direct or indirect interest in, any
Purchased Asset or the Company; (b) has any claim or cause of action against the
Company, Logistics or the Seller with respect to the Purchased Assets or the
Business; or (c) is party to any Affiliate Contract. Section 4.21 International
Trade and Anti-Corruption Matters. (a) None of the Company, Logistics or the
Seller, with respect to the Purchased Assets and Business, nor any of their
respective officers, directors or employees, nor to the Knowledge of Seller, any
agent or other third party representative acting on behalf of the Company,
Logistics and the Seller (with respect to the Purchased Assets and Business) (x)
is currently, or has 22



--------------------------------------------------------------------------------



 
[purchaseagreementa01028.jpg]
been since January 1, 2017: (i) a Sanctioned Person, (ii) organized, resident or
located in a Sanctioned Country, (iii) engaging in any dealings or transactions
with any Sanctioned Person or in any Sanctioned Country, or (iv) otherwise in
violation of applicable Trade Control Laws; or (y) has at any time (A) made any
unlawful payment or given, offered, promised, or authorized or agreed to give,
any money or thing of value, directly or indirectly, to any Government Official
or other Person in violation of any applicable Anti-Corruption Laws, or (B)
otherwise violated Anti- Corruption Laws. (b) In the last five years, none of
the Company, the Seller or Logistics (with respect to the Purchased Assets and
Business) has received from any Governmental Authority or any other Person any
notice, inquiry, or internal or external allegation; made any voluntary or
involuntary disclosure to a Governmental Authority; or conducted any internal
investigation or audit concerning any actual or potential violation or
wrongdoing related to Trade Control Laws or Anti-Corruption Laws. Section 4.22
Products Liability. (a) Except as set forth on Schedule 4.22(a) (and except for
other Liabilities for which (i) there is a reserve that meets the standards
described in the following sentence or (ii) is fully covered by a pass-thru
warranty of a supplier or vendor such that none of the Company, Logistics, nor
the Seller (and, following the Closing, Purchaser) shall have any Liability with
respect thereto), each product distributed, sold, or delivered by the Company,
Logistics or the Seller, with respect to the Business (collectively, the
“Products”) is, and has been since January 1, 2015, (i) in compliance with all
applicable Law, (ii) fit for the ordinary purposes for which it is intended to
be used, and (iii) in conformity with any and all Contracts, express and implied
warranties. None of the Company, Logistics nor the Seller, with respect to the
Business, has any material Liability (and, to the Knowledge of Seller, there is
no fact, situation, circumstance, condition or other basis for any present or
future Action giving rise to any material Liability) for replacement or repair
of any Products or other damages in connection with any Products, subject only
to the reserve for product warranty claims set forth on the face of the Interim
Balance Sheet, as adjusted for the passage of time and in accordance with GAAP,
which reserve is adequate to address all such Liabilities. There is not
currently existing any material design defect with respect to any material
Product. (b) Except as set forth on Schedule 4.22(b), no Product is subject to
any guaranty, warranty, or other indemnity beyond the applicable standard terms
and conditions of sale or fully covered by a pass-thru warranty of a supplier or
vendor such that none of the Company, Logistics nor the Seller (and, following
the Closing, Purchaser) shall have any Liability with respect thereto. Since
January 1, 2015 and to the Knowledge of Seller, there has not been any product
recall or similar action conducted with respect to any product distributed or
sold by the Company, Logistics or the Seller, with respect to the Business. (c)
There is no basis for any Action alleging any defects in the Products or
services provided by the Company, Logistics or the Seller, with respect to the
Business, or the failure of any such Products or services to meet certain
specifications. 23



--------------------------------------------------------------------------------



 
[purchaseagreementa01029.jpg]
Section 4.23 Disclaimers of Seller; No Other Representations or Warranties.
Except as expressly set forth in this Article 4 and the corresponding sections
of the Schedules or any certificate delivered hereunder, (a) Seller, any
Affiliate (including Logistics and the Company) or Representative of Seller or
any other Person has made or is making any representation or warranty (whether
oral or written, express or implied or of any other kind of nature) on behalf of
Seller, Seller’s Affiliates, the Company, the Purchased Assets or the Business,
including, but not limited to, representations as to merchantability and fitness
for a particular purpose, as to the accuracy or completeness of any information
regarding the Purchased Stock, the Purchased Assets, the Company or the Business
furnished or made available to Purchaser and Purchaser’s Affiliates and
Representatives, or relating to the future or historical financial condition,
results of operations, profitability, opportunities, assets or Liabilities of
the Business, the Company, the Purchased Assets or Seller, Seller’s controlling
Affiliates or its and their respective businesses and operations, and (b) all
such other representations and warranties are hereby expressly disclaimed.
Section 4.24 Investment Canada Act. Neither Seller nor entities controlled by
Seller (including Logistics and the Company) provide any of the services, or
engage in any of the activities of a “cultural business” within the meaning of
the Investment Canada Act. ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PURCHASER
As an inducement to Seller and Logistics to enter into this Agreement and to
consummate the Transaction, Purchaser hereby represents and warrants to Seller
and Logistics as of the date of this Agreement and as of the Closing Date that,
except for exceptions set forth on the Schedules: Section 5.1 Organization and
Good Standing. Purchaser is an entity duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization or
formation, and has the requisite power and authority to own or lease and operate
its properties and to carry on, in all material respects, its business as now
being conducted. Purchaser is duly licensed or qualified to conduct its business
and, if applicable, is in good standing under the Laws of each jurisdiction
(other than the jurisdiction of its organization or formation) in which the
conduct of its business or the ownership of its properties or assets requires
such license or qualification, except where the failure to be so licensed or
qualified or in good standing would not reasonably be expected to have a
Purchaser Material Adverse Effect. Section 5.2 Authorization of Agreement.
Purchaser has all requisite power and authority to execute and deliver this
Agreement and, to perform fully its obligations hereunder and to consummate the
Transaction. The execution, delivery and performance by Purchaser of this
Agreement, and the consummation by Purchaser of the Transaction have been, duly
authorized by all necessary corporate or other action on the part of Purchaser.
This Agreement has been duly executed and delivered by Purchaser, and assuming
the due authorization, execution and delivery by each other Party, is
Enforceable against Purchaser. Section 5.3 No Violations; Consents and
Approvals. (a) The execution, delivery and performance by Purchaser of this
Agreement does not, and the consummation by Purchaser of the Transaction will
not, (i) violate or conflict 24



--------------------------------------------------------------------------------



 
[purchaseagreementa01030.jpg]
with the Constituent Documents of Purchaser; (ii) assuming all consents,
waivers, approvals, Orders or authorizations described in Section 5.3(b) are
obtained, violate or conflict with any Law or Order applicable to Purchaser or
its Affiliates, or (iii) violate, conflict with, result in a breach of,
constitute a default under or result in the acceleration of any Contract to
which Purchaser or its Affiliates are parties or by which their respective
assets or properties are bound, except in the case of clauses (ii) and (iii),
where the violation, breach, conflict, default, or acceleration would not have a
Purchaser Material Adverse Effect. (b) The execution, delivery and performance
by Purchaser of this Agreement does not, and the consummation by Purchaser of
the Transaction will not, require any consent, waiver, approval, Order or
authorization of, or filing with or notification to any Governmental Authority,
except for those (i) listed on Schedule 5.3(b), (ii) required under applicable
Antitrust Laws, or (iii) consents, waivers, approvals, Orders, authorizations,
filings or notifications, if not obtained or made, would not, individually or in
the aggregate, have a Purchaser Material Adverse Effect. Section 5.4 Litigation.
As of the date hereof, there is no Action pending or, to the knowledge of
Purchaser, threatened against Purchaser or its Affiliates (i) that challenges,
or questions the validity of this Agreement or any other Transaction Document or
any action taken, or to be taken, by Purchaser or its Affiliates in connection
with, or that seeks to enjoin or obtain monetary damages in respect of, the
consummation of the Transaction, or (ii) which if adversely determined could
reasonably be expected to have a Purchaser Material Adverse Effect. As of the
date hereof, neither Purchaser nor its Affiliates are subject to any Order,
except for regulatory decrees and Orders of general applicability to Persons
conducting similar businesses in the affected jurisdiction which could not
reasonably be expected to have a Purchaser Material Adverse Effect. Section 5.5
Financing. Purchaser has delivered to the Seller (i) a true and complete copy of
the executed Equity Commitment Letter (including all exhibits, schedules,
annexes and amendments, restatements, modifications or supplements thereto, the
financing thereunder, the “Equity Financing”), and (ii) a true and complete copy
of the executed Debt Commitment Letter in effect as of the date of this
Agreement and each fee letter associated therewith) with the specific fee
amounts and the specific “flex” provisions contained therein redacted, dated as
of the date hereof (including all exhibits, schedules, annexes and amendments,
restatements, modifications or supplements thereto, and, together with the
Equity Commitment Letter, the “Commitment Letters”) from the Financing Sources,
to provide to Purchaser, subject only to the terms and conditions therein, debt
financing in an aggregate amount set forth therein for the purposes of funding
payment of a portion of the amounts payable at the Closing (the “Debt
Financing”, and, together with the Equity Financing, the “Financing”). As of the
date hereof, (x) the Commitment Letters have not been waived, amended or
modified and (y) the commitments contained in the Commitment Letters have not
been withdrawn, terminated or rescinded in any respect. As of the date hereof,
each of (i) the Equity Commitment Letter and (ii) the Debt Commitment Letter
(with respect to any parties thereto that are not Affiliates of the Purchaser,
to the knowledge of the Purchaser) is in full force and effect is the legal,
valid and binding obligation of each party thereto, enforceable against each
such party in accordance with is terms, subject to bankruptcy, insolvency,
reorganization or similar laws of general application affecting the rights and
remedies of creditors, and to general equity principles. As of the date hereof,
no event has occurred which, with or without notice, lapse of time or both,
would reasonably be expected to constitute a default or breach 25



--------------------------------------------------------------------------------



 
[purchaseagreementa01031.jpg]
on the part of Purchaser or any other party thereto, to the knowledge of the
Purchaser, of any of the material terms and conditions under the Commitment
Letters. As of the date hereof, and assuming satisfaction of the conditions set
forth herein, Purchaser does not have any reason to believe that any of the
conditions to the Financing will not be satisfied or that the Financing will not
be available to Purchaser on the Closing Date. Purchaser has fully paid any and
all commitment fees or other fees in connection with the Commitment Letters that
are payable on or prior to the date of this Agreement. As of the date hereof, to
Purchaser’s knowledge, no event has occurred which, with or without notice,
lapse of time or both, would or would reasonably be expected to constitute a
default or breach under any of the Commitment Letters on the part of Purchaser
or any other party thereto. Assuming the representations and warranties of the
Company contained in this Agreement are accurate in all material respects and
the Company complies with and perform in all material respects all of its
agreements and covenants under this Agreement, upon the funding of the
commitments (after giving effect to the “flex” provisions) contained in the
Commitment Letters in accordance with their respective terms, the net proceeds
from the Financing (when consummated in accordance and terms of the Commitment
Letters) will be sufficient when funded for Purchaser, if the Closing occurs, to
satisfy all of the payment obligations of Purchaser contemplated hereunder.
Section 5.6 Solvency. Assuming (i) satisfaction of the conditions to Purchaser’s
obligation to consummate the transactions as set forth herein, (ii) that each of
the representations and warranties of Seller and Logistics contained herein (a)
other than a Fundamental Representation, are true and correct (disregarding any
materiality or Material Adverse Effect qualifications contained therein) in all
respects at and as of the Closing Date, except, in each case, to the extent any
such representation or warranty speaks as of a specific date, in which case such
representation or warranty shall be, subject to the qualifications set forth
above, true and correct at and as of such specific date, in each case, except
for any such failure to be true and correct as would not reasonably be expected
to have a Material Adverse Effect, and (b) that is a Fundamental Representation
are true and correct in all respects at and as of the Closing Date, except for
any de minimis failure to be true and correct, (iii) the Seller’s and Logistics’
compliance with their covenants and agreements contained in this Agreement, and
(iv) that the Company, immediately prior to the Closing, is solvent, then, as of
immediately after giving effect to all of the transactions contemplated by this
Agreement, Purchaser and its Subsidiaries (including the Company) will be
solvent. For purposes hereof, “solvent” means, with respect to any Person, that
(a) the amount that may be realized by if the aggregate assets of such Person
(including goodwill), were sold as an entirety with reasonable promptness in an
arm’s-length transaction under then-present conditions for the sale of
comparable business enterprises, as of such date, would exceed all of such
Person’s Liabilities, contingent or otherwise, as of such date, (b) such Person
will not have, or have access to, as of such date, an unreasonably small amount
of capital for the business in which it is engaged or will be engaged, and (c)
such Person will be able to pay its debts (whether fixed, contingent, matured,
unmatured, disputed, undisputed, secured or unsecured) as they become absolute
and mature, in the ordinary course of business, taking into account the timing
of and amounts of cash to be received by it and the timing of and amounts of
cash to be payable on or in respect of its indebtedness. No transfer of property
is being made and no obligation is being incurred, in each case, by such
Purchaser, in connection with the Transactions with the intent to hinder, delay
or defraud either present or future creditors of the Company. 26



--------------------------------------------------------------------------------



 
[purchaseagreementa01032.jpg]
Section 5.7 Brokers. No Person has acted directly or indirectly as a broker,
finder or financial advisor for Purchaser in connection with the negotiations
relating to or the Transaction, and no Person is entitled to any fee or
commission or like payment in respect thereof from Seller or its Affiliates
(including the Company) based in any way on agreements, arrangements or
understandings made by or on behalf of Purchaser. Section 5.8 Parent Limited
Guaranty. (a) Purchaser has delivered a true and complete copy of the fully
executed limited guaranty, dated as of the date of this Agreement (the “Parent
Limited Guaranty”), from Dunes Point Capital Fund II, LP, a Cayman Islands
exempted limited partnership and Dunes Point Capital Fund II-A, LP, a Cayman
Islands exempted limited partnership (collectively, “Parent”), pursuant to which
Parent has guaranteed the obligations of Purchaser under Section 11.3 of this
Agreement. (b) Parent has full organizational power and authority to execute and
deliver the Parent Guaranty and to perform its obligations thereunder. The
execution and delivery of the Parent Guaranty by Parent and the performance by
Parent of its obligations thereunder have been duly authorized by all requisite
organizational action. The Parent Guaranty constitutes the valid and legally
binding obligation of Parent, enforceable in accordance with its terms and
conditions. The Parent Guaranty has not been amended modified, withdrawn or
rescinded in any respect. Section 5.9 Investment Canada Act. Purchaser is, and
as of Closing will be a WTO investor/trade agreement investor that is not a
state-owned enterprise, all as defined by the Investment Canada Act. Section
5.10 No Inducement or Reliance; Independent Assessment. Purchaser acknowledges
and agrees that (a) none of Purchaser or Purchaser’s Representatives have been
induced by or relied upon (i) any representation, warranty or statements
(whether oral or written, express or implied or of any other kind or nature) by
Seller, Logistics any Representative of Seller or any other Person that are not
expressly set forth in the in Article 4 or any certificate delivered hereunder,
(ii) any projections, financial information, or other information, documents,
certificates, summaries, presentations, proposals, charts, drawings,
calculations, estimates or materials whatsoever (whether written or oral, made
available in any “data rooms” or in an electronic format, or in any other form)
in connection with the Transaction, and (b) none of Seller, Logistics, any
Representative of Seller or Logistics nor any other Person shall have or be
subject to any Liability to Purchaser or any other Person resulting from such
representations, warranties, or statements or the distribution to or use by
Purchaser and Purchaser’s Representatives of any such information and materials.
Purchaser further acknowledges and agrees that Purchaser and Purchaser’s
Representatives (v) have been furnished with documents, materials and
information necessary or appropriate for evaluating the Business, Company,
Purchased Assets and Transaction, (w) have made all such further investigations
and inquiries of Seller, Logistics, the Company and Seller’s other Affiliates as
are necessary and appropriate to evaluate the merits and risks of the Business
and the Transaction, (x) have been provided access to and the opportunity to ask
questions of, and receive answers from, Seller, Logistics, the Company and each
of their respective Representatives regarding the terms and conditions of this
Agreement, (y) have made their own assessment of the present condition and the
future prospects of the Business, the Purchased Assets and the Company 27



--------------------------------------------------------------------------------



 
[purchaseagreementa01033.jpg]
and are sufficiently experienced to make an informed judgment with respect
thereto, and (z) understand that, except as expressly set forth herein or in any
certificate delivered hereunder, Purchaser is acquiring the Business, the
Purchased Stock and the Company “as is” and “where is” on that basis pursuant to
Purchaser’s own investigation and examination after having been provided with an
adequate opportunity and access to complete such investigation or examination.
ARTICLE 6 COVENANTS From the date of this Agreement until (A) with respect to
covenants contained herein that relate solely to the pre-Closing period, the
earlier of (i) the termination of this Agreement in accordance with Article 11
and (ii) the Closing, and (B) with respect to any covenants set forth herein
with obligations continuing after Closing, until such covenants are fully
performed in accordance with their terms, Purchaser and Seller covenant and
agree as follows: Section 6.1 Access; Opportunity to Ask Questions. Seller
shall, and shall cause its Affiliates and Representatives to, permit Purchaser
and Purchaser’s Representatives access to (a) senior management of the Company
and the Business to answer questions concerning the operations and affairs of
the Business, and (b) the Leased Real Property, corporate records, books of
accounts, assets and properties of the Company, the Purchased Assets and the
Business reasonably requested by Purchaser and Purchaser’s Representatives
(excluding confidential portions of Personnel Records and medical records);
provided, that in each case, such access shall be: (x) subject to any
limitations that are reasonably required to (1) comply with any Law (including
any Antitrust Law) or (2) preserve any applicable attorney-client privilege,
other legally recognized privilege, (y) subject to the Confidentiality
Agreement, and (z) given at reasonable times and upon reasonable notice and
without undue interruption to the Business or operations or personnel of Seller,
Seller’s Affiliates (including the Company) or the Business. Notwithstanding the
foregoing, none of Purchaser, Purchaser’s Affiliates or their respective
Representatives shall be permitted to conduct any on-site environmental
examinations, investigations or assessments or meet or communicate with any
customer or supplier of Seller, Seller’s Affiliates or the Business to the
extent such meeting or communication is related to the transactions contemplated
hereby. All requests for access, including access to any employees or facilities
of Seller or its Affiliates, shall be made to the designated Representatives of
Seller listed on Schedule 6.1, who shall be solely responsible for coordinating
all such requests and access thereunder. Purchaser and Purchaser’s Affiliates
and each of their respective Representatives shall not communicate with,
question or attempt to gain access to any employees of Seller or Seller’s
Affiliates (including the Company) without the prior consent, approval and
coordination of such Representatives of Seller. Section 6.2 Conduct of Business.
(a) From and after the date hereof until the earlier of (i) the termination of
this Agreement and (ii) the Closing Date, except (A) as otherwise expressly
required by this Agreement, (B) as Purchaser shall otherwise consent in writing,
and (C) as set forth in Schedule 6.2(a) of the Schedules, each of Seller and
Logistics covenants and agrees that it shall with respect to the Business and
the Purchased Assets, and Seller shall cause the Company to, (i) conduct the
Business and its operations only in the Ordinary Course (subject to any
restrictions set forth in Section 6.2(b)), (ii) use commercially reasonable
efforts to keep in full force and effect its 28



--------------------------------------------------------------------------------



 
[purchaseagreementa01034.jpg]
existence and all material rights, material Permits, material franchises,
material Intellectual Property and Material Contracts, pertaining to the
Business, (iii) maintain the Purchased Assets in such general state of repair as
is reasonably necessary for the conduct of the Business consistent with
then-present needs and past practices, including replacement in accordance with
reasonably prudent business practices of any inoperable, worn out or obsolete
assets with assets of a quality consistent with reasonably prudent business
practices and then-current needs in a reasonable amount of time, (iv) maintain
its books, accounts and records as they relate to the Business in accordance
with past custom and practice, (v) maintain all of its insurance policies that
are in effect as of the date hereof, (vi) use commercially reasonable efforts to
preserve its relationship with its customers and suppliers and to retain the
services of its employees and service providers, and (vii) in the event of a
condemnation, casualty, loss or other material damage to any of the assets of
the Company prior to the Closing Date, use commercial reasonable efforts
consistent with past practice to repair or replace such condemned or damaged
property through the use of the proceeds of such condemnation or insurance, or
preserve such proceeds for use by the Company, as applicable, following the
Closing. (b) Without limiting the generality of Section 6.2(a), from and after
the date hereof until the earlier of (i) the termination of this Agreement and
(ii) the Closing Date, except (A) as otherwise expressly required by this
Agreement, (B) as Purchaser shall otherwise consent in writing, which consent
shall not be unreasonably withheld, delayed or conditioned, or (C) as set forth
in Schedule 6.2(b) of the Schedules, each of Seller and Logistics covenants and
agrees that it shall (solely with respect to the Business, including with
respect to the Purchased Assets), and Seller shall cause the Company to not: (i)
sell, lease, license, abandon, permit to lapse, or otherwise dispose of any
material assets or material Intellectual Property that is owned by the Company,
that is owned by the Seller or Logistics and is a Purchased Asset, or that is
used primarily in connection with the Business, except for sales of inventory
and non-exclusive licenses granted in the Ordinary Course; (ii) (A) increase or
enhance the compensation or benefits of any Business Employee with base salary
over $150,000 other than as required by applicable Law or, with respect to any
Business Employee with base salary of $150,000 or less, other than as in the
Ordinary Course or as required by applicable Law, (B) establish, enter into,
adopt, amend or terminate, or increase or accelerate or commit to increase or
accelerate the funding, payment or vesting of the compensation or benefits
provided under, any Seller Employee Benefit Plan, (C) except to the extent
required by applicable Law or by written agreements existing on the date of this
Agreement that have been disclosed on Schedule 4.12(a)(i), enter into or amend
any Contracts of employment or any consulting, bonus, severance, retention,
change in control, retirement or similar agreement, except for employment
agreements or offer letters for any newly hired officer, director, employee or
other service provider of the Company or related to the Business in the Ordinary
Course with an annual base salary and incentive compensation opportunity not to
exceed $150,000, (D) hire, materially modify the job responsibility of, or
terminate (other than for “cause”) any officer, director, employee or other
service provider of the Company or related to the Business with an annual
compensation in excess of $150,000, (E) implement any employee 29



--------------------------------------------------------------------------------



 
[purchaseagreementa01035.jpg]
layoffs that would reasonably be expected to implicate the WARN Act or similar
legislation in other jurisdictions, or (F) unless required by Law, recognize or
certify any labor union, labor organization, works council, or group of
employees as the bargaining representative for any Business Employee or
individual providing services to any the Company or the Business; (iii) change,
amend or restate the charter, certificate of formation or incorporation,
operating agreement or bylaws (or other comparable organizational or governing
documents) of the Company; (iv) authorize for issuance, issue, sell or deliver
or agree or commit to issue, sell or deliver (A) any capital stock of, or other
equity or voting interest in, the Company or (B) any securities convertible
into, exchangeable for or evidencing the right to subscribe for or acquire
either (1) any capital stock of, or other equity or voting interest in, the
Company or (2) any securities convertible into, exchangeable for or evidencing
the right to subscribe for or acquire, any shares of the capital stock of, or
other equity or voting interest in, the Company; (v) (A) change, modify, or
write-off as uncollectible any notes or accounts receivable of the Business,
except write-offs in the Ordinary Course and any write-off of such notes and
accounts receivable that are fully reserved for in a manner consistent with
GAAP, (B) accelerate any accounts receivable or defer any accounts payable of
the Business, in each case outside of the Ordinary Course, or take any other
action outside the Ordinary Course of business with respect to the working
capital of the Business, (C) make any material change in the terms of sale or
collection practices of the Business, nor (D) materially alter its practices
with respect to inventory levels or the product offerings of the Business; (vi)
split, combine, redeem or reclassify, or purchase or otherwise acquire, any
shares of its capital stock or its other securities; (vii) (A) incur, assume or
guarantee any Debt, other than short-term Debt for borrowed money under existing
credit facilities, or (B) make or forgive any loans or advances to, or capital
contributions to or investments in, any other Person, other than routine
advances to employees in the Ordinary Course; (viii) other than in the Ordinary
Course, (A) make, change or revoke any material Tax election or make any
material change to an accounting method for Tax purposes, (B) settle or
compromise any material Tax Liability, (C) file any amended income Tax Return or
other material Tax Return, (D) surrender any material claim for a Tax refund,
(E) enter into any agreements, consents or waivers extending the statutory
period of limitations applicable to the payment or assessment of any Taxes, or
(F) enter into any contractual obligation in respect of Taxes with any tax
related Governmental Authority; (ix) enter into, amend or terminate any Material
Contract (or Contract that would constitute a Material Contract if in existence
as of the date hereof) or waive 30



--------------------------------------------------------------------------------



 
[purchaseagreementa01036.jpg]
material rights with respect thereto, other than terminations by way of
expiration of the term of the applicable Contract in the Ordinary Course
consistent with past practice; (x) acquire, merge or consolidate with, or effect
any business combination with, any Person, or acquire any material assets of any
Person, in each case whether by purchase of stock, securities or assets,
property transfers or otherwise; (xi) adopt a plan of complete or partial
liquidation, dissolution, restructuring, recapitalization or other
reorganization; (xii) settle or compromise any material Action or initiate any
material Action; (xiii) grant any Lien, or permit to be subject to any Lien, on
the Purchased Stock or any Purchased Assets; (xiv) discontinue any business of
the Company or enter into any new line of business; (xv) except as is required
by GAAP, make any change in the Business’ methods, principles and practices of
accounting; (xvi) take any action that could reasonably be expected to result in
a complete or partial withdrawal under a Company Employee Benefit Plan; (xvii)
terminate, transfer or modify the job responsibilities of (i) any Business
Employee (or who would have been a Business Employee but for such termination,
transfer or modification) in a manner that results in such employee ceasing to
be a Business Employee or (ii) any employee of Seller or its Affiliates (other
than a Business Employee as of the date hereof) where as a result of such
termination, transfer or modification, such employee becomes a Business Employee
as of the Closing Date); and (xviii) execute any Contract or letter of intent
(whether or not binding) or enter into any other commitment, whether or not in
writing, to do any of the foregoing. Section 6.3 Further Actions. Subject to the
other terms and conditions of this Agreement, including Section 6.4: (a) Each
Party shall use commercially reasonable efforts to take, or cause to be taken,
all actions, and do, or cause to be done (and to cooperate and provide
assistance with the taking of such actions and the doing of such things)
necessary, proper or advisable to consummate the Transaction as soon as
practicable, including (i) executing and delivering all documents and
instruments to effect all necessary filings, notices, petitions, statements,
registrations, submissions of information and applications (whether or not
expressly contemplated by this Agreement or any Transaction Document) and (ii)
cause the conditions precedent to Closing set forth in Articles 7 and 8 to be
satisfied as promptly as possible. 31



--------------------------------------------------------------------------------



 
[purchaseagreementa01037.jpg]
(b) Each Party shall keep each other Parties reasonably apprised of the status
of matters relating to the consummation of the Transaction, including delivering
to the other Parties promptly (i) notice of any Actions commenced or to the
knowledge of such Party, threatened in writing, relating to or otherwise
affecting the Company, the Purchased Assets, the Business, this Agreement or the
Transaction, and (ii) the existence or occurrence of any Event (or nonoccurrence
of any Event) that is reasonably likely to constitute a breach of this Agreement
or to cause any condition precedent in Article 7 or Article 8 not to be
satisfied. Section 6.4 Consents and Conditions. (a) Subject to Section 6.4(b),
from the date hereof through the date that is nine (9) months after the Closing,
each Party shall use commercially reasonable efforts to: (i) obtain all
necessary consents, approvals, Permits, Orders or waivers from, and give any
necessary notifications to, Persons required to be obtained in connection with
the execution, delivery and performance of the Transaction Documents and
consummation of the Transaction; provided, however, that such commercially
reasonable efforts shall not require any Party to make any payment (other than
(A) amounts required to be paid under any Contract to which such Party or any of
its Affiliates is a Party, and (B) filing fees and similar amounts) or undertake
any material obligation to any Person in order to obtain such consent approval
or waiver; provided further, that neither Seller nor Logistics shall not enter
into any Contract, amend or terminate any Contract, make any payment (other than
(x) amounts required to be paid by such Party or any of its Affiliates under the
terms of any Contract, and (y) filing fees and similar amounts) or grant any
concession (or permit the Company to make take any of the foregoing actions), in
each case for the purpose of obtaining any consent, waiver or approval, without
the prior written consent of Purchaser; and (ii) defend or contest any Action
challenging any Transaction Document or that may otherwise prevent, materially
impede, interfere with, hinder or delay the consummation of the Transaction,
including seeking to have any stay or temporary restraining Order entered by any
Governmental Authority vacated or reversed. From the date hereof until the
earlier of the date that is nine (9) months after the Closing or until such time
as the necessary consents, approvals, Permits, Orders or waivers required by
this Section 6.4(a) are received (including, for the avoidance of doubt, after
the Closing to the extent such consents, approvals, Permits, Orders or waivers
are not received prior to Closing), Purchaser and Seller shall use and cause
their respective Subsidiaries to use commercially reasonable efforts to secure
an alternative arrangement reasonably satisfactory to both Parties under which
the Business would, in compliance with applicable Law, obtain the benefits
associated with the applicable portion of such arrangement or Contract. (b) Each
Party agrees to supply promptly any information and documentary material
reasonably available to such Party that may be requested of such Party by the
relevant Governmental Authorities under any applicable Antitrust Law. Purchaser
covenants and agrees to use reasonable best efforts to take, and to cause its
Affiliates to take, any and all steps necessary to avoid or eliminate as soon as
possible each and every objection, challenge, Action or other impediment under
applicable Antitrust Laws that may be asserted by any Governmental Authority so
as to enable the Parties to expeditiously consummate the Transactions, including
committing, by consent decree, hold separate order, stipulation or otherwise,
(i) to sell, hold separate, divest, redistribute, discontinue or limit any of
its assets or properties, businesses or interests, or (ii) to conditions
relating to, or changes or restrictions in, the operations of any such assets or
properties, businesses or interests which could reasonably be expected to
materially and adversely impact the 32



--------------------------------------------------------------------------------



 
[purchaseagreementa01038.jpg]
economic or business benefits to Purchaser of the Transaction necessary to
effectuate the actions required under clauses (i) and (ii), in order to
facilitate the expiration or termination of any waiting period or otherwise
obtain any clearance under the applicable Antitrust Laws. Purchaser shall pay
the filing fees associated with the any filing made under any Antitrust Law. (c)
Each Party agrees not to participate in any substantive meeting or discussion,
either in person or by telephone, with any Governmental Authority in connection
with the Transactions unless it consults (to the extent permitted) with the
other Parties in advance, and to the extent not prohibited by such Governmental
Authority, gives the other Parties the opportunity to attend and participate.
(d) Subject to any applicable confidentiality restrictions and applicable Law,
each Party shall furnish promptly to each other Party copies of all
correspondence, filings, notices or other communications with all other Persons
and Governmental Authorities, with respect to the Transaction; provided,
however, that such Party may, as it deems advisable and necessary, reasonably
designate any commercially or competitively sensitive material provided to the
other Party as “outside counsel only” and such materials may be redacted.
Materials designated as “outside counsel only,” and the information contained
therein, shall be given only to the outside legal counsel of the other Parties
(and shall not be disclosed by such outside counsel to any Representatives of
such other Party unless express written consent is obtained in advance from the
disclosing Party’s legal counsel). Each Party shall, subject to applicable Law,
permit counsel for the other Party reasonable opportunity to consider in good
faith the views of such Party concerning any proposed written communication to
any Governmental Authority in connection with the consummation of the
Transaction. Section 6.5 Litigation Support. Subject to any applicable
confidentiality restrictions and applicable Law, each Party shall furnish
promptly to each other Party notice of any Actions commenced or, to the
knowledge of such Party, threatened in writing against, relating to or otherwise
affecting the Company, the Purchased Assets, the Business, this Agreement or the
Transaction. Subject to Section 6.4(b), each Party shall use commercially
reasonable efforts to defend or contest any Actions challenging any Transaction
Document or that may otherwise prevent, materially impede, interfere with,
hinder or delay the consummation of the Transaction, including seeking to have
any stay or temporary restraining Order entered by any Governmental Authority
vacated or reversed. If and for so long as any Party is actively contesting or
defending against any Action in connection with the Transaction, the Parties
shall cooperate in the contest or defense thereof, and make available their
respective personnel to provide such testimony and access to their respective
books and records as shall be reasonably necessary in connection with such
contest or defense thereof, all at the sole cost and expense of the Party
contesting or defending such Action. Section 6.6 Bulk Sales Laws. Purchaser
hereby waives compliance by Seller in connection with the Transaction, with the
provisions of any applicable bulk sales Law. Section 6.7 Ancillary Agreements.
At or prior to, the Closing, each of Purchaser, Logistics, Seller and/or their
respective Affiliates, as applicable, shall duly authorize, execute and deliver
each other Transaction Document to which each such Person is a party. 33



--------------------------------------------------------------------------------



 
[purchaseagreementa01039.jpg]
Section 6.8 Financing; Seller and Company Cooperation. (a) Purchaser shall use
commercially reasonable efforts to arrange and obtain the Financing not later
than the Closing Date, on the terms and conditions described in the Commitment
Letters, including using its commercially reasonable efforts to (A) until the
execution of the Definitive Financing Agreements (as defined below) with respect
to the Financing, maintain in effect the Commitment Letters, (B) satisfy, or
cause to be satisfied or waived, on a timely basis all conditions applicable to
Purchaser obtaining the Financing that are within its control, (C) negotiate and
enter into definitive agreements with respect to the Debt Financing on terms and
conditions described in or contemplated by the Debt Commitment Letter (all such
definitive agreements, collectively, the “Definitive Financing Agreements”), (D)
cause the Financing Sources and the sources of the Equity Financing to fund, or
provide, as applicable, the Financing at or prior to the Closing upon the
satisfaction (or waiver) of all of the conditions set forth herein, and (E)
enforce its rights under the Debt Commitment Letter. Purchaser shall not,
without the prior written consent of the Seller (such consent not to be
unreasonably withheld, conditioned or delayed) agree to or permit any
termination, amendment, supplement or other modification of, or waive any of its
rights under, any provision of the Commitment Letters or Definitive Financing
Agreements such that the Financing would not be available at Closing, in each
case; provided that, it is understood and agreed that the Commitment Letters
and/or the Definitive Financing Agreements may be amended, supplemented or
otherwise modified (i) to correct immaterial typographical errors, (ii) to add
agents or arrangers of the Debt Financing who had not executed the Debt
Commitment Letters as of the date hereof or (iii) the assignment of any portion
of the commitments or obligations under the Debt Commitment Letter to additional
persons, reallocate commitments thereunder and/or to assign or reassign titles
or roles to, or between or among, any Financing Sources party to the Debt
Commitment Letters. Upon any amendment, supplement, modification or waiver of
the Commitment Letters or the Definitive Financing Agreements in accordance with
this Section 6.8(a), (x) the terms “Commitment Letters”, “Debt Commitment
Letters”, “Equity Commitment Letters” and “Definitive Financing Agreements” as
used in this Agreement (including as used in any definition incorporating such
terms) shall mean such documents as so amended, supplemented, modified or waived
and (y) the terms “Financing”, “Debt Financing” and “Equity Financing” as used
in this Agreement (including as used in any definition incorporating such terms)
shall mean the financing contemplated by the Debt Commitment Letters and the
Equity Commitment Letter, as applicable, as so amended, supplemented, modified
or waived. Nothing contained in this Section 6.8 or elsewhere in this Agreement
shall require, and in no event shall the requisite efforts of Purchaser be
deemed or construed to require, Purchaser to (i) seek or obtain equity financing
(other than pursuant to the express terms of the Equity Commitment Letter), or
(ii) without limiting its obligation to enforce its rights under the Debt
Commitment Letter as described above, initiate, prosecute or maintain any claim,
action, suit, demand, grievance, arbitration or similar proceeding against any
Financing Sources under the Debt Commitment Letter or Equity Commitment Letter
or other Persons providing the Financing under the Commitment Letters. (b) In
the event all or any material portion of the Debt Financing becomes unavailable,
(i) Purchaser shall promptly notify Seller in writing and (ii) Purchaser shall
use its commercially reasonable efforts to arrange and obtain, as promptly as
practicable following the occurrence of such event but no later than the Closing
Date, alternative debt financing from the same or alternative sources of debt
financing (the “Alternative Debt Financing”) in an amount no 34



--------------------------------------------------------------------------------



 
[purchaseagreementa01040.jpg]
less than that of the Debt Financing, on conditions that are not less favorable
to Purchaser in the aggregate as those contained in the Debt Commitment Letters
and would not reasonably be expected to prevent, materially impair or materially
delay the consummation of such Alternative Debt Financing or the transactions
contemplated by this Agreement or by the Transaction Documents; it being agreed
that there shall be no obligation on Purchaser to pay any additional fees and/or
obtain Alternative Debt Financing on materially worse terms than is contemplated
by the Debt Financing as of the date hereof. The obligations under this Section
6.8(b) shall apply equally to any such Alternative Debt Financing (including any
new financing commitment and any New Debt Commitment Letters (as defined
below)). The new debt commitment letters, including all exhibits, schedules,
annexes and amendments thereto entered into in connection with any Alternative
Debt Financing are referred to as the “New Debt Commitment Letters”. Purchaser
shall provide Seller with (x) true, accurate and complete copies of the New Debt
Commitment Letters and any related fee letters (which may be redacted in a
customary manner for economic or any “market flex” provisions) for any
Alternative Debt Financing for its review prior to the execution thereof and (y)
fully executed copies thereof as promptly as practicable following the execution
thereof. In the event Purchaser enters into any such New Debt Commitment
Letters, (I) any reference in this Agreement to the “Debt Financing” (including
in any definition incorporating the term “Debt Financing”) shall mean and
include the Alternative Debt Financing and the debt financing contemplated by
the “Debt Commitment Letters” as such term is modified pursuant to the
immediately succeeding clause (II), and (II) any reference in this Agreement to
the “Debt Commitment Letters” (including in any definition incorporating the
term “Debt Commitment Letters”) shall be deemed to mean and include the Debt
Commitment Letters to the extent not superseded by New Debt Commitment Letters
at the time in question and any New Debt Commitment Letters to the extent then
in effect. (c) Upon the reasonable written request of Seller, Purchaser shall
inform Seller in reasonable detail of the status of its efforts to arrange the
Financing and the negotiation of the Definitive Financing Agreements. Without
limiting the generality of the foregoing, Purchaser shall give Seller prompt
written notice (A) of any material breach, material default, written
repudiation, written cancellation or written termination of the Commitment
Letters or the Definitive Financing Agreements by any party thereto of which
Purchaser becomes aware, (B) of the receipt by Purchaser or its Affiliates of
any notice or other communication from the Financing Sources or the sources of
the Equity Financing with respect to any actual material breach, material
default, written repudiation, written cancellation or written termination of the
Commitment Letters or the Definitive Financing Agreements by any party thereto,
and (C) if for any reason Purchaser believes in good faith that it will not be
able to obtain all or any portion of the Financing on the terms, in the manner
or from the sources contemplated by the Commitment Letters or the Definitive
Financing Agreements. (d) Prior to the Closing, the Seller, Logistics and the
Company shall provide to Purchaser, and shall use commercially reasonable
efforts to cause their respective Representatives to, provide or cause to be
provided to the Purchaser, on a timely basis, all customary cooperation
reasonably requested by Purchaser in connection with the arrangement and
consummation of the Debt Financing, including using commercially reasonable
efforts to (i) deliver to Purchaser information related to Seller, Logistics and
the Company required by regulatory authorities including under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act, that is requested at least ten (10) Business Days prior to the 35



--------------------------------------------------------------------------------



 
[purchaseagreementa01041.jpg]
Closing Date, to the extent necessary to satisfy a condition precedent to the
Debt Financing; (ii) permit the Financing Sources to evaluate Seller's property
and cash management systems for purposes of establishing collateral assignments;
(iii) assist with the negotiation of (and at the Closing the, execution and
delivery of) customary definitive financing documentation, including pledge and
security documents, guarantees, certificates, and a solvency certificate, and
otherwise facilitate the pledging of collateral (including providing reasonable
and customary information required in connection with the pledging and
identification of bank accounts, real property and intellectual property) and
facilitating the delivery of customary legal opinions, as may be reasonably
requested by Purchaser, in each case solely with respect to the information
regarding the Business or the Company (collectively, “Debt Financing
Documents”); and (iv) obtain customary payoff letters and collateral releases in
respect to the Funded Debt; provided, however, that, (v) neither the Company nor
the Seller shall be required to produce any financial statements other than the
Financial Statements and the financial information pursuant to Section 6.12, and
any other customary financial statements reasonably required by the Financing
Sources in connection with the Debt Financing, (w) irrespective of the above and
for the avoidance of doubt, no obligation of Seller under any such Debt
Financing Documents shall be effective until the Closing, and none of Seller nor
the Company shall be required to take any action under any Debt Financing
Documents that is not contingent upon the Closing or that would be effective
prior to the Closing, (x) nothing herein shall require such cooperation to the
extent it would interfere unreasonably with the business or operations of the
Seller, (y) neither Seller, the Company nor any of their respective officers,
directors or Affiliates will be required to authorize, execute or deliver, or
incur any liability under or with respect to, any Debt Financing Document
(including for the avoidance of doubt any authorization letters) which are
effective prior to the Closing and all marketing material with respect to the
Debt Financing will exculpate each such Person with respect any such liability
and (z) none of Seller nor, prior to the Closing, the Company, shall be required
to incur any liability or bear any cost or expense or to pay any commitment or
other similar fee or make any other payment in connection with the Financing.
Purchaser shall indemnify and hold harmless the Seller, Company, their
respective Subsidiaries and their representatives from and against any and all
liabilities, losses, damages, claims, costs, expenses, interest, awards,
judgments and penalties suffered or incurred by them in connection with the
arrangement of the Financing (including any action taken in accordance with this
Section 6.8 and any information utilized in connection therewith (other than
historical information relating to the Company and its Subsidiaries) and shall
reimburse Seller and the Company for any resulting documented out-of- pocket
expenses incurred by them. For the sake of clarity, Purchaser shall not be
required to pay or reimburse the Seller, the Company or any of their Affiliates
for any indirect operating costs or allocated overhead of the Seller, the
Company or any of their Affiliates in connection with any of the foregoing or
otherwise or in connection with the preparation of its regular annual or
periodic financial statements or in connection with the performance of its
obligations pursuant to the other provisions of this Agreement. (e) Purchaser
acknowledges and agrees that the obtaining of the Debt Financing, or any
Alternative Debt Financing, by Purchaser is not a condition to Closing. Section
6.9 Shared Contracts. Promptly following the date hereof and to the extent not
completed prior to the Closing Date, until the nine (9) month anniversary of the
Closing Date, with respect to any Contract (a) with any third party to which
Seller or any of its Affiliates (other than the Company) is a party, (b) which
benefits both the Business, on the one hand, and the business 36



--------------------------------------------------------------------------------



 
[purchaseagreementa01042.jpg]
of Seller and its Affiliates (other than the Company), on the other hand, and
(c) that is not a Purchased Asset (each, a “Shared Contract”), Seller shall use,
and cause its Affiliates to use, commercially reasonable efforts to assist the
Purchaser and the Company to negotiate with the counterparties to any such
Shared Contracts to enter into new contracts with Purchaser or the Company, on
terms substantially similar to those contained in such Shared Contracts
including with respect to pricing, in order for the Business to receive the
applicable benefits under such Shared Contracts (each such new contract, a “New
Contract”). Section 6.10 Intercompany Accounts. No later than immediately prior
to the Closing, Seller shall, and shall cause its Affiliates (other than the
Company) to, settle all intercompany accounts between Seller or any of its
Affiliates, on the one hand, and the Company, on the other hand, without any
Liability to the Company and in a manner reasonably satisfactory to Purchaser.
Section 6.11 Exclusivity. Until the Closing occurs or this Agreement is
terminated in accordance with its terms, Seller and Logistics will not (and
Seller and Logistics will cause their respective Affiliates and Representatives
and the Company and its directors, officers, employees and Representatives to
not) solicit, initiate, engage in or continue any contact concerning any
proposal or offer, or any contact that would reasonably be expected to result in
a proposal or offer, from any Person relating to any of the following involving
the Company or the Purchased Assets: (a) a liquidation, dissolution or
recapitalization, (b) a merger or consolidation, (c) an acquisition or purchase
of any of the material assets (or any material portion of its assets) of, or any
equity interest in, the Company, or (d) any similar transaction or business
combination (each, an “Acquisition Proposal”); provided, however, that an
Acquisition Proposal shall not include any liquidation, dissolution,
recapitalization, merger, consolidation or acquisition or purchase of any of the
material assets (or material portion of the assets) of the Seller that do not
involve the Company or the Purchased Assets and this Section 6.11 shall not
restrict any activity with respect thereto. In the event Seller or the Company
receives any unsolicited Acquisition Proposal, Seller shall promptly, an in any
event within forty-eight (48) hours, provide written notice of such Acquisition
Proposal to Purchaser. Section 6.12 Financial Information Prior to Closing. No
later than fifteen (15) days following the last day of each calendar month
(beginning with August 31, 2018) during the period beginning on the date of this
Agreement and ending on the Closing Date, Seller shall deliver to Purchaser an
unaudited income statement and balance sheet for such fiscal month then ended
for the Business, in each case derived from the financial books and records of
the Business and prepared in accordance with GAAP (consistently applied
throughout the periods involved). Section 6.13 Supplemental Schedules. (a) From
and after the date of this Agreement until the Closing, the Seller and
Purchaser, as the case may be, shall each notify the other Party after becoming
aware of the existence of any material breach of any of such Party’s
representations and warranties set forth in Article IV (Representations and
Warranties of the Seller), in the case of the Seller, and Article V
(Representations and Warranties of the Purchaser), in the case of Purchaser;
provided, however, that, subject to the provisions of Section 6.13(b), no such
notice shall be deemed to have cured any breach of any such representation
hereunder, whether for purposes of Article 7, Article 8, Article 10, Article 12,
or otherwise. 37



--------------------------------------------------------------------------------



 
[purchaseagreementa01043.jpg]
(b) In the event that (i) on or after the date hereof Seller reasonably
determines that Seller will be unable to certify (as contemplated by Section
7.4) as to the matters set forth in Section 7.1(a) or Section 7.3 due to an
event occurring between the date hereof and the Closing Date (any such event, an
“Intervening Event”), (ii) such Intervening Event did not arise from a willful
breach by Seller of any covenant set forth in this Agreement, and (iii) no later
than seven (7) Business Days after Seller first becoming aware of such
Intervening Event Seller delivers to Purchaser a notice of such Intervening
Event (with reference to this Section 6.13(b)), together with a written summary
of such Intervening Event and copies of any amendments, supplements or
modifications to the Schedules necessary to reflect such Intervening Event (such
update provided in accordance with the foregoing clauses (i), (ii) and (iii), a
“Material Update”), then the following provisions of this Section 6.13(b) shall
apply. The Seller must promptly provide to Purchaser any information or
documentation reasonably requested by Purchaser in order for Purchaser to
evaluate the Material Update, and, if the Material Update is provided less than
five (5) Business Days before the Outside Date, the Outside Date will be
extended until five (5) Business Days after delivery of the Material Update and
such information or documentation so as to afford Purchaser an opportunity to
review such information. After receiving the Material Update and the related
information and documentation reasonably requested by it, Purchaser will have
five (5) Business Days to terminate this Agreement by providing written notice
to Seller, with such termination being the sole remedy relating to such
Intervening Event, and if Purchaser does not terminate this Agreement within
such period, the Material Update will amend the applicable Schedules, qualify
the corresponding representations and warranties contained in this Agreement,
and cure any misrepresentation or breach of representations and warranties that
would have existed hereunder had the Material Update not been provided. Section
6.14 Sublease. From and after the date of this Agreement until the Closing, the
Seller and Purchaser shall work in good faith to enter into a sublease agreement
on commercially reasonable terms with respect to the premises located at 2975
Crocket Street Beaumont, TX 77701, which sublease agreement shall be effective
as of the Closing. ARTICLE 7 CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
The obligation of Purchaser to consummate the Transaction on the Closing Date is
subject to the satisfaction (or waiver by Purchaser, in its sole discretion) of
each of the following conditions: Section 7.1 Accuracy of Representations and
Warranties. Each of the representations and warranties of Seller and Logistics
contained herein (a) other than a Specified Representation, shall be true and
correct (disregarding any materiality or Material Adverse Effect qualifications
contained therein) in all respects at and as of the date hereof and at and as of
the Closing Date, except, in each case, to the extent any such representation or
warranty speaks as of a specific date, in which case such representation or
warranty shall be, subject to the qualifications set forth above, true and
correct at and as of such specific date, in each case, except for any such
failure to be true and correct as would not reasonably be expected to have a
Material Adverse Effect, and (b) that is a Specified Representation shall be
true and correct in all respects at and as of the date hereof and at and as of
the Closing Date, except for any de minimis failure to be true and correct. 38



--------------------------------------------------------------------------------



 
[purchaseagreementa01044.jpg]
Section 7.2 Performance of Covenants. Seller and Logistics shall have performed
and complied with, in all material respects, the covenants and agreements
required to be performed or complied with by them at or prior to the Closing.
Section 7.3 No Material Adverse Effect. No Material Adverse Effect shall have
occurred since the date of this Agreement. Section 7.4 Officer’s Certificate.
Purchaser shall have received a certificate to the effect set forth in Sections
7.1, 7.2, and 7.3, dated the Closing Date, duly executed on behalf of the Seller
and Logistics. Section 7.5 No Legal Restraint. There shall be in effect no Law
or Order that has the effect of prohibiting the consummation of the
Transactions. Section 7.6 Antitrust Clearance. All necessary filings required
under any Antitrust Laws shall have been made and the applicable waiting periods
thereunder shall have expired or been terminated or waived. Section 7.7 Third
Party Consents. Each of the consents, waivers and approvals required under the
Contracts listed on Schedule 7.7 shall have been obtained and delivered to
Purchaser in form and substance reasonably satisfactory to Purchaser and shall
not have been withdrawn. Section 7.8 Tax Withholding Certificates. On or prior
to the Closing Date, the Seller and Logistics shall deliver or cause to be
delivered to the Purchaser a certificate or certificates in compliance with
Treasury Regulation under Section 1445, establishing that the transactions
contemplated by this Agreement are exempt from withholding under Section 1445 of
the Code in the form or forms attached hereto as Exhibit B (the “FIRPTA
Certificates”). Section 7.9 Other Deliveries. Purchaser shall have received the
documents required by Section 3.2 at or prior to the Closing. ARTICLE 8
CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER The obligation of Seller and
Logistics to consummate the Transaction on the Closing Date is subject to the
satisfaction (or waiver by Seller, in its sole discretion) of each of the
following conditions: Section 8.1 Accuracy of Representations and Warranties.
Each of the representations and warranties of Purchaser contained herein shall
be true and correct (disregarding any materiality or Purchaser Material Adverse
Effect qualifications contained therein) in all respects at and as of the date
hereof and at and as of the Closing Date with the same force as if made on and
as of the Closing Date and except to the extent any such representation and
warranty speaks as of a specific date, in which case such representation and
warranty shall be, subject to the qualifications set forth above, true and
correct, as the case may be, as of such specific date and except, in each case,
for any such failure to be true and correct as would not reasonably be expected
to have a Purchaser Material Adverse Effect. 39



--------------------------------------------------------------------------------



 
[purchaseagreementa01045.jpg]
Section 8.2 Performance of Covenants. Purchaser shall have performed and
complied with, in all material respects, the covenants and agreements required
to be performed or complied with by it at or prior to the Closing. Section 8.3
Officer’s Certificate. Seller shall have received a certificate to the effect
set forth in Sections 8.1 and 8.2, dated the Closing Date, duly executed on
behalf of Purchaser by a duly authorized officer of Purchaser. Section 8.4 No
Legal Restraint. There shall be in effect no Law or Order that has the effect of
prohibiting the consummation of the Transactions. Section 8.5 Antitrust
Clearance. All necessary filings required under any Antitrust Laws shall have
been made and the applicable waiting periods thereunder shall have expired or
been terminated. Section 8.6 Other Deliveries. Seller shall have received the
documents required by Section 3.2 at or prior to the Closing. ARTICLE 9
ADDITIONAL POST-CLOSING COVENANTS From and after the Closing, the Parties hereby
covenant and agree as follows: Section 9.1 Certain Employment Matters. (a)
Canadian Business Employees. Each Business Employee, who is employed by the
Company in Canada (a “Canadian Business Employee”) immediately prior to the
Closing, shall have their employment continue with the Company automatically by
operation of Law at the Effective Time. (b) Transferred Employees. (i) Except
for the Excluded Employees set forth on Schedule 13.1(b), the Parties intend
that there will be a continuity of employment for any Business Employee, who is
employed by the Company immediately prior to the Closing, and any Business
Employee who transfers employment from a Selling Employer to the Purchaser or
its Affiliate (including the Company) in connection with the Transaction at the
Effective Time, in each case except for the Excluded Employees. In furtherance
of the foregoing, no later than ten (10) days following the date of this
Agreement, the Purchaser shall, or shall cause its applicable Affiliate to,
extend, to each Business Employee, other than each Excluded Employee, who is
employed by Seller in the United States (each, other than the Excluded
Employees, a “Seller Employee”) an offer of employment (the “Offer Letter”)
that, if accepted, would, immediately following the Closing Date: (i) provide
such Seller Employee with base salary, cash bonus opportunity, and benefits
(other than equity-based, defined benefit pension, retiree welfare, or
nonqualified deferred compensation or benefits) that are substantially
comparable in the aggregate to the base salary, cash bonus opportunity and
benefits (other than equity-based, defined benefit pension, retiree welfare, or
nonqualified 40



--------------------------------------------------------------------------------



 
[purchaseagreementa01046.jpg]
deferred compensation or benefits) provided by the Seller to such Seller
Employee immediately prior to the Closing Date. Notwithstanding the foregoing,
with respect to any Seller Employee who is on a short-term or long-term
disability or other approved leave of absence on the Closing Date (each, an
“Inactive Employee”), from and after the Closing Date, (i) Purchaser’s offer of
employment shall be effective for such Inactive Employee only when such Inactive
Employee presents himself or herself for active employment within six months of
the Closing Date (or such later date as required under applicable Law), (ii)
Seller or its Affiliates (other than the Company) shall continue to employ such
Inactive Employee employed by Seller or its Affiliates (other than the Company)
until such Inactive Employee’s offer of employment becomes effective in
accordance with this Section or as otherwise as required by applicable Law, and
(iii) Seller or its Affiliates (other than the Company) shall permit each
Inactive Employee to continue to participate under Seller’s employee benefit
plans in accordance with the eligibility requirements thereof while such
Inactive Employee remains employed by Seller or its Affiliates and as required
under applicable Law. Each Business Employee who accepts Purchaser’s offer of
employment shall become a Transferred Employee as of the Closing Date or, with
respect to each Inactive Employee, such later date that such Inactive Employee
presents himself or herself for active employment with Purchaser within six
months of the Closing Date (or such later date as required under applicable
Law). Purchaser shall bear any costs related to any claims made by any Seller
Employee for any and all severance payments and benefits (including the employer
portion of any employment Taxes) arising out of or in connection with
Purchaser’s failure to make offers of employment to any Seller Employee (other
than the Excluded Employees) in accordance with this Agreement. Seller and its
Affiliates shall bear any costs related to any claims made by any Seller
Employee for any and all severance payments and benefits (including the employer
portion of any employment Taxes) other than as assumed by Purchaser in the
preceding sentence, including with respect to any Seller Employee who does not
become a Transferred Employee due to such Seller Employee’s refusal of an offer
of employment made by Purchaser in accordance with this Agreement. (ii) Each
Business Employee who becomes an employee of Purchaser or its Affiliates
(including the Company) automatically by operation of Law, and each Business
Employee employed by the Company immediately prior to the Closing, and each
Seller Employee who accepts an offer of employment from, and commences
employment with, Purchaser or its Affiliates (including the Company) pursuant to
Section 9.1(a) above is referred to herein a “Transferred Employee”; provided,
that any Seller Employee shall become a Transferred Employee as of the date such
Seller Employee actually commences employment with Purchaser or any of its
Affiliates. Purchaser shall, or shall cause its Affiliates to, provide the
Transferred Employees with the following for a one (1) year period following the
Effective Time (or, if earlier, until the date of termination of the relevant
Transferred Employee): (i) a base salary or base hourly wage rate that is no
less favorable than that in effect immediately before the Effective Time, (ii)
an incentive cash bonus opportunity not less favorable than, and/or commission
formula no less favorable than, that in effect immediately prior to the
Effective Time, (iii) severance benefits equal to one week of base pay for each
year of completed service, and (iv) employee welfare and retirement benefits
(but, for the 41



--------------------------------------------------------------------------------



 
[purchaseagreementa01047.jpg]
avoidance of doubt, not including any defined benefit pension plan or equity or
equity- based benefits) that are, at a minimum, substantially comparable in the
aggregate to the employee welfare and retirement benefits that applied to such
individual immediately prior to the Effective Time. The Parties shall use
commercially reasonable efforts to cooperate to comply with legal and regulatory
requirements to accomplish the employment transfers described in this Section
9.1. For the avoidance of doubt, Excluded Employees shall continue to be
employed by a Seller or an Affiliate of a Seller or, if applicable, shall have
their employment transferred to a Seller or an Affiliate of a Seller that is not
the Company prior to the Closing, and no Excluded Employee shall in any event be
construed as a Business Employee or Transferred Employee under this Agreement.
(c) Post-Closing Compensation and Benefits Generally. (i) Benefit Plans
Generally. All Seller Employee Benefit Plans and any other benefit or
compensation plan, program, agreement or arrangement that is sponsored or
maintained by Seller or any of its Subsidiaries or Affiliates, in each case,
other than the Assumed Benefit Plans (collectively, the “Retained Benefit
Plans”) and all Liabilities with respect thereto shall be assumed and retained
by Seller on and after the Effective Time, and, effective as of the Effective
Time, all Transferred Employees shall cease to accrue benefits under and
otherwise to participate as active participants in the Retained Benefit Plans.
Seller Employee Benefit Plans, including each Company Employee Benefit Plan, to
which Seller, the Company, or any other Selling Employer (or any of their
respective Subsidiaries or Affiliates) contributes or is obligated to
contribute, or may have any Liability contingent or otherwise, in any such case,
for the benefit of Transferred Employees in the U.S. that are listed on Schedule
1.1(b) shall be assumed by or, if applicable, continue to be sponsored or
maintained by the Company after the Closing (the “Assumed Benefit Plans”), and
Seller and its Affiliates (other than the Company) shall have no further
obligations or responsibilities relating to such Assumed Benefit Plans,
effective as of the Effective Time. (ii) Service Credit; Benefit Transition. For
purposes of eligibility, vesting and for purposes of determining future vacation
accruals and severance amounts (but, for the avoidance of doubt, not for
purposes of benefit accrual under a defined benefit pension plan or for any
purpose under any equity or equity-based plan), under the employee benefit plans
of Purchaser and its Affiliates providing benefits to any Transferred Employees
after the Closing, each Transferred Employee shall be credited upon commencement
of employment with Purchaser or its Affiliates with his or her years of service
with the applicable Selling Employer (and its Affiliates and their respective
predecessor entities) as of the Effective Time, to the same extent as such
Transferred Employee was credited for such service for the same purpose under
any similar Seller Employee Benefit Plan immediately prior to the Closing Date,
except to the extent such credit would result in a duplication of benefits. 42



--------------------------------------------------------------------------------



 
[purchaseagreementa01048.jpg]
(d) Certain Specific Compensation and Benefits. (i) Welfare Benefits. Seller and
Purchaser, Purchaser’s Affiliates and the Company shall cooperate so that there
shall be in effect, as of the Effective Time, medical, dental, life, accident
and disability insurance plans sponsored by Purchaser and/or one or more
Affiliates of Purchaser for Transferred Employees (“New Welfare Plans”) that,
subject to subject to satisfaction of eligibility provisions after taking into
account Section 9.1(b)(ii), provide Transferred Employees with benefits
thereunder. In addition, and without limiting the generality of the foregoing,
for purposes of each New Welfare Plan, Purchaser shall use commercially
reasonable efforts to (x) cause all preexisting condition exclusions and
actively-at-work requirements of such New Welfare Plan that is a health plan to
be waived for such Transferred Employee and his or her covered dependents to the
extent such exclusions and requirements were waived under comparable Seller
Employee Benefit Plans, and (y) cause any eligible expenses incurred by such
Transferred Employee and his or her covered dependents during the portion of the
plan year of the Seller Employee Benefit Plans ending on the date such
Transferred Employee’s participation in the corresponding New Welfare Plan
begins to be taken into account under such New Welfare Plan for purposes of
satisfying all deductible, coinsurance and maximum out-of-pocket requirements
applicable to such Transferred Employee and his or her covered dependents for
the applicable plan year as if such amounts had been paid in accordance with the
corresponding New Welfare Plan. Seller and its Affiliates (other than the
Company) shall be solely responsible for all Liabilities under Section 4980B of
the Code with respect to “M&A qualified beneficiaries” (as defined in Treasury
Regulation Section 54.4980B-9). For the avoidance of doubt, Purchaser shall be
responsible for any Liabilities under Section 4980B of the Code with respect to
each Transferred Employee and his or her covered dependents. (ii) Annual Cash
Bonus and Commissions. Each Transferred Employee who is eligible as of the
Effective Time for an annual or quarterly cash bonus under any Seller Employee
Benefit Plan for the performance period in which the Closing occurs shall be
paid a bonus by Purchaser (without regard to any requirement of service through
the end of such period) based on the individual’s target amount or the target
level of performance and pro-rated as of the Effective Time. Seller shall
provide Purchaser with a schedule of such payments prior to or as soon as
practicable after the Closing that is not already reflected in the Estimated
Closing Statement and the amount of such bonuses, plus the employer portion of
payroll, social security, unemployment and similar Taxes thereon, shall be
treated as Debt for all purposes of this Agreement Final Net Working Capital.
Such payment shall be made by Purchaser or Purchaser’s Affiliate at such time as
is consistent with the Seller’s historical timing for payment of such amounts
(or promptly following receipt of such schedule, if later). Purchaser or
Purchaser’s Affiliate shall be solely responsible for and pay any amount earned
by a Transferred Employee pursuant to the terms of any Seller Employee Benefit
Plan that provides for commission based compensation with respect to all sales
and transactions occurring prior to the Closing (regardless of whether the
Transferred Employee continues to be covered under such plan). No later than
thirty (30) days following Purchaser’s receipt of the audited financial
statements of Purchaser for the fiscal year 43



--------------------------------------------------------------------------------



 
[purchaseagreementa01049.jpg]
ended December 31, 2018, Purchaser shall pay to each of the individuals set
forth on Schedule 9.1(d)(ii) the accrued portion of the customary annual bonuses
owing to such individuals as indicated (which represents the bonus accrual for
such individuals through November 1, 2018) on Schedule 9.1(d)(ii), in each case,
so long as such employee has not voluntarily terminated such employee’s
employment with the Company, Purchaser or their Affiliates, or been terminated
for cause by the Company, Purchaser or their Affiliates, prior to the Bonus
Payment Date. (iii) Vacation. To the extent permitted by applicable Law,
Purchaser shall carry over for each Transferred Employee all accrued but unused
paid time off (“Accrued Paid Time Off”) credited to him or her pursuant to the
applicable policies and historical practices of a Selling Employer as in effect
as of the Effective Time to the extent such Accrued Paid Time Off is reflected
in Final Net Working Capital; provided, however, that to the extent applicable
Law requires the payment in cash of any portion of the Accrued Paid Time Off,
Seller shall, or shall cause its Affiliates to, pay such amounts to the
Transferred Employees at, or promptly following the Closing, in lieu of carrying
over such Accrued Paid Time Off. (iv) Purchaser shall, or shall cause its
Affiliates to, maintain or establish, a 401(k) plan that is intended to be
tax-qualified (the “Purchaser 401(k) Plan”) and in which the Transferred
Employees shall be eligible to participate as of or as soon as reasonably
practicable following the Closing Date, subject to satisfaction of eligibility
provisions and after taking into account Section 9.1(b)(ii). Effective as of the
Closing Date, each Transferred Employee shall become fully vested in his or her
account balance in any Seller Employee Benefit Plan that is a tax-qualified
401(k) plan (the “Seller 401(k) Plan”). Seller agrees to cause the Seller 401(k)
Plan to permit, and Purchaser agrees to cause the Purchaser 401(k) Plan to
accept, rollovers by Transferred Employees from the Seller 401(k) Plan
(including promissory notes evidencing outstanding plan loans). (e) General. (i)
Seller’s Retained Liabilities. Seller or its Affiliates on or after the Closing
Date shall remain solely responsible for any and all Liabilities (A) arising
under, in connection with or in respect of the Retained Benefit Plans, subject
to the provisions of Section 9.1(d), and neither Purchaser nor its Affiliates
shall have any responsibility or obligation in respect of any Retained Benefit
Plan and (B) arising out of, or relating to, the employment or termination of
employment of any Business Employees or Former Business Employees with, or the
engagement or termination of engagement of any current or former independent
contractors who provide or provided services primarily to the Business and were
or are engaged by, Seller or its Affiliates other than the Company. No assets
held in trust for any Retained Benefit Plan will be transferred to Purchaser or
to any employee benefit plan adopted or maintained by Purchaser or its
Affiliates; provided, however, that rollovers of account balances under the
Seller 401(k) Plan shall permitted in accordance with Section 9.1(c) above. 44



--------------------------------------------------------------------------------



 
[purchaseagreementa01050.jpg]
(f) WARN Act. On the Closing Date, Seller shall provide a list of any and all
employees of Seller who have experienced or will experience an employment loss
or layoff as defined by the WARN Act, within ninety (90) days prior to, or
after, the Closing Date, at any site of employment in which a Business Employee
is employed, noting the site of employment, the number of employees employed at
such site(s) during the ninety (90) day period prior to the Closing and the date
of the proposed or actual employment loss or layoff. In the event of any “plant
closing” or “mass layoff” with respect to the Business, as defined by the Worker
Adjustment and Retraining Notification Act of 1988 (“WARN Act”), or any state,
provincial or local Law equivalent, that shall occur on or within ninety (90)
days of the Closing, Purchaser shall comply with all of the requirements of the
WARN Act and any applicable state, provincial and local Law equivalent, and
shall assume any and all liabilities with respect thereto. (g) Personnel
Records. To the extent permitted by applicable Law, the originals of all records
set forth in the Transferred Employees’ and Former Business Employees’ personnel
files (the “Personnel Records”) that are created prior to their commencement of
employment with Purchaser or its Affiliate shall be transferred to Purchaser or
its Affiliates as of such date (provided that any such Personnel Records held by
the Company shall be deemed to be so transferred), with the Selling Employers
retaining copies of all such records, at Seller’s option. (h) Cooperation. After
the Closing, each Party shall cooperate with the other, to the extent permitted
by applicable Law, in providing access to relevant data, including employment
records, as reasonably necessary to (i) administer the benefits of the Business
Employees under any Seller Employee Benefit Plan and the Transferred Employees
under any benefit plan established or maintained by Purchaser or its Affiliates
that covers the Transferred Employees, or (ii) assist in the prosecution,
defense, and/or settlement of any Action involving a Business Employee, Former
Business Employee, a Seller Employee Benefit Plan or an employee benefit plan
established by Purchaser or its Affiliates that covers Transferred Employees.
(i) Effect of this Agreement. Nothing in this Section 9.1 or any other provision
of this Agreement shall be construed to modify, amend or establish any benefit
plan, program or arrangement or in any way affect the ability of the Parties or
any other Person to modify, amend or terminate any of its benefit plans,
programs or arrangements. This Section 9.1 is not intended to, and shall not be
construed to, confer any Person, other than the Parties, any rights or remedies
hereunder (or any third-party beneficiary rights) or any Transferred Employee
any promise or right to employment for any duration. Section 9.2 Further
Assurances; Novation; Certain Payments. (a) Each Party shall, and shall cause
its Affiliates to, take all such further actions and do all such further things
(including acknowledging, executing, delivering and/or filing all such further
conveyances, notices, assumptions, releases and acquittances and such other
instruments and documents) as may be reasonably required to effect the
provisions of this Agreement and each other Transaction Document and to give
full effect to the Transactions. (b) For a period of six (6) months following
the Closing, the Parties shall use commercially reasonable efforts to obtain, or
to cause to be obtained, any consent, substitution, approval or amendment
required to novate all rights and obligations of Seller, Logistics and their 45



--------------------------------------------------------------------------------



 
[purchaseagreementa01051.jpg]
Affiliates (other than the Company) under any and all Contracts that constitute
Purchased Assets and any Liabilities that constitute Assumed Liabilities, or to
obtain in writing the unconditional release of Seller, Logistics and its
Affiliates, so that, in any such case, Purchaser (or the Company) shall be
solely responsible for such Liabilities; provided, however, that commercially
reasonable efforts shall not require Seller, Logistics or Purchaser to amend any
Contract, to pay or to offer to pay any money or incur any material liability
that is not required to be paid or incurred by such Party or any of its
Affiliates under the terms of any Contract. (c) For a period of six (6) months
following the Closing, the Parties shall use commercially reasonable efforts to
obtain, or to cause to be obtained, any consent, substitution, approval or
amendment required to novate all rights and obligations of Purchaser and its
Affiliates (including the Company) under any and all Contracts that constitute
Excluded Assets and any Liabilities that constitute Excluded Liabilities, or to
obtain in writing the unconditional release of Purchaser and its Affiliates, so
that, in any such case, Seller shall be solely responsible for such Liabilities;
provided, however, that commercially reasonable efforts shall not require Seller
or Purchaser to amend any Contract, to pay or to offer to pay any money or incur
any material liability that is not required to be paid or incurred by such Party
or any of its Affiliates under the terms of any Contract. (d) If any Party
receives any payment or other funds due to any other Party pursuant to the terms
of any Transaction Document, then the receiving Party shall promptly forward
such payment or funds to the appropriate other Party. The Parties acknowledge
and agree there is no right of setoff regarding such payments and a Party may
not withhold funds received from any Person for the account of the other Party
in the event there is a dispute regarding any other issue under any Transaction
Document. Seller shall, and shall cause its Affiliates to, promptly forward to
Purchaser or Purchaser’s Affiliates all payments collected in respect of all
accounts receivable and other receivables generated by the Company and the
Business after the Effective Time that have been assigned to Purchaser or
Purchaser’s Affiliates hereunder. Section 9.3 Use of Seller Names and Business
Names. (a) Purchaser shall: (i) within sixty (60) days after the Closing Date,
remove all Trademarks, trade dress, internet address, trade name, service mark,
logo, design or any derivative thereof previously or currently used by Seller or
Seller’s Affiliates that are not related solely to the Business, specifically,
“Foundation Building Materials,” “FBM,” “FBM Logistics,” “Hinderlighter
Trucking,” and “Winroc” or any iterations thereof (collectively, the “Seller
Names”) from all buildings, signs, vehicles, invoices, letterhead, domain names
and web sites, advertising and promotional materials, office forms and business
cards of the Company and the Business; and, with respect to those Trademarks,
trade dress, internet address, trade name, service mark, logo, design or any
derivative thereof that are not specifically referenced in the foregoing clause
(“collectively, the “Additional Seller Names”), were previously or are currently
used by Seller or Seller’s Affiliates that are not related solely to the
Business, within sixty (60) days of Seller’s notice to Purchaser, remove such
Additional Seller Names from all buildings, signs, vehicles, invoices,
letterhead, domain names and web sites, 46



--------------------------------------------------------------------------------



 
[purchaseagreementa01052.jpg]
advertising and promotional materials, office forms and business cards of the
Company and the Business; (ii) within six (6) months after the Closing Date: (i)
remove from the inventory of the Business all remaining packaging materials that
include or incorporate Seller Names (the “Existing Inventory”); and (ii) use
commercially reasonable efforts to remove the Seller Names from those assets of
the Business that are not Existing Inventory, including those assets (including
tools, molds and machines) used in association with the manufacture of the
products of the Business or otherwise reasonably used in the conduct of the
Business after the Closing Date; and (iii) not, at any time, advertise or hold
itself out, or permit its Affiliates to advertise or hold themselves out, as
Seller or Seller’s Affiliate at any time before, on or after the Closing Date.
(b) Seller shall, and shall cause its Affiliates to: (i) within sixty (60) days
after the Closing Date, remove all Trademarks, trade dress, internet address,
trade name, service mark, logo, design or any derivative thereof previously or
currently used by the Company or related primarily to the Business required to
be set forth on Schedule 4.11(a) except with respect to any Seller Names (the
“Business Names”) from all buildings, signs, vehicles, invoices, letterhead,
domain names and web sites, advertising and promotional materials, office forms
and business cards of Seller; (ii) as soon as possible following the Closing,
cease use of and remove all Trademarks, trade dress, internet address, trade
name, service mark, logo, design or any derivative thereof that include any
Business Name, (e.g., “Winroc-SPI” and “FBM- SPI”) (the “Combined Names”) from
all buildings, signs, vehicles, invoices, letterhead, domain names and web
sites, advertising and promotional materials, office forms and business cards of
Seller; (iii) within six (6) months after the Closing Date: (i) remove from the
inventory of Seller all remaining packaging materials that include or
incorporate names of the Company or the Business except with respect to any
Seller Names or Combined Names (the “Remaining Inventory”); and (ii) use
commercially reasonable efforts to remove the Business Names or Combined Names
from those assets of the Seller that are not Remaining Inventory, including
those assets (including tools, molds and machines) used in association with the
manufacture of the products of the Seller or otherwise reasonably used in the
conduct of Seller’s business after the Closing Date; and (iv) not, at any time,
advertise or hold itself out, or permit its Affiliates to advertise or hold
themselves out, as Purchaser or Purchaser’s Affiliate at any time before, on or
after the Closing Date. Section 9.4 Seller’s Access to Documents. Purchaser
shall, and shall cause its Affiliates to, afford to Seller’s Representatives,
upon reasonable notice, during normal business hours and 47



--------------------------------------------------------------------------------



 
[purchaseagreementa01053.jpg]
without undue interruption to Purchaser’s business, reasonable access to the
books and records pertaining to the operations of the Business prior to the
Closing Date (including financial records) for a period of seven (7) years
following the Closing Date in connection with any applicable reporting
obligations, the Excluded Liabilities, the Excluded Assets, Rebates and other
reasonable business purposes; provided, that nothing herein shall limit Seller’s
rights of discovery. Purchaser shall hold all of the books and records of the
Business included in the assets of the Company in accordance with Purchaser’s
standard record retention policies and the relevant Tax Laws of any jurisdiction
in which the Company is situated; provided, that Purchaser shall not destroy,
alter or dispose of any of such books and records for a period of seven (7)
years from the Closing Date or such longer time as may be required by applicable
Law without first offering in writing at least ninety (90) calendar days prior
to such destruction or disposition to surrender them to Seller. Notwithstanding
the foregoing, with respect to any information sought by Seller or its
Affiliates with respect to any disputed direct indemnification claim between any
Purchaser Indemnified Party and Seller under Article 10, Purchaser and its
Affiliates shall not be required to provide any such access to the extent that
such access would materially prejudice Purchaser’s and its Affiliates’ rights in
connection with any disputed indemnification claim pursuant to Article X Section
9.5 Certain Agreements Regarding the R&W Insurance Policy. Purchaser shall not
amend or consent to amending the R&W Insurance Policy in any manner which
adversely affects the Seller without the Seller’s prior written consent. Section
9.6 Certain Consents. In the event that any consent to the Transaction of the
counterparties to the agreements set forth on Schedule 9.6(a) are not obtained
prior to Closing, Seller and Purchaser shall share in certain expenses as
described on Schedule 9.6(a). With respect to the consents, waivers and
approvals listed on Schedule 7.7, Purchase hereby agrees to take the actions set
forth on Schedule 9.6(b) to the extent reasonably necessary to facilitate
receipt of such consents, waivers and approvals. Section 9.7 Release of Claims.
(a) Effective as of the Closing, Seller, on behalf of itself, Foundation
Building Materials, Inc. and its Subsidiaries and its and their successors and
assigns (collectively, with Seller, the “Seller Releasors”), hereby releases,
acquits and forever discharges, to the fullest extent permitted by Law the
Company and its past, present or future officers, managers, directors,
stockholders, partners, members, Affiliates, employees, counsel and agents
(each, a “Purchaser Releasee”) of, from and against any and all actions, causes
of action, claims, demands, damages, Losses, judgments, debts, dues and suits of
every kind, nature and description whatsoever, in law or in equity, which such
Seller Releasor or its heirs, legal representatives, successors or assigns ever
had, now has or may in the future have on or by reason of any matter, cause or
thing whatsoever related to the business or other operations of, or value of,
the Business or the Company prior to the Closing. Seller covenants and agrees
not to, and shall cause each Seller Releasor not to, assert any such claim
against any Purchaser Releasee. Notwithstanding anything contained in this
Section 9.7 to the contrary, the releases set forth in this Section 9.7 shall
not release, acquit or discharge, or otherwise limit or affect, the obligations
of Purchaser or any other Purchaser Releasee under this Agreement or any
Transaction Document. 48



--------------------------------------------------------------------------------



 
[purchaseagreementa01054.jpg]
(b) Effective as of the Closing, Purchaser, on behalf of itself, its parent and
its Subsidiaries and their successors and assigns (collectively, with Seller,
the “Purchaser Releasors”), hereby releases, acquits and forever discharges, to
the fullest extent permitted by Law the Company and its past, present or future
officers, managers, directors, stockholders, partners, members, Affiliates,
employees, counsel and agents (each, a “Seller Releasee”) of, from and against
any and all actions, causes of action, claims, demands, damages, Losses,
judgments, debts, dues and suits of every kind, nature and description
whatsoever, in law or in equity, which such Purchaser Releasor or its heirs,
legal representatives, successors or assigns ever had, now has or may in the
future have on or by reason of any matter, cause or thing whatsoever related to
the business or other operations of, or value of, the Business or the Company
prior to the Closing. Purchaser covenants and agrees not to, and shall cause
each Purchaser Releasor not to, assert any such claim against any Seller
Releasee. Notwithstanding anything contained in this Section 9.7 to the
contrary, the releases set forth in this Section 9.7 shall not release, acquit
or discharge, or otherwise limit or affect, the obligations of Seller, Logistics
or any other Seller Releasee under this Agreement or any Transaction Document.
Section 9.8 Wrong Pockets. (b) If, after the Closing, (i) Seller or Purchaser
reasonably determines that any tangible or intangible asset that should not have
been transferred to Purchaser pursuant to this Agreement has been transferred to
Purchaser or (ii) Seller or Purchaser reasonably determines that any tangible or
intangible asset that should have been transferred to Purchaser pursuant to this
Agreement (including by reason of the fact that such asset is used exclusively
in the Business, or in the event that the failure to transfer such asset to
Purchaser resulted in or would reasonably be expected to result in a breach of
the representations and warranties set forth in Section 4.9(a)), has not been
transferred to Purchaser, Purchaser and Seller shall consult with one another in
good faith and reasonably cooperate to determine if such asset is held by the
wrong Party and, if so determined, to effect the transfer of such asset to the
appropriate Party or its designee as soon as practicable and for no additional
consideration. (c) If and solely to the extent that any Software or Intellectual
Property (excluding Trademarks) owned by a Seller or any Affiliate of a Seller
as of the Closing (i) was used in any product or service of, or in the conduct
of, the Business and (ii) would be infringed, misappropriated, or otherwise
violated by the continued use or other commercial exploitation of such product
or service or the continued conduct of the Business in (1) the same manner as
used, exploited or conducted by Seller immediately prior to Closing, or (2) the
reasonable expansion of the Business hereafter, then Seller, on behalf of itself
and its Affiliates and its and their successors and assigns, hereby agrees not
to, initiate, institute, commence, file, maintain or prosecute any action,
lawsuit, proceeding or other claim of any kind against Purchaser, its
Affiliates, any of its or their successors or assigns, or any of its or their
sublicensees, suppliers, manufacturers, distributors, resellers, contractors,
consultants and customers, with respect to use of such Software or Intellectual
Property (excluding Trademarks) in connection with, and to the extent it relates
to, the Business, or assist or cause any third party to do any of the foregoing.
(d) Any dispute between the Parties regarding whether any Intellectual Property
should be transferred or licensed under this Section 9.8 may be brought by any
Party in a court of competent jurisdiction in accordance with Section 13.6. 49



--------------------------------------------------------------------------------



 
[purchaseagreementa01055.jpg]
Section 9.9 Restrictive Covenants. (a) Seller and Logistics, on behalf of
themselves, Foundation Building Materials, Inc. and each of their respective
Subsidiaries (other than the Company) (collectively, the “Restricted Parties”
and each, a “Restricted Party”) hereby agrees that, (from the Closing Date until
the fifth (5th) anniversary of the Closing Date, Seller and Logistics shall not,
and will cause each other Restricted Party to not, in any manner (whether on
his, her or its own account, or as an owner, operator, manager, consultant,
officer, director, employee, investor, agent or otherwise), engage directly or
indirectly in the Competing Business, or own any interest in, manage, control,
provide financing to, participate in (whether as an owner, operator, manager,
consultant, officer, director, employee, investor, agent, representative or
otherwise), render services for or consult with any Person that is engaged in a
Competing Business. (b) Seller and Logistics each hereby agrees that, from the
Closing Date until the fifth (5th) anniversary of the Closing Date, such Person
shall not, and will cause each other Restricted Party to not, in any manner
(whether on its own account, as an owner, operator, manager, consultant,
officer, director, employee, investor, agent or otherwise), (i) hire or engage
or recruit, solicit or otherwise attempt to employ or engage or enter into any
business relationship with any Person employed by Purchaser or the Company or
related to the Business as of the Closing Date, or induce or attempt to induce
any such Person to leave such employment, or (ii) in any way tortiously
interfere with the relationship between Purchaser or the Company, on the one
hand, and any employee, sales representative, broker, supplier, licensee or
other business relation (or any prospective, supplier, licensee or other
business relationship) of Purchaser or its Affiliates, on the other hand
(including by making any disparaging statements or communications about
Purchaser, the Company or any of their operations, officers, managers, directors
or investors). (c) Seller and Logistics each hereby acknowledges that the
success of the Business and the Company after the Closing depends upon the
continued preservation of the confidentiality of certain information about the
Business and the Company possessed by the Restricted Parties, that the
preservation of the confidentiality of such information by the Restricted
Parties is an essential premise of the bargain among Seller, Logistics and
Purchaser, and that Purchaser would be unwilling to enter into this Agreement in
the absence of this Section 9.9(c). Accordingly, during the five (5)-year period
following the Closing, each of Seller and Logistics will, and will cause each
other Restricted Party and each of their respective Affiliates, agents and
representatives to, hold in confidence, not disclose, and not use in any manner
so as to cause any violation of any covenant of the Restricted Parties under
this Agreement any confidential, proprietary or non-public information involving
or relating to the Business or the Company; provided, that the information
subject to this Section 9.9(c) will not include any information generally
available to, or known by, the public (other than as a result of disclosure in
violation hereof) or information that is required to be disclosed by Law. (d)
Each of Seller and Logistics has consulted with counsel regarding the
restrictions set forth in this Section 9.9 and based on such consultation has
determined and hereby acknowledges that such restrictions contained herein are
reasonable in terms of time and type of activity and geographic scope and are
necessary to protect the goodwill of Business and the Company and the
substantial investment made by Purchaser under this Agreement. Each of Seller
and Logistics hereby acknowledges and agrees that remedies at law may be
inadequate to protect 50



--------------------------------------------------------------------------------



 
[purchaseagreementa01056.jpg]
Purchaser against any breach of this Section 9.9, and, without prejudice to any
other rights and remedies otherwise available to Purchaser, each of Seller and
Logistics hereby agrees that Purchaser shall be entitled to seek injunctive
relief to enforce the provisions of this Section 9.9 without the posting of any
bond or other security. The Parties agree that no amount is payable by Purchaser
in consideration of any “restrictive covenant” (as such term is defined in the
Tax Act) contained in this Agreement and that no part of the Purchase Price has
been allocated to such “restrictive covenants”. The Parties agree that any
“restrictive covenants” contained in this Agreement has been granted to maintain
or preserve the value of the Purchased Stock to be sold by Seller to Purchaser.
Section 9.10 Occurrence-Based Insurance Coverage. (a) From and after the
Closing, Purchaser and the Company shall have the right to claim proceeds under
insurance policies of Seller or its Affiliates covering the Business or the
Company with respect to any occurrence-based insurance coverage (such policies,
the "Seller Occurrence-Based Insurance Policies") in respect of any Loss arising
from any claim, act, omission, event or circumstance that occurred or existed
prior to the Closing Date that is potentially covered by under any of the Seller
Occurrence-Based Insurance Policies. (b) To the extent the Purchaser or the
Company has a right to claim proceeds covered under the Seller Occurrence-Based
Insurance Policies pursuant to Section 9.19(a), Purchaser or the Company shall
promptly deliver a written notice to Seller setting forth (i) a description of,
and an estimated amount payable (if and to the extent known at the time of such
assertion) pursuant to, such claim, (ii) the applicable Seller Occurrence-Based
Insurance Policy which the Company is asserting should provide coverage for such
claim, and (iii) a reasonably detailed explanation of the basis for such claim.
Purchaser or the Company may make requests for claims proceeds under the Seller
Occurrence-Based Insurance Policies to the extent coverage and limits are
available thereunder for such entities; provided, that Purchaser or the Company
shall pay, incur and bear sole responsibility with respect to any such claim
proceeds for all amounts relating to any self-insured retention, deductible,
co-payments, and all out-of-pocket fees, costs and expenses incurred by Seller
or its Affiliates in connection with the collection of any such claim proceeds.
Within fifteen (15) days of Seller’s receipt of any such written notice, Seller
shall, or shall cause its Affiliates to, forward such notice to the claims
administrator for the applicable Seller Occurrence-Based Insurance Policies and
likewise shall forward any written response that Seller or its Affiliates
receives with respect thereto within five (5) Business Days. (c) Seller and its
Affiliates (other than the Company) shall retain all rights to access, control
and make claims under the Seller Occurrence-Based Insurance Policies, including
the right to settle or otherwise resolve disputes, or to commence or not
commence litigation, with respect to any of the Seller Occurrence-Based
Insurance Policies or claims made thereunder, in each case, provided, that
Seller acts in a commercially reasonable manner and in consultation with
Purchaser. (d) Seller shall use, and shall cause its Affiliates to use,
commercially reasonable efforts to cooperate with reasonable requests (including
requests for claim proceeds coverage information) by Purchaser or the Company
relating to the subject matter of this Section 9.10 in order to avail Purchaser
with the benefits of the Seller Occurrence-Based Insurance 51



--------------------------------------------------------------------------------



 
[purchaseagreementa01057.jpg]
Policies. For the purposes of this Section 9.10, “commercially reasonable
efforts” shall mean commercially reasonable efforts as used by the Seller in
making claims against insurers in the operation of the Business with respect to
reasonably comparable insurance claims during the twelve months prior to the
Closing Date. ARTICLE 10 SURVIVAL, INDEMNIFICATION AND RELATED MATTERS Section
10.1 Survival. (a) Subject to the limitations and other provisions of this
Agreement (i) the representations and warranties (other than the Fundamental
Representations) of each Party in this Agreement (and the liability of each
Party in respect of any breach thereof) shall survive the Closing until the
twelve (12) month anniversary of the Closing Date; (ii) the Fundamental
Representations (except the representations and warranties contained in Section
4.8 (Taxes)) shall survive the Closing until the sixth anniversary of the
Closing Date; (iii) the representations and warranties contained in Section 4.8
(Taxes) and the indemnity for Indemnified Taxes in Section 10.2(d) shall survive
the Closing until the date that is sixty (60) days following the expiration of
the applicable statute of limitations (with respect to the underlying
liabilities at issue), (iv) the representations and warranties contained in
Section 4.9(a) (Sufficiency of Assets) shall survive the Closing until the two
(2) year anniversary of the Closing Date; (v) the covenants and agreements of
each Party in this Agreement that contemplate actions to be performed or
complied with (x) prior to the Closing (and the liability of any Party in
respect of any breach thereof) shall survive until the twelve (12) month
anniversary of the Closing Date and (y) after the Closing (and the liability of
each Party in respect of any breach thereof) shall survive until the latest date
with respect to which performance of such covenant is required, and (vi) any
Excluded Liability, Assumed Liability or Designated Liability shall survive
indefinitely; provided, that if an Indemnifying Party is delivered notice with
respect to any indemnity claim pursuant to this Article 10 prior to the
expiration of the survival period in this Section 10.1(a) applicable to such
claim, then such survival period shall continue as to the underlying indemnity
claim until it is finally resolved. (b) No representation, warranty, covenant or
other agreement of any Party shall survive any termination of this Agreement
except as set forth in Section 11.2. Except as expressly set forth herein, the
Parties intend to modify the statute of limitations to provide for the survival
periods set forth herein and agree that no claim or Action may be brought
against Seller, Purchaser or any of their respective Affiliates or
Representatives based upon, directly or indirectly, the representations,
warranties, covenants or other agreement of the Parties in this Agreement after
(y) the relevant period set forth in Section 10.1(a), or (z) any termination of
this Agreement, except as provided in Section 11.2. Section 10.2 Indemnification
by Seller. Subject to the limitations set forth in this Agreement, from and
after the Closing Date, Seller shall indemnify and hold harmless each Purchaser
Party (which, for the avoidance of doubt shall include the Company from and
after Closing) from and against any and all Losses incurred or suffered by such
Purchaser Party arising out of or resulting from: 52



--------------------------------------------------------------------------------



 
[purchaseagreementa01058.jpg]
(a) any breach of, or inaccuracy in, any representation or warranty made by
Seller or Logistics (other than any Fundamental Representations) in this
Agreement; (b) any breach of, or inaccuracy in, any Fundamental Representation
made by Seller or Logistics; (c) any breach or violation of any covenant or
other agreement of Seller, Logistics or the Company in this Agreement; (d) the
Indemnified Taxes (excluding any Indemnified Taxes to the extent included as a
liability in Closing Debt or included as a liability in Closing Net Working
Capital, in each case, as finally determined hereunder); and (e) the Excluded
Liabilities and any Designated Liabilities. Section 10.3 Indemnification by
Purchaser. Subject to the limitations set forth in this Agreement, from and
after the Closing Date, Purchaser shall indemnify and hold harmless each Seller
Party from and against any and all Losses incurred or suffered by such Seller
Party arising out of or resulting from: (a) any breach of, or inaccuracy in, any
representation or warranty made by Purchaser (other than any Fundamental
Representations) in this Agreement; (b) any breach of, or inaccuracy in, any
Fundamental Representation made by Purchaser; (c) any breach or violation of any
covenant or other agreement of Purchaser in this Agreement; and (d) the Assumed
Liabilities. Section 10.4 Certain Limitations. Notwithstanding any other
provision of this Agreement to the contrary: (a) With respect to any claims
under Section 10.2(a), a Buyer Party shall pursue recovery for such Losses in
the following order of priority: (i) first, from the then remaining portion of
the Indemnification Escrow Funds; (ii) second, from the Seller until the
aggregate amount of Losses with respect to claims under Section 10.2(a) equal
the excess, if any of (x) the Indemnification Escrow Amount minus (y) the amount
of Losses recovered under clause (i), (iii) thereafter, from the R&W Insurance
Policy (whether or not coverage is available), and (iv) solely with respect to
the representations and warranties set forth in Section 4.9(a) and only to the
extent Losses under Section 10.1(a), 10.2(b) and 10.2(d) exceed $13,475,000
(without giving effect to any coverage under the R&W Insurance Policy), directly
against the Seller in an amount not to exceed $5,000,000. With respect to any
claim pursuant to Section 10.2(b) or Section 10.2(d), a Buyer Party shall pursue
recovery for such Losses in the following order of priority: (i) first, from the
then remaining portion of the Indemnification Escrow Funds; (ii) second,
directly from the Seller until the cumulative amount of Losses with respect to
claims under Section 10.2(a), Section 10.2(b) and Section 10.2(d) equals
$1,347,500 (without giving effect to any coverage under the 53



--------------------------------------------------------------------------------



 
[purchaseagreementa01059.jpg]
R&W Insurance Policy); (iii) third, from the R&W Insurance Policy (whether or
not coverage is available) until all Losses pursuant to Sections 10.2(a),
10.2(b) and 10.2(d) equal $13,475,000 (without giving effect to any coverage
under the R&W Insurance Policy); and (iv) after all Losses pursuant to Section
10.2(a), 10.2(b) and 10.2(d) equal $13,475,000 (without giving effect to any
coverage under the R&W Insurance Policy), directly against Seller. With respect
to any claims pursuant to Section 10.2(c) or Section 10.2(e) (other than with
respect to an Excluded Liability that would also give rise to a valid claim
under Section 10.2(a), 10.2(b) or 10.2(d) and that is not excluded from coverage
under the R&W Policy), Buyer shall pursue recovery of such amounts first from
the then remaining portion of the Indemnification Escrow Funds (if any) and
thereafter directly against Seller. With respect to any claim under Section
10.2(e) with respect to an Excluded Liability that would also give rise to a
valid claim under Section 10.2(a), 10.2(b) or 10.2(d) and that is not excluded
from coverage under the R&W Policy, a Buyer Party shall pursue recovery for such
Losses in the following order of priority: (i) first, from the then-remaining
portion of the Indemnification Escrow Funds; (ii) second, from available
coverage under the R&W Insurance Policy (if any) and (iii) thereafter directly
against Seller. (b) Neither the Purchaser Parties nor the Seller Parties shall
be entitled to indemnification under this Article 10 in respect of any
individual indemnity claim unless such indemnity claim is asserted timely during
the period specified in Section 10.1(a). (c) Neither the Purchaser Parties nor
the Seller Parties shall be entitled to assert any claim for indemnification
under Sections 10.2(a) or 10.3(a) in respect of any individual Loss (treating
any group of related Losses as an individual Loss for this purpose) unless such
Loss exceeds $50,000 (the “Threshold”); provided, that notwithstanding the
foregoing, solely with respect to claims under Section 4.9(a), the Threshold
shall be deemed to be $20,000. (d) The Purchaser Parties shall not be entitled
to assert any claim for indemnification under Section 10.2(a) (other than with
respect to the representations and warranties set forth in Section 4.9(a)) until
such time as the aggregate of all Losses (excluding any individual Loss less
than the Threshold) that such Purchaser Parties have incurred under Section
10.2(a) exceeds $612,500 (the “Deductible”), and then only for the amount by
which such Losses exceed the Deductible. (e) The Seller Parties shall not be
entitled to assert any claim for indemnification until such time as the
aggregate of all Losses (excluding any individual Loss less than the Threshold)
that such Seller Parties have incurred under Section 10.3(a) exceeds the
Deductible, and then only for the amount by which such Losses exceed the
Deductible. (f) The aggregate liability of Seller for indemnification claims
under (i) Section 10.2(a) shall be limited to an amount equal to the
Indemnification Escrow Amount (other than with respect to the representations
and warranties set forth in Section 4.9(a), in which case Seller shall be liable
for an additional $5,000,000 subject to the provisions of Section 10.4(a)), and
(ii) Section 10.2(b), 10.2(c) and Section 10.2(d) shall be an amount equal to
$109,025,000; provided, that the aggregate liability of Seller for all
indemnification claims under Section 10.2 (including in respect of any Fraud)
shall not exceed the Purchase Price. The aggregate liability of Purchaser for
indemnification claims under Section 10.3(a) shall be limited to an amount equal
to the Purchase Price. 54



--------------------------------------------------------------------------------



 
[purchaseagreementa01060.jpg]
(g) Notwithstanding anything else in this Agreement to the contrary: (i) no
Indemnified Party shall be entitled to recover duplicate Losses for
indemnification claims under or with respect to any provision of this Agreement
to the extent a claim for indemnification has already been paid out with respect
to another provision of this Agreement, including any amount that reduced the
final Purchase Price on a dollar-for-dollar basis in the calculation of the
consideration payable under Section 2.3. (h) Notwithstanding anything to the
contrary in this Agreement or otherwise, in no event shall any Purchaser Party’s
actual, constructive or alleged knowledge of the inaccuracy of any of Seller’s
or Logistics’ representations or warranties set forth herein or in any
certificate delivered hereunder in any manner limit any Purchaser Party’s rights
hereunder. Section 10.5 Determination of Losses. (a) For purposes of determining
the amount of any Losses that are the subject matter of a claim for
indemnification hereunder and for purposes of determining whether any
representation or warranty has been breached or is inaccurate), the
representations and warranties set forth in this Agreement shall be considered
without regard to any “material,” “Material Adverse Effect” or similar
qualifications set forth therein. (b) The amount of Losses for which
indemnification is available under this Article 10 shall be calculated net of
(i) any amounts recovered by an Indemnified Party under insurance policies
(including the R&W Insurance Policy) or an indemnification, contribution or
similar obligation of another Person (other than an Affiliate of such
Indemnified Party) (in each case, reduced by any costs of recovery or resulting
insurance premium increases), and (ii) any Tax Benefit realized and attributable
to such Losses as a dollar-for-dollar reduction in Taxes payable in the year of
the realized Loss or the next two taxable years. The Indemnified Party shall use
commercially reasonable efforts to recover under insurance policies or
indemnity, contribution or other similar agreements for any Losses; provided,
however, that in no event shall Purchaser be obligated to (i) obtain or maintain
any level of insurance coverage, or (ii) bring an Action against any Person
prior to making any claim for indemnification hereunder. The Indemnified Party
shall promptly remit to the Indemnifying Party all amounts by which such Losses
are subsequently reduced as a result of any insurance payment or other recovery
from any Person or any Tax Benefit realized and attributable to such Losses as a
dollar-for-dollar reduction in Taxes payable in the two taxable years subsequent
to the incurrence of such Losses if not previously taken into account in
calculating the amount of such Losses. In the event any claim under the R&W
Insurance Policy is denied in whole or in part by the R&W Provider or is subject
to a retention, deductible or limit under the R&W Insurance Policy, the amount
of the Losses that are not reimbursed or reimbursable pursuant to the R&W
Insurance Policy shall be paid by or on behalf of the Seller only to the extent
otherwise required by, and subject to all of the limitations contained in, this
ARTICLE 10. To the extent required by applicable Law, each Indemnified Party
shall use commercially reasonable efforts to mitigate any Loss for which such
Indemnified Party seeks indemnification. The Seller shall promptly reimburse the
Purchaser the amount of any Tax Benefit (plus any interest and penalty assessed
in connection with such Tax Benefit) that reduced a Loss pursuant to this
Section 10.5 if such Tax Benefit is later denied or reduced by a Governmental
Authority. 55



--------------------------------------------------------------------------------



 
[purchaseagreementa01061.jpg]
(c) Notwithstanding anything to the contrary contained herein, no Seller Party
may make a claim for indemnification under Section 10.3 with respect to any
Losses incurred or suffered by any Seller Party arising out of or resulting from
any claim by any Purchaser Party for indemnification under Section 10.2. Section
10.6 Procedures for Indemnification. (a) Whenever a claim shall arise for
indemnification under this Article 10, the Indemnified Party shall promptly
notify in writing the Indemnifying Party of such claim, which notice shall set
forth a summary of the facts and circumstances constituting the basis for such
claim (to the extent known), stating the amount of any Losses, if known, and the
method of computation thereof; provided, however, that no delay in delivering
any such notice shall in any manner limit any Indemnified Party’s rights
hereunder unless and only to the extent the Indemnifying Party is actually and
materially prejudiced thereby; provided, further, that as contemplated by the
Escrow Agreement, in the event that Purchaser delivers an indemnification notice
with no amount of Losses stated therein, Purchaser shall work in good faith and
use commercially reasonable efforts to deliver a supplemental indemnification
notice specifying an amount claimed with respect thereto as soon as reasonably
practicable following such time as Purchaser, its Affiliates or Representatives
obtain sufficient information with respect to the underlying claim to determine
such amount. (b) If any such claim for indemnification arises out of, relates to
or results from a Third Party Claim, the Indemnifying Party or its designee may,
at the Indemnifying Party’s sole cost and expense (but subject to the applicable
limitations and exclusions set forth in Article 10), assume the defense or
resolution thereof by delivering to the Indemnified Party written notice within
sixty (60) calendar days of receipt of Indemnified Party’s written notice of
such claim or Action, provided that (i) the Indemnifying Party shall have
confirmed in writing that it is obligated hereunder to indemnify for all Loses
suffered or incurred with respect to such claim, (ii) such Third Party Claim
involves only money damages and does not seek an injunction or other equitable
relief, (iii) the Indemnifying Party conducts the defense of the Third Party
Claim actively and diligently, and (iv) such Third Party Claim does not involve
any criminal liability or any admission of criminal wrongdoing, and (v) the
amount of Losses arising therefrom would be reasonably expected to exceed the
amount of Losses for which the Indemnifying Party is liable in respect thereof.
The Indemnified Party may retain separate co-counsel at its sole cost and
expense and participate in the defense of the Third Party Claim (though not of
record, and shall not communicate with the Person asserting a Third Party Claim
about such Third Party Claim, or such Person’s Representatives, without the
prior written consent of the Indemnifying Party). If the Indemnifying Party or
its designee assumes the defense or resolution of any such Third Party Claim,
the Indemnifying Party or its designee shall be entitled to take all steps that
it considers, in its reasonable judgment, necessary for the defense or
resolution thereof; provided, that the Indemnifying Party shall not consent to
the entry of any judgment or enter into any compromise or settlement with
respect to the Third Party Claim without the prior written consent of the
Indemnified Party (such consent not to be unreasonably withheld, conditioned or
delayed) unless such judgment, compromise or settlement (i) provides for the
payment of money as sole relief for the claimant, the entire amount of which
will be paid by the Indemnifying Party, (ii) such settlement involves no
admission of wrongdoing by the Indemnified Party, and (iii) such 56



--------------------------------------------------------------------------------



 
[purchaseagreementa01062.jpg]
settlement provides for a release of the Indemnified Party and its Affiliates
with respect to all Liability with respect to the facts and circumstances giving
rise to such claim. (c) The Indemnifying Party, or its designee, and the
Indemnified Party shall cooperate reasonably (at the Indemnifying Party’s sole
cost and expense) in all aspects of any investigation, defense, pre-trial
activities, trial, compromise, settlement, discharge or resolution (including
remedial action) of any Third Party Claim in respect of which indemnity is
sought pursuant to this Article 10, including, but not limited to, execution of
documents reasonably necessary to resolve such Third Party Claim in accordance
with the terms and conditions hereof and by providing the each other Party with
reasonable access to its facilities and other premises, books and records
reasonably related to the facts and circumstances underlying such Third Party
Claim; provided, that, in each case, such access shall be given at reasonable
times, upon reasonable notice, during normal business hours and without undue
interruption to such Party’s businesses, operations or personnel. So long as the
Indemnifying Party is in good faith defending or resolving a Third Party Claim
under this Section 10.6, the Indemnified Party shall not compromise, settle or
in any matter interfere with the defense or resolution of such claim or Action.
(d) If the Indemnifying Party does not assume the defense of any such Third
Party Claim in accordance with the terms of this Section 10.6 (and pending any
such assumption), the Indemnified Party may defend against such claim or Action,
or undertake actions necessary for the resolution thereof, in such manner as it
may deem appropriate, including settling such Third Party Claim (after giving
prior written notice of the same to the Indemnifying Party and obtaining the
Indemnifying Party’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed) on such terms as the Indemnified
Party may reasonably deem appropriate; provided, however, that that the
Indemnifying Party will not be bound by the entry of any such judgment consented
to, or any such compromise or settlement effected, in connection with any Third
Party Claim without its prior written consent (which consent will not be
unreasonably withheld, conditioned or delayed), and the Indemnifying Party shall
be permitted to participate in such defense at its sole cost and expense.
Section 10.7 Exclusive Remedy. Subject to the last sentence of this Section
10.7, each Party hereby covenants and agrees that from and after the Closing the
remedies provided for in Section 2.3 and this Article 10 shall constitute the
sole and exclusive remedy for all Losses that any Indemnified Party may suffer
or incur arising from, or directly or indirectly relating to the Purchased
Stock, Purchased Assets, the Company, the Business, the Assumed Liabilities, the
Excluded Liabilities, this Agreement, or the Transaction. In furtherance of the
foregoing, from and after the Closing, each Party hereby irrevocably waives to
the fullest extent permitted under applicable Law, any other rights or remedies
(whether at law or in equity and whether based on contract, tort, statute or
otherwise) that they may otherwise have had, now have or may in the future have
against any other Party arising from, or directly or indirectly relating to, (i)
the Purchased Stock, the Purchased Assets, the Company, the Business, the
Excluded Assets, the Assumed Liabilities or the Excluded Liabilities, (ii) this
Agreement, the other Transaction Documents or the Transaction, or (iii) any Law
or Action (including, inter alia, any rights of contribution or recovery under
any Environmental Law), whether at common law, in equity (including, inter alia,
any rights of rescission) or otherwise, and covenant not to sue or otherwise
assert any claim (or assist any other Person in suing or otherwise asserting any
claim) encompassed by the foregoing covenant, agreement and waiver.
Notwithstanding the foregoing, the covenants, 57



--------------------------------------------------------------------------------



 
[purchaseagreementa01063.jpg]
agreements and waivers of the Parties in this Section 10.7 shall not (x) limit
any Party’s (or Indemnified Party’s) right to bring any Action in a court of law
or equity for Fraud, (y) apply to the Parties’ rights to seek specific
performance as contemplated by Section 13.14, nor (z) limit any Party’s rights
or remedies under any other Transaction Document. Section 10.8 Release of
Indemnification Escrow Funds. Each of Purchaser and the Seller covenants and
agrees that, on the first Business Day immediately following the twelve (12)
month anniversary of the Closing Date, it shall deliver a Joint Written
Direction (as defined in the Escrow Agreement) to the Escrow Agent directing the
Escrow Agent to release to the Seller an amount equal to (a) the amount of
Indemnification Escrow Funds remaining in the Indemnification Escrow Account as
of such time minus (b) such portion of such Indemnification Escrow Funds that
may be necessary to satisfy all indemnification claims asserted at or prior to
such time against the Indemnification Escrow Funds that have not then been
finally resolved and satisfied (collectively, “Unresolved Indemnification
Claims”) (which portion of Indemnification Escrow Funds shall be retained by the
Escrow Agent until such Unresolved Indemnification Claims have been finally
resolved and satisfied and thereafter shall be distributed in accordance with
the terms of this Agreement and the Escrow Agreement). In the event that prior
to the Release Date (as defined in the Escrow Agreement), the Purchaser validly
delivers an Indemnity Claim Notice (as defined in the Escrow Agreement) to the
Escrow Agent and Seller with no amount of Losses to be claimed stated therein
and, following the Release Date, Purchaser delivers a supplemental Indemnity
Claim Notice to the Escrow Agent specifying an amount of Losses claimed with
respect to the matters contained in the applicable original Indemnity Claim
Notice, then, to the extent that aggregate amount of all Unresolved
Indemnification Claims does not exceed the Indemnification Escrow Funds
remaining in the Indemnification Escrow Account, on the first Business Day
immediately following delivery of such supplemental Indemnity Claim Notice, each
of Purchaser and the Seller shall deliver a Joint Written Direction to the
Escrow Agent directing the Escrow Agent to release to the Seller an amount equal
to (a) the amount of Indemnification Escrow Funds remaining in the
Indemnification Escrow Account as of such time minus (b) the aggregate amount of
all Unresolved Indemnification Claims. ARTICLE 11 TERMINATION Section 11.1
Termination. This Agreement may be terminated and the Transaction abandoned any
time prior to the Closing: (a) upon the written agreement of Purchaser and
Seller; (b) by Purchaser, if Seller or Logistics breaches this Agreement and
such breach (i) would result in the failure of any condition set forth in
Section 7.1 or 7.2, (ii) Purchaser has notified Seller and Logistics of such
breach in writing and (iii) such breach (A) is not cured within thirty (30) days
after delivery of such notice of breach, or (B) is incapable of being cured;
provided, that Purchaser shall not have the right to terminate this Agreement
pursuant to this Section 11.1(b) if Purchaser is then in material breach of this
Agreement such that would give Seller the right to terminate under Section
11.1(c); 58



--------------------------------------------------------------------------------



 
[purchaseagreementa01064.jpg]
(c) by Seller, if Purchaser breaches this Agreement and such breach (i) would
result in the failure of any condition set forth in Section 8.1 or 8.2, (ii)
Seller has notified Purchaser of such breach in writing and (iii) such breach
(A) is not cured within thirty (30) days after delivery of such notice of
breach, or (B) is incapable of being cured; provided, that Seller shall not have
the right to terminate this Agreement pursuant to this Section 11.1(c) if Seller
or Logistics is then in material breach of this Agreement such that would give
Purchaser the right to terminate under Section 11.1(b); (d) by Purchaser or by
Seller on or after the earlier of (i) December 4, 2018, (ii) the date of
issuance by an applicable court of competent jurisdiction of a preliminary or
permanent injunction prohibiting the Closing, and (iii) the date of
effectiveness of any Law that makes the consummation of the Transaction illegal
or otherwise prohibited; (e) by Seller, if (i) all of the conditions to Closing
set forth in Article 7 have been satisfied or waived (other than conditions that
by their terms or nature are to be satisfied by actions to be taken at the
Closing), (ii) Seller has notified Purchaser in writing that it irrevocably
confirms that the conditions to the obligations of the Seller to consummate the
transactions contemplated by this Agreement set forth in Article 8 have been
satisfied or that Seller is irrevocably waiving (to the extent permitted by Law)
such unsatisfied conditions and that Seller is ready, willing and able to
consummate the Closing, and (c) Purchaser fails to consummate the Closing
pursuant to Section 3.1 within five (5) Business Days after the later of (A) the
date of delivery of the written notice specified in clause (ii) above and (B)
the date upon which the Closing was required to occur pursuant to Section 3.1
(it being understood that the conditions to the obligation of Purchaser to
consummate the transactions contemplated by this Agreement set forth in Article
7 shall have remained satisfied or waived by Purchaser at the close of business
on such fifth (5th) Business Day). Section 11.2 Procedure and Effect of
Termination. Any Party wishing to terminate this Agreement pursuant to Section
11.1(b), 11.1(c), 11.1(d), or Section 11.1(e) shall give written notice of the
termination to the other Party, and upon the delivery of such notice of
termination (or at such later date as is provided in Section 11.1), this
Agreement shall terminate and be of no further force or effect without further
action by either Party, except that, subject to the provisions of Section 11.3,
(a) the rights and obligations of the Parties under this Section 11.2, Section
11.3, and Article 13 hereof shall survive such termination, and (b) nothing
herein will release or otherwise relieve any Party from any Liability for Fraud,
or a willful and material breach by such Party of its respective representations
warranties, covenants or agreements set forth herein (which, for the avoidance
of doubt, shall include any failure by such Party to consummate the Transactions
if they are obligated to do so hereunder) prior to a termination of this
Agreement pursuant to Section 11.1. No termination of this Agreement will affect
the obligations contained in the Confidentiality Agreement, all of which
obligations will survive termination of this Agreement in accordance with their
terms. Section 11.3 Termination Fee; Limitations on Recovery. (a) In the event
that this Agreement is terminated by the Seller pursuant to Section 11.1(c) or
Section 11.1(e), then Purchaser shall promptly, but in no event later than five
(5) Business Days after the date of such termination, pay or cause to be paid to
the Seller or their 59



--------------------------------------------------------------------------------



 
[purchaseagreementa01065.jpg]
respective designees an amount equal to $5,500,000 (the “Termination Fee”) by
wire transfer of same day funds (it being understood that in no event shall
Purchaser be required to pay the Termination Fee on more than one occasion).
Solely for purposes of establishing the basis for the amount thereof, and
without in any way increasing the amount of the Termination Fee or expanding the
circumstances in which the Termination Fee is to be paid, it is agreed that the
Termination Fee is a liquidated damage, and not a penalty. (b) Notwithstanding
anything to the contrary contained herein or otherwise, if this Agreement is
terminated in accordance with Section 11.1 or Section 6.13(b), the right of
Seller (or its designee(s)) to receive the Termination Fee if terminated by
Seller pursuant to Section 11.1(c) or Section 11.1(e), together with any amounts
owing under Section 11.3(e) (subject to the limitations set forth therein),
shall be the sole and exclusive remedy (whether at law, in equity, in contract,
in tort, or otherwise) of Seller, Logistics and their respective Affiliates
against Purchaser, Parent, their Affiliates and each of their respective current
and former equityholders, officers, directors, employees, managers, members,
general or limited partners, agents and other representatives (each, a
“Non-Recourse Party”) for any and all breaches, losses or damages, including,
but not limited to, special, indirect or punitive damages, suffered or incurred
by the Seller, Logistics or any other Person in connection with this Agreement,
the transactions contemplated hereby (and the abandonment or termination
thereof) or any matter forming the basis for such termination, and neither
Seller, Logistics nor any other Person shall be entitled to assert, bring or
maintain, and Seller on behalf of itself and its Affiliates hereby waives any
right to assert, bring or maintain, any claim, suit, action or proceeding
against Purchaser or any of its Affiliates arising out of or in connection with
this Agreement or the transactions contemplated hereby (and the abandonment or
termination thereof) with respect to any matter forming the basis for such
termination, whether by or through (i) attempted piercing of the corporate veil,
(ii) a claim by or on behalf of Purchaser or its Affiliates against another
Affiliate of Purchaser or (iii) any legal or equitable proceeding whether at
law, in equity, in contract, in tort or otherwise. For the avoidance of doubt,
under no circumstances will Seller, Logistics or any of their respective
Affiliates be entitled to, nor will Seller, Logistics or any of their respective
Affiliates accept, monetary damages in excess of the amount of the Termination
Fee (plus any amounts (if any) owing under Section 11.3(e)) in the event this
Agreement is terminated pursuant to Section 11.1. Although Seller may pursue
both a grant of specific performance pursuant to Section 13.14(b), on the one
hand, and the payment of the Termination Fee pursuant to Section 11.3(a)), on
the other hand, under no circumstances shall Seller, Logistics or any of their
respective Affiliates be permitted or entitled to receive both (x) a grant of
specific performance pursuant to Section 13.14(b) and (y) all or any portion of
the Termination Fee or any monetary damages pursuant to Section 11.3(e). In
addition, notwithstanding anything in this Agreement to the contrary, the
Seller, on behalf of itself and its Affiliates and Representatives hereby waives
any claims against the Financing Sources and hereby agrees that in no event
shall the Financing Sources have any liability or obligation to Seller or any of
its Affiliates and the Company relating to or arising out of this Agreement, the
Debt Financing, the Debt Commitment Letter or the transactions contemplated
hereby. (c) The Parties acknowledge that the agreements contained in this
Section 11.3 are an integral part of the transactions contemplated by this
Agreement, and that, without these agreements, the parties would not enter into
this Agreement. 60



--------------------------------------------------------------------------------



 
[purchaseagreementa01066.jpg]
(d) Subject to the limitations set forth in Section 11.3(b), and the provisions
of Section 13.4(b), nothing in this Article 11 will be deemed to impair the
right of any Party to compel specific performance or other equitable remedies by
another party hereto of its obligations under this Agreement pursuant to Section
13.14(b) prior to the termination of this Agreement. (e) Purchaser, Seller and
Logistics each hereby acknowledges agrees that, if following any termination of
this Agreement any Party commences any Action arising out of any dispute between
Purchaser, on the one hand, and Seller or Logistics, on the other hand, as to
whether the Termination Fee is due and payable in accordance with Section
11.3(a), then (i) in the event that Purchaser is the prevailing Party (as
finally determined by a court of competent jurisdiction), Seller shall reimburse
Purchaser for all out-of-pocket costs and expenses (including reasonable fees
and expenses of counsel) incurred by Purchaser in connection with such Action,
and (ii) in the in the event that Seller or Logistics is the prevailing Party
(as finally determined by a court of competent jurisdiction), Purchaser shall
reimburse Seller and Logistics for all out-of- pocket costs and expenses
(including reasonable fees and expenses of counsel) incurred by Seller and
Logistics in connection with such Action; provided, that in no event shall any
Party’s liability under this Section 11.3(e) exceed $2,000,000. ARTICLE 12 TAX
MATTERS Section 12.1 Preparation and Filing of Tax Returns. (a) The Seller shall
prepare, or cause to be prepared, and shall timely file, or cause to be filed,
all Tax Returns of the Company due (after taking into account all appropriate
extensions) on or prior to the Closing Date and all income Tax Returns of the
Company for any Pre-Closing Tax Period, the due date of which is after the
Closing Date (“Seller Prepared Returns”). Any income Tax Returns of the Company
for any Pre-Closing Tax Period the due date of which is after the Closing Date
shall be prepared at the sole cost and expense of the Seller. Each Seller
Prepared Return shall be prepared on a basis consistent with existing procedures
and practices and accounting methods except as required by applicable Law. At
least thirty (30) days prior to the due date of any Seller Prepared Return with
respect to income Taxes, Seller shall provide a draft of such Tax Return to the
Purchaser for its review and approval (such approval not to be unreasonably
withheld, conditioned or delayed). To the extent that a Seller Prepared Return
is required to be filed after the Closing Date by the Company, the Company shall
cause such Tax Return to be filed timely. (b) Purchaser, at Seller’s sole cost
and expense solely with respect to Tax Returns for Pre-Closing Tax Periods,
shall cause the Company to prepare and timely file all Tax Returns (other than
Seller Prepared Returns) for Pre-Closing Tax Periods or a Straddle Periods of
the Company, the due date of which (taking into account extensions of time to
file) is after the Closing Date (the “Purchaser Prepared Returns”). Such Tax
Return’s shall be prepared on a basis consistent with existing procedures and
practices and accounting methods except as required by applicable Law. At least
thirty (30) days prior to the due date of any Purchaser Prepared Return with
respect to income Taxes, Purchaser shall provide a draft of such Tax Return to
the Seller for 61



--------------------------------------------------------------------------------



 
[purchaseagreementa01067.jpg]
its review and comment. Purchaser shall cause the Company to incorporate any
reasonable comments made by the Seller in the Tax Return actually filed to the
extent consistent with the standard set forth in the second sentence of this
Section 12.1(a). (c) To the extent permissible under applicable Laws, the
Parties agree to elect (and have the Company elect) to have each Tax year of the
Company end on the Closing Date and, if such election is not permitted or
required in a jurisdiction with respect to a specific Tax such that the Company
is required to file a Tax Return for a Straddle Period, to utilize the following
conventions for determining the amount of Taxes attributable to the portion of
the Straddle Period ending on the Closing Date: (i) in the case of property
Taxes and other similar Taxes imposed on a periodic basis, the amount
attributable to the portion of the Straddle Period ending on the Closing Date
shall equal the Taxes for the entire Straddle Period multiplied by a fraction,
the numerator of which is the number of calendar days in the portion of the
period ending on the Closing Date and the denominator of which is the number of
calendar days in the entire Straddle Period; and (ii) in the case of all other
Taxes (including income Taxes, sales Taxes, employment Taxes, withholding
Taxes), the amount attributable to the portion of the Straddle Period ending on
the Closing Date shall be determined as if the taxable year of Company ended on
the Closing Date and filed a separate Tax Return for such period using a
“closing of the books methodology.” For purposes of applying the foregoing, (x)
any item determined on an annual or periodic basis (including amortization and
depreciation deductions) for income Tax purposes shall be allocated to the
portion of the Straddle Period ending on the Closing Date based on the relative
number of days in such portion of the Straddle Period as compared to the number
of days in the entire Straddle Period; and (y) any Tax or item of income, gain,
loss, deduction or credit from a Purchaser Closing Date Transaction shall be
allocated to the portion of the Straddle Period beginning on the day after the
Closing Date. (d) Without the prior written consent of Seller (which consent
shall not be unreasonably withheld, conditioned, or delayed), except as required
by applicable Law, Purchaser shall not, and shall not allow the Company to,
initiate or agree to, any (i) amendment of a Tax Return of the Company for a
Pre-Closing Tax Period or Straddle Period; (ii) make or change any Tax election
or accounting method or practice with respect to, or that has retroactive effect
to, any Pre-Closing Tax Period or Straddle Period; (iii) extension or waiver of
the applicable statute of limitations with respect to a Tax of any of the
Company for a Pre-Closing Tax Period or Straddle Period (other than pursuant to
extensions of time to file Tax Returns obtained in the Ordinary Course); (iv)
filing of any Tax ruling request with any Governmental Authority for a
Pre-Closing Tax Period or Straddle Period; or (v) entry or pursuit of any
voluntary disclosure agreements with any Governmental Authority for any
Pre-Closing Tax Period or Straddle Period. Section 12.2 Refunds and Credits. (a)
After the Closing Date, except to the extent (A) included as an asset in Closing
Net Working Capital as finally determined hereunder, or (B) attributable to the
carryback of any loss or Tax credit from a Post-Closing Tax Period to a
Pre-Closing Tax Period, Seller shall be entitled to all Tax refunds (and
Overpayment Credits) received by the Purchaser or the Company for any
Pre-Closing Tax Period (or portion of any Straddle Period ending on the Closing
Date determined using the same methodology as provided for in Section 12.1(c))
to the extent attributable to (A) Taxes paid by or on behalf of the Company on
or prior to the Closing Date, (B) 62



--------------------------------------------------------------------------------



 
[purchaseagreementa01068.jpg]
Taxes indemnified by the Seller hereunder, or (C) Taxes included as a liability
in Closing Debt or as a liability in Closing Net Working Capital (in each case
finally determined hereunder). (b) Purchaser will pay over to the Seller any
such Tax refund promptly (but in all cases within ten (10) days) after actual
receipt of such Tax refund (or, in the case of any Overpayment Credits, promptly
(but in all cases within ten (10) days) upon filing the applicable Tax Return
where such Overpayment Credit is used to reduce Taxes otherwise payable);
provided that, any such payments to the Seller be reduced by any Taxes
(including withholding Taxes) and costs and expenses attributable to the receipt
or delivery of such Tax refund (or application of Overpayment Credits). (c) The
Seller shall promptly reimburse the Purchaser the amount of any Tax refund and
Overpayment Credit paid (plus any interest and penalty assessed in connection
with such refund or overpayment) to the Seller pursuant to this Section 12.2 if
such Tax refund or Overpayment Credit is later denied or reduced by a
Governmental Authority. Section 12.3 Tax Contests. (a) If any Governmental
Authority (i) issues to the Company a notice of its intent to audit or conduct
another Action by or against any Governmental Authority with respect to Taxes or
Tax Returns of the Company for any Pre-Closing Tax Period or Straddle Period (a
“Tax Proceeding”), (ii) issues to the Company a notice of deficiency for Taxes
for any Pre-Closing Tax Period or Straddle Period, or (iii) asserts a Tax claim
in respect of the Company for a Pre-Closing Tax Period or Straddle Period,
Purchaser shall provide written notice thereof to the Seller within fourteen
(14) calendar days of receipt. (b) Seller shall have the right to control any
Tax Proceeding to the extent it relates to any Pre-Closing Tax Period provided
that prior to taking control, Seller first verifies to Purchaser in writing that
the Seller has agreed in writing to indemnify the Purchaser Parties and the
Company hereunder with respect to any Taxes and Losses related to the matter
underlying such Tax Proceeding. If the Seller elects to control a Tax Proceeding
for a Pre-Closing Tax Period, Seller shall notify Purchaser of such intent
within ten (10) Business Days of receiving notice of such Tax Proceedings,
Purchaser shall promptly complete and execute, and promptly cause the Company,
to complete and execute, any powers of attorney or other documents that are
necessary (or that the Seller reasonably requests) to allow the Seller to
control such Tax Proceeding that Seller has the right to control and has elected
to control. Prior to the Seller taking control, Purchaser shall control, or
cause the Company to control, such Tax Proceeding in good faith, and shall not
allow the Company to settle or otherwise resolve any Tax Proceeding without the
prior written permission of the Seller. While the Seller controls any Tax
Proceeding, the Seller shall (v) pay to the Company any amount required to be
paid to the relevant Governmental Authority to stay collection proceedings or to
have the right to contest such Tax Proceeding during the contestation period,
(w) control such Tax Proceeding in good faith, (x) keep Purchaser reasonably
informed regarding the status of such Tax Proceeding, (y) allow Purchaser or the
Company, at Purchaser’s sole cost and expense, to participate in such Tax
Proceeding, and (z) not settle, resolve, or abandon any such Tax Proceeding
without the prior written consent of the Purchaser (which shall not be
unreasonably withheld, conditioned or delayed). 63



--------------------------------------------------------------------------------



 
[purchaseagreementa01069.jpg]
(c) If the Seller does not control or participate in a Tax Proceeding (whether
by election or otherwise) that relates to a Pre-Closing Tax Period or Straddle
Period and the Seller is liable for the resulting Tax under this Agreement, then
Purchaser shall: (i) control, or cause the Company to control, such Tax
Proceeding in good faith; (ii) keep the Seller reasonably informed regarding the
status of such Tax Proceeding; and (iii) not without the Seller’s written
permission or request, settle (or cause the Company to settle) the Tax
Proceeding on terms acceptable to the applicable Governmental Authority and the
Seller. Section 12.4 Cooperation. Each Party shall, and shall cause its
Affiliates to, provide the other Party with such cooperation, documentation and
information as either of them reasonably may request in (a) the preparation and
filing any Tax Return, (b) determining a Liability for Taxes or an indemnity
obligation under this Article 12 or amount of refund of Taxes, (c) conducting
any Tax Proceeding, or (d) determining an allocation of Taxes between a
Pre-Closing Tax Period and Post-Closing Tax Period. Such cooperation and
information shall include providing copies of all relevant portions of relevant
Tax Returns, together with all relevant accompanying schedules and work papers
(or portions thereof) and other supporting documentation, relevant documents
relating to rulings or other determinations by Governmental Authority and
relevant records concerning the ownership and Tax basis of property and any
other relevant information, which any such Party may possess. Each Party will
retain all Tax Returns, schedules and work papers, and all material records and
other documents relating to Tax matters, of the Company for any Pre-Closing Tax
Period or Straddle Period until the expiration of the statute of limitations
(taking into account any extensions) for the Tax periods to which the Tax
Returns and other documents relate. Each Party shall make its employees
reasonably available on a mutually convenient basis at its cost to provide
explanation of any documents or information so provided. Section 12.5 Additional
Tax Covenants. (a) To the extent permitted by applicable Law, Seller and
Purchaser and their respective Affiliates shall treat any and all payments under
Article 10 or this Article 12, whenever made, as an adjustment to the Purchase
Price for all Tax purposes. Seller and Purchaser shall, for all Tax purposes,
allocate any such adjustment between to the Company and the Purchased Assets
based upon the item or items to which such adjustment is principally
attributable. (b) Purchaser shall not, and shall cause its Affiliates not to,
make an election under Section 338 of the Code or any comparable election
applicable Tax Law with respect to the Company without Seller’s prior written
consent. (c) The Parties shall treat any gains, income, deductions, losses, or
other items realized by the Company for income Tax purposes with respect to any
Purchaser Closing Date Transaction as occurring on the day immediately following
the Closing Date. (d) In the case of any property Taxes or similar ad valorem
Taxes imposed on a periodic basis and that relate to the Purchased Assets for a
Straddle Period, Seller shall reimburse Purchaser for any such Taxes payable by
Purchaser that are attributable to the portion of such Straddle Period ending on
the Closing Date (determined in the same manner as set forth with respect to
Taxes of the Company pursuant to Section 12.1(c)(i)) and Purchaser shall
reimburse Seller for any such Taxes payable by Seller that are attributable to
the remainder of such Straddle 64



--------------------------------------------------------------------------------



 
[purchaseagreementa01070.jpg]
Period. Notwithstanding the foregoing, Seller shall not be required to reimburse
for any such Taxes pursuant to this Section 12.5(d) to the extent such Taxes
were included in the computation of the Final Net Working Capital, included in
the computation of Final Debt, or included in Final Transaction Expenses, in
each case, as finally determined. Section 12.6 Transfer Taxes. Purchaser and
Seller shall each bear one half of any and all stamp and recording, transfer
(including all real property transfer and conveyance Taxes and fees),
documentary, sales, use, registration, and other such similar Taxes, and fees,
costs and expenses associated with such Taxes as a result of the transfer of the
Purchased Assets and the Purchased Stock hereunder (collectively, “Transfer
Taxes”) incurred as a result of the transfer of the Purchased Assets and the
Purchased Stock hereunder regardless of the Person liable for such Taxes under
applicable Law or local custom. The party that is required under applicable Law
to file Tax Returns with respect to all such Transfer Taxes shall, at its own
expense, prepare and file all such necessary Tax Returns with respect to all
such Transfer Taxes, promptly provide the other party such Tax Returns and any
related documentation and, to the extent required by applicable Law, Purchaser
or Seller, as applicable, shall, and shall cause its Affiliates to, join in the
preparation and execution of any such Tax Returns. To the extent Purchaser or
Seller, as applicable, or any of their respective Affiliates files such Tax
Returns with respect to Transfer Taxes and pays such Transfer Taxes, the party
that did not file such Tax Return or pay such Transfer Taxes shall indemnify and
hold harmless and, within ten (10) days of a written request therefor, reimburse
the other party for the portion of all such Transfer Taxes for which it is
liable in accordance with this Section 12.6 and the same portion of any
out-of-pocket expenses incurred in connection with the preparation and filing of
such Tax Returns. ARTICLE 13 MISCELLANEOUS Section 13.1 Certain Definitions.
Capitalized used herein shall have the following meanings: “Accounting Firm”
means KPMG US LLP. “Accrued Paid Time Off” has the meaning set forth in Section
9.1(d)(iii). “Acquisition Proposal” has the meaning set forth in Section 6.11.
“Action” means any action, complaint, charge, claim, petition, audit,
examination, investigation, inquiry, arbitration, judicial or administrative
action, suit or proceeding (public or private), whether civil or criminal, at
law or in equity, by or before any Governmental Authority. “Additional Seller
Names” has the meaning set forth in Section 9.3(a)(i). “Affiliate” means, with
regard to any Person, (a) any Subsidiary of such Person and (b) any other Person
that, directly or indirectly, controls, is controlled by, or is under common
control with, such Person. For the purposes of this definition, “control” means
the possession of the power to direct, or cause the direction of, management and
policies of a Person, whether through the ownership of voting securities, by
Contract or otherwise. 65



--------------------------------------------------------------------------------



 
[purchaseagreementa01071.jpg]
“Affiliate Contract” has the meaning set forth in Section 4.12(a)(xviii).
“Affiliated Person” has the meaning set forth in Section 4.20. “Agreement” means
this Stock and Asset Purchase Agreement, together with all Exhibits, Schedules
and other attachments hereto. “Alternative Debt Financing” has the meaning set
forth in Section 6.8(b). “Anti-Corruption Laws” means all U.S. and non-U.S. Laws
relating to the prevention of corruption and bribery, including the U.S. Foreign
Corrupt Practices Act of 1977, as amended. “Antitrust Law” means any Law
governing competition, trade regulation, foreign investment, or national
security or defense matters designed to prohibit, restrict or regulate actions
with the purpose or effect of monopolization or restraint of trade (including
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended), and all rules
and regulations promulgated under such Laws. “Asset Purchase Price” has the
meaning set forth in Section 2.5(a). “Assignment and Assumption Agreement and
Bill of Sale” means the Assignment and Assumption Agreement and Bill of Sale, to
be entered into on the Closing Date, by and among Purchaser, Logistics and
Seller, in the form attached hereto as Exhibit C. “Assumed U.S. Benefit Plans”
has the meaning set forth in Section 9.1(c)(i). “Assumed Liabilities” has the
meaning set forth in Section 1.1(c). “Bonus Payment Date” has the meaning set
forth in Section 9.1(c)(ii). “Business” has the meaning set forth in the
recitals. “Business Day” means any day other than a Saturday, a Sunday or a day
on which banks in New York, New York are authorized or obligated by Law to
close. “Business Names” has the meaning set forth in Section 9.3(b)(i).
“Business Employees” means (i) all individuals employed by Seller or its
Affiliates on the date hereof who spend substantially all of their working time
in connection with such employment providing services to the Business, all of
which are set forth on Schedule 13.1(a) and (ii) all individuals employed on the
date hereof by the Company, all of which are set forth on Schedule 13.1(a), so
long as they spend substantially all of their working time in connection with
such employment providing services to the Business, in each case other than the
Excluded Employees. For the avoidance of doubt, the term Business Employees
includes individuals described in the foregoing sentence who are absent due to
vacation, holiday, sickness or other short-term approved leave of absence
(including maternity leave, short-term disability leave and military leave or
other statutory leaves), but does not include Excluded Employees. 66



--------------------------------------------------------------------------------



 
[purchaseagreementa01072.jpg]
“Canadian Business Employee” has the meaning set forth in Section 9.1(a).
“Canadian Employee Benefit Plans” has the meaning set forth in Section
9.1(a)(ii). “CapEx Budget” has the meaning set forth in Section 4.12(a)(xii).
“Capital Stock” means, with respect to a Person, (i) all capital stock, shares,
limited liability company interests, units, partnership or membership interests
(whether general or limited) or other equivalents of such Person’s equity,
however designated and whether voting or non- voting; and (i) all options,
warrants, convertible or exchangeable securities, or other similar instruments
with respect to any of the foregoing. “Cash” means all cash and cash
equivalents, determined in accordance with GAAP; provided, that Cash shall
exclude (i) any Restricted Cash and (ii) any amounts required to fund
outstanding checks or wire transfers and shall include any amounts payable upon
the deposit or clearance of any received checks or wire transfers. “CBA” has the
meaning set forth in Section 4.12(a)(ii). “Change of Control Payment” means any
discretionary bonuses, stay or incentive bonuses, or any sale, transaction or
change of control payments, severance payments, retention payments or other
similar obligations payable by the Seller or any of its Affiliates (including
the Company) to any Person or that will be triggered, either automatically or
with the passage of time, as a result of or in connection with the consummation
of the transactions contemplated by this Agreement; provided, that, for the
avoidance of doubt, any discretionary bonuses, stay or incentive bonuses, or any
sale, transaction or change of control payments, severance payments, retention
payments or other similar obligations that become due and payable due to any
action of the Purchaser or any of its Affiliates following the Closing payable
by the Seller or any of its Affiliates shall not be a Change of Control Payment
hereunder. “Closing” has the meaning set forth in Section 3.1. “Closing Cash”
means, as of 12:01 a.m. Pacific time on the Closing Date, the Cash of the
Company calculated in accordance with GAAP. “Closing Consideration” has the
meaning set forth in Section 3.3(a). “Closing Date” has the meaning set forth in
Section 3.1. “Closing Debt” means, at and as of immediately prior to the Closing
on the Closing Date, the Debt of the Company. “Closing Net Working Capital”
means, as of 12:01 a.m. Pacific time on the Closing Date, the difference between
(i) the current assets of the Company and the Seller relating to the Business as
of such date, and (ii) the current liabilities of the Company and the Seller
relating to the Business as of such date, in the case of each of clauses (i) and
(ii), calculated in accordance with GAAP and using only those line items as used
in computing the Sample Working Capital set forth on Exhibit D (the “Sample
Working Capital”) and computing those line items consistent with past practice
67



--------------------------------------------------------------------------------



 
[purchaseagreementa01073.jpg]
(to the extent consistent with GAAP); provided that any asset or liability
included in the calculation of Debt, Cash, Transaction Expenses or Restricted
Cash (including, for the avoidance of doubt, the Security Deposits Amount) will
not be included in the calculation of Closing Net Working Capital so that the
calculation of Closing Net Working Capital does not double count any asset or
liability that is also included in Debt, Cash, or Transaction Expenses. “Closing
Statement” has the meaning set forth in Section 2.3(a). “Closing Transaction
Expenses” means, as of immediately prior to the Closing on the Closing Date, the
Transaction Expenses. “Code” means, collectively, the United States Internal
Revenue Code of 1986, as amended, and the regulations promulgated by the United
States Department of the Treasury thereunder. “Commitment Letters” has the
meaning set forth in Section 5.5. “Company” has the meaning set forth in the
recitals. “Company Employment Benefit Plan” has the meaning set forth in Section
4.15(a). “Company Policy” has the meaning set forth in Section 4.19. “Company
Transaction Expenses” means, in each case, solely to the extent not paid prior
to or at the Closing, without duplication, the sum of (i) all amounts that are
payable by the Company to (x) Winston & Strawn LLP and any other outside counsel
to the Company, Logistics or Seller and (y) Piper Jaffray and all other third
party transaction advisors engaged by the Company, Logistics or Seller,
including financial advisors, investment bankers, brokers, accountants and data
room administrators, in connection with this Agreement and the transaction
contemplated hereunder, in the case of each of clauses (x) and (y) for services
rendered through the close of business on the Closing Date, (ii) the employer
portion of any withholding, payroll or other Taxes payable by the Company
attributable to any compensatory amount incurred in connection with the
transactions contemplated hereby (including, for the avoidance of doubt, any
Change of Control Payment) and any amounts payable to gross up or make whole any
Person for income or excise Taxes imposed with respect to such amounts due and
payable by or on behalf of the Company in connection with or arising as a result
of the transactions contemplated hereby, (iii) fifty percent (50%) of the amount
of any Transfer Taxes, (iv) the amount of any Change of Control Payment, and (v)
fifty percent (50%) of (x) the premium under the R&W Insurance Policy, (y) any
other fees and expenses of the underwriter required to be borne by Purchaser,
and (z) any applicable surplus lines Taxes. “Competing Business” shall mean the
distribution, fabrication, marketing and sale of commercial and industrial
insulation and other related insulation products, including insulation solutions
for pipes and mechanical systems, to commercial, industrial and residential end
markets, including the provision of any maintenance and repair services with
respect thereto, but excluding building insulation products (including, but not
limited to, batts, rolls, blown, spray foam and safing), tools and accessories,
safety products and Absorption Plus acoustic panels. 68



--------------------------------------------------------------------------------



 
[purchaseagreementa01074.jpg]
“Computer Systems” means Software, computer firmware, computer hardware,
electronic data processing, telecommunications networks, network equipment,
interfaces, platforms, peripherals, computer systems, and information contained
therein or transmitted thereby, including any outsourced systems and processes.
“Confidentiality Agreement” means that certain letter agreement dated February
27, 2018, between Seller and Dunes Point Capital, LP, regarding the disclosure
of certain confidential information of Seller and its Affiliates. “Constituent
Documents” means, with respect to any Person (other than an individual), the (a)
certificate or articles of incorporation, organization or formation, (b) limited
liability company, operating or partnership (general or limited) agreement,
bylaws, articles of association or (c) similar documents or Contracts relating
to the legal organization or governance of such Person. “Contract” means any
contract, agreement, indenture, note, bond, instrument, lease, sublease,
concession, conditional sale contract, CBA, mortgage, license, franchise,
insurance policy, undertaking, commitment or other enforceable arrangement or
agreement, whether written or oral. “Current Liability Policies” has the meaning
set forth in Section 4.19. “Debt” means, with respect to any Person, all
obligations of such Person (including all obligations in respect of principal,
accrued interest, penalties, fees and prepayment premiums) (i) for borrowed
money, (ii) for the deferred purchase price of goods, property, or services,
including the maximum amount payable in respect of any earn out or similar
obligation (but excluding customer deposits and trade payables in the Ordinary
Course), (iii) under derivative or hedging instruments, including agreements for
interest rate protection, swaps and collars, (iv) evidenced by notes, bonds,
debentures or other instruments, (v) in respect of intercompany payables of the
Company to Seller or its Affiliates, (vi) capital leases (determined in
accordance with GAAP), (vii) letters of credit, surety bonds, and bankers
acceptances, (viii) the unpaid amount of income Taxes of the Company for all
Pre-Closing Tax Periods and the portion of any Straddle Period up to and
including the Closing Date (which shall not be an amount less than zero and
which shall not include any offsets or reductions with respect to Tax refunds or
overpayments of Tax), and (viii) in the nature of guarantees of the obligations
described in clauses (i) through (vii) above of any other Person; provided, that
in no event will any Transaction Expenses be included in the calculation of
Debt. “Debt Commitment Letter” shall mean the executed commitment letter, dated
on the date hereof, among Purchaser and the Financing Sources party thereto,
including all exhibits, schedules and annexes thereto and as amended, restated,
supplemented, replaced or otherwise modified in accordance with the terms
therein. “Debt Financing” has the meaning set forth in Section 5.5. “Debt
Financing Documents” has the meaning set forth in Section 6.8(d). “Deductible”
has the meaning set forth in Section 10.4(d). 69



--------------------------------------------------------------------------------



 
[purchaseagreementa01075.jpg]
“Definitive Financing Agreements” has the meaning set forth in Section 6.8(a).
“Designated Liabilities” means (i) any Liability for any amounts in respect of
the Closing Debt or Closing Transaction Expenses not included in the calculation
of the Final Debt or Final Transaction Expenses, as applicable and (ii) any
Liability under any management agreement, monitoring agreement, indemnification
agreement or similar agreement between the Seller or any of its Affiliates
(including the Company) on the one hand, and Lone Star Funds, LSF9 Cypress
Parent 2 LLC or any of their respective Affiliates, on the other hand. “Disputed
Items” has the meaning set forth in Section 2.3(c). “Dollars” or “$,” unless
otherwise specified herein, means United States Dollars. The exchange rate for
conversion of United States Dollars into Canadian Dollars hereunder shall be the
applicable foreign exchange rate as published by The Wall Street Journal on the
date hereof. “Effective Time” means 12:01 a.m. Pacific time on the Closing Date.
“Enforceable” means, with respect to any Person under any Contract, that such
Contract is the legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, except (a) to the extent that
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws now or hereafter in effect
relating to creditors’ rights generally, and general principals of equity
(regardless of whether such enforceability is considered in Action at law or in
equity) and (b) that the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the Governmental Authority before which any Action therefor may be
brought. “Environmental Law” means any Law regulating pollution, protection of
the environment, public or worker health and safety (to the extent addressing
exposure to Hazardous Substances) including (i) any manner of generating,
accumulating, storing, treating, transporting or disposing of any Hazardous
Substance or (ii) any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing into the
environment of any Hazardous Substance, including the abandonment or discarding
of barrels, containers and other closed receptacles containing any Hazardous
Substance. “Equity Commitment Letter” shall mean the commitment letter, dated as
of the date hereof, to provide to Purchaser, subject to the terms and conditions
therein, equity financing in an aggregate amount set forth therein. “Equity
Financing” has the meaning set forth in Section 5.5. “Escrow Agent” has the
meaning set forth in the Escrow Agreement. “Escrow Agreement” means the Escrow
Agreement, in substantially the form attached hereto as Exhibit E. “Estimated
Adjustment Amount” has the meaning set forth in Section 2.2. 70



--------------------------------------------------------------------------------



 
[purchaseagreementa01076.jpg]
“Estimated Cash” means Seller’s good faith estimate of the Closing Cash.
“Estimated Closing Statement” has the meaning set forth in Section 2.2.
“Estimated Debt” means Seller’s good faith estimate of the Closing Debt.
“Estimated Net Working Capital” means Seller’s good faith estimate of the
Closing Net Working Capital. “Estimated Transaction Expenses” means Seller’s
good faith estimate of the Transaction Expenses. “Event” means any event,
change, effect or occurrence, state of facts, development or circumstance.
“Excluded Assets” has the meaning set forth in Section 1.2(a). “Excluded
Employees” means the individuals set forth on Schedule 13.1(b). “Excluded
Liabilities” has the meaning set forth in Section 1.2(b). “Excluded Taxes” means
(x) all Liabilities for Taxes attributable to or imposed upon Seller or
Logistics (or for which Seller or Logistics may otherwise be liable) without
regard to whether such Taxes relate to periods (or portions thereof) ending on
or prior to the Closing Date (other than any Taxes imposed upon Seller or
Logistics with respect to the Purchased Assets for the portion of any Straddle
Period beginning after the Closing Date, and (y) all Liabilities for Taxes
attributable or imposed on the Purchased Assets for any period ending on or
prior to the Closing Date or the portion of any Straddle Period ending on the
Closing Date (calculated in accordance with Section 12.1(c) (including, in the
case of clause (x) and (y), any liabilities of Seller or Logistics for Taxes
attributable to the transactions contemplated by this Agreement). “Existing
Inventory” has the meaning set forth in Section 9.3(a)(ii). “Final Adjustment
Amount” has the meaning set forth in Section 2.3(d). “Final Debt” means the
Closing Debt (i) as set forth in the Closing Statement delivered by Purchaser
and accepted by Seller; (ii) as set forth in the Closing Statement delivered by
Purchaser, if Seller fails to timely deliver a Notice of Dispute in accordance
with Section 2.3(b); (iii) as finally determined by the Accounting Firm pursuant
to Section 2.3(c); or (iv) as otherwise may be mutually agreed by Purchaser and
Seller. “Final Net Working Capital” means the Closing Net Working Capital (i) as
set forth in the Closing Statement delivered by Purchaser and accepted by
Seller; (ii) as set forth in the Closing Statement delivered by Purchaser, if
Seller fails to timely deliver a Notice of Dispute in accordance with Section
2.3(b); (iii) as finally determined by the Accounting Firm pursuant to Section
2.3(c); or (iv) as modified by any agreement among Purchaser and Seller. 71



--------------------------------------------------------------------------------



 
[purchaseagreementa01077.jpg]
“Final Transaction Expenses” means the Closing Transaction Expenses (i) as set
forth in the Closing Statement delivered by Purchaser and accepted by Seller;
(ii) as set forth in the Closing Statement delivered by Purchaser, if Seller
fails to timely deliver a Notice of Dispute in accordance with Section 2.3(b);
(iii) as finally determined by the Accounting Firm pursuant to Section 2.3(c);
or (iv) as otherwise may be mutually agreed by Purchaser and Seller. “Financial
Statements” has the meaning set forth in Section 4.6(a). “Financing Related
Parties” means any Financing Source’s Affiliates or any of its or its
Affiliates’ former, current or future general or limited partners, stockholders,
managers, members, controlling persons, agents, employees, officers, directors,
accountants, consultants, legal counsel, financial advisors or any of their
successors or assigns. “Financing Sources” shall those Persons that are party to
the Debt Commitment Letter and any other Person who becomes a party to the Debt
Commitment Letter as a Lender prior to Closing or any other Person who provides
debt financing used to finance the transactions contemplated by this Agreement.
“FIRPTA Certificates” has the meaning set forth in Section 7.8. “Former Business
Employees” means individuals who were formerly employed by the Business or its
predecessors. “Fraud” means (i) with respect to the Company, Logistics or
Seller, means that Lonnie Ray Sears, Dan Bofinger, Mike Feehery or Chance
Mercure actually knew that the Company, Logistics or Seller was deliberately
making an untrue representation or warranty in this Agreement, or in any
Transaction Document or any certificate delivered hereunder or thereunder, with
the intent to deceive and induce reliance upon such representation and warranty
and that Purchaser relied on such representation or warranty (it being
understood that the intent of the foregoing is not to convert a contract claim
into a tort claim), or (ii) with respect to Purchaser, means that James Baker,
Adam Cohn or Erik Minor actually knew that Purchaser was deliberately making an
untrue representation or warranty in this Agreement, or in any Transaction
Document or any certificate delivered hereunder or thereunder, with the intent
to deceive and induce reliance upon such representation and warranty and that
Seller, Logistics or the Company, as applicable, relied on such representation
or warranty (it being understood that the intent of the foregoing is not to
convert a contract claim into a tort claim). “Fundamental Representations” shall
mean the representations and warranties of the Seller set forth in Section 4.1
(Organization and Good Standing), Section 4.2 (Capital Structure), Section 4.3
(Authorization of Agreement), Section 4.5 (Brokers), Section 4.8 (Taxes),
Section 4.9(b) (Ownership of Assets), Section 5.1 (Organization and Good
Standing), Section 5.2 (Authorization of Agreement), Section 5.7 (Brokers) and
Section 5.8 (Parent Limited Guaranty). “Funded Debt” means any Debt of the
Company of the type contemplated by clauses (i) and (iv) of the definition of
Debt. “GAAP” means United States generally accepted accounting principles, as in
effect at the relevant time. 72



--------------------------------------------------------------------------------



 
[purchaseagreementa01078.jpg]
“Government Official” means any officer or employee of a Governmental Authority,
or of a public organization or any Person acting in an official capacity for or
on behalf of any such Governmental Authority. “Governmental Authority” means any
government or governmental or regulatory body thereof, or political subdivision
thereof, of any country or subdivision thereof, whether national, federal,
state, provincial, municipal or local, or any agency, official, subdivision,
commission or instrumentality thereof, or any court or arbitrator (public or
private). “Hazardous Substance” means any substance, waste or material regulated
as a “hazardous waste” or “hazardous substance” under, or for which standards of
conduct or liability are imposed pursuant to, any Environmental Law. “Inactive
Employee” has the meaning set forth in Section 9.1(b)(i). “Indemnification
Escrow Account” means an account established by the Escrow Agent pursuant to the
Escrow Agreement to hold the Indemnification Escrow Amount. “Indemnification
Escrow Amount” means $612,500. “Indemnification Escrow Funds” means, as of any
time, the portion of the Indemnification Escrow Amount then remaining in the
Indemnification Escrow Account. “Indemnified Party” means a Person entitled to
indemnification under this Agreement. “Indemnified Taxes” means (i) all Taxes
(or the nonpayment thereof) of the Company for all Pre- Closing Tax Periods and
the portion of any Straddle Period up to and including the Closing Date, (ii)
any and all Taxes of any affiliated, consolidated, combined, unitary or similar
group imposed on the Company by reason of the Company being a member of any such
group on or prior to the Closing Date, (iii) any and all Taxes of any Person
(other than the Company) imposed on the Company as a transferee or successor, by
contract or pursuant to any law, rule or regulation, which Taxes relate to an
event or transaction occurring before the Closing, and (iv) the reasonable
out-of-pocket costs of preparing all Tax Returns to the extent provided in
Section 12.1(a). “Indemnifying Party” means the Party from which indemnification
is sought under this Agreement. “Individual Agreements” has the meaning set
forth in Section 4.12(a)(i). “Intellectual Property” means all intellectual or
proprietary rights arising under the laws of any jurisdiction throughout the
world, including: (a) Trademarks; (b) all pending and issued patents, including
design patents and utility patents, reissues, divisions, continuations,
continuations-in-part, reexaminations and extensions thereof; (c) copyrights and
copyrightable works; (d) invention disclosures; (e) Internet domain names; (f)
trade secrets and specialized knowledge which is proprietary, formulae, product
formulations, processes, product designs, specifications, quality control,
procedures, technology, technical information, engineering data and design and
engineering specifications; (g) rights in Software and data, and (h)
registrations of, and 73



--------------------------------------------------------------------------------



 
[purchaseagreementa01079.jpg]
applications to register, any of the foregoing with any Governmental Authority
and any renewals or extensions thereof. “Interim Balance Sheet” means the
unaudited consolidated balance sheet of the Business as of the Interim Balance
Sheet Date. “Interim Balance Sheet Date” means July 31, 2018. “Interim Financial
Statements” has the meaning set forth in Section 4.6(a). “Intervening Event” has
the meaning set forth in Section 6.13(b). “Investment Canada Act” means the
Investment Canada Act (Canada), and the regulations promulgated thereunder, as
amended. “Knowledge of Seller” means the actual knowledge after review of this
Agreement and the Schedules, and assuming reasonable independent investigation,
of Lonnie Ray Sears, Dan Bofinger, Mike Feehery and Chance Mercure. “Law” means,
with regard to any Person, any national, federal, state, provincial, municipal
or local law (including common law), statute, constitutional provision, code,
ordinance, rule, regulation, directive, concession, Order or other requirement
of any Governmental Authority applicable to such Person. “Leased Real Property”
has the meaning set forth in Section 4.10(b). “Liability” or “Liabilities” means
any indebtedness, obligations or liabilities of any kind, whether accrued or
fixed, known or unknown, liquidated or unliquidated, absolute, contingent or
otherwise, and whether due or to become due or asserted or unasserted.
“Liability Policies” has the meaning set forth in Section 4.19. “Lien” means any
lien (statutory or otherwise), pledge, mortgage, deed of trust, security
interest, easement, covenant, license, charge, servitude, transfer restriction
or encumbrance of any kind. “Losses” means all claims, actions, causes of
action, judgements, awards, Taxes, losses, damages, Liabilities, costs or
expenses, including reasonable attorneys’ fees and expenses. “Material Adverse
Effect” means any Event that, individually or together with all other such
Events, has had or would reasonably be expected to have a material or adverse
effect on (A) the Company or the Business taken as a whole, except for any such
Event to the extent relating to or arising out of (a) changes in GAAP or the
interpretation thereof, (b) changes resulting from the public announcement of
the Transaction or the identity of the Purchaser, including any adverse change
in any employee, customer, distributor, supplier or similar relationship
resulting therefrom, (c) changes or developments resulting from any action
expressly required or permitted to be taken by this Agreement or in order to
consummate the Transaction (excluding, for the avoidance of doubt, compliance
with the provisions of Section 6.2), or any act or omission taken or omitted to
74



--------------------------------------------------------------------------------



 
[purchaseagreementa01080.jpg]
be taken at the express written request of Purchaser, (d) changes or
developments in financial, debt, credit or securities markets or the economy in
general, including changes in currency exchange or interest rates, (e) the
failure to meet any revenue, earnings or other financial or operational
forecasts or projections (provided that the underlying causes of any such
failure may be taken into account to the extend not otherwise prohibited by
clauses (a) through (f)), or (f) changes or developments resulting from acts of
hostilities, terrorism, sabotage or war (whether or not declared), or any
worsening thereof, or any natural disaster or act of God; except in the case of
(d) or (f), to the extent that the Company or the Business, taken as a whole, is
disproportionately affected compared to other similarly situated participants in
the industry in which the Business operates, (g) the exclusion of, or any
changes or developments affecting, the Excluded Assets or Excluded Liabilities,
or (h) any adverse change in or effect on the Company that is caused by any
delay in consummating the Closing as a result of any violation or breach by
Purchaser of any covenant, representation or warranty contained in this
Agreement; or (B) the ability of the Seller or Logistics to timely consummate
the transactions contemplated hereby and by the Transition Services Agreement.
“Material Contracts” has the meaning set forth in Section 4.12(a)(xviii).
“Material Customers” has the meaning set forth in Section 4.18. “Material
Suppliers” has the meaning set forth in Section 4.18. “Net Working Capital Lower
Limit” means $69,000,000. “Net Working Capital Upper Limit” means $71,000,000.
“New Contract” has the meaning set forth in Section 6.9. “New Debt Commitment
Letters” has the meaning set forth in Section 6.8(b). “New U.S. Welfare Plans”
has the meaning set forth in Section 9.1(d)(i). “Notice of Dispute” has the
meaning set forth in Section 2.3(b). “Offer Letter” has the meaning set forth in
Section 9.1(b)(i). “Order” means any determination, order, injunction, judgment,
decree, ruling, writ, temporary restraining order, assessment or award of any
Governmental Authority. “Ordinary Course” means, as it relates to the Business,
in a manner substantially the same as that normally employed by the Company,
Logistics or Seller, as applicable, in the ordinary course business, consistent
with the Business’s practices over the preceding twelve (12) months, including,
as applicable, with respect to quantity and frequency. “Overpayment Credits”
means any overpayment of Taxes of the Company from a Pre- Closing Tax Period
applied to reduce Taxes in a tax period beginning after the Closing Date.
“Parent” has the meaning set forth in Section 5.8(a). 75



--------------------------------------------------------------------------------



 
[purchaseagreementa01081.jpg]
“Parent Limited Guaranty” has the meaning set forth in Section 5.8(a). “Party”
or “Parties” has the meaning set forth in the preamble. “Payoff Letters” has the
meaning set forth in Section 3.4(a). “Permit” means any approval, authorization,
consent, franchise, license, permit or certificate of or by any Governmental
Authority. “Permitted Liens” means (a) Liens for current Taxes, assessments or
other claims not yet delinquent or the amount or validity of which is being
contested in good faith by appropriate proceedings and for which adequate
reserves have been established on the Interim Balance Sheet in accordance with
GAAP; (b) statutory, mechanics’, carriers’, workers’, repairers’ and similar
Liens arising under applicable Law and incurred in the Ordinary Course or the
amount or validity of which is being contested in good faith by appropriate
proceedings and for which adequate reserves have been established on the Interim
Balance Sheet in accordance with GAAP; (c) Liens in favor of any lessor,
sub-lessor, licensor or sub-licensor arising under any Contract provided such
Liens do not affect the use or value of the assets affected thereby; (d) with
respect to any Leased Real Property, all public and private roads, streets and
sidewalks, and electric power, telephone, cable, gas, sanitary sewer, storm
sewer, water and other utility improvements and structures, and all licenses,
easements, rights-of-way and other similar agreements or arrangements relating
thereto which do not affect the use or value of the Leased Real Property
affected thereby. “Person” means any individual, corporation, partnership,
limited liability company, firm, joint venture, association, joint-stock
company, trust, unincorporated organization, representative office, branch,
Governmental Authority or other similar entity. “Personnel Records” has the
meaning set forth in Section 9.1(f). “Post-Closing Tax Period” means any taxable
period (or portion of a Straddle Period) beginning after the Closing Date.
“Pre-Closing Representation” has the meaning set forth in Section 13.15(a)(i).
“Pre-Closing Tax Period” means any taxable period ending on or prior to the
Closing Date. “Prior Company Counsel” has the meaning set forth in Section
13.15(a)(i). “Products” has the meaning set forth in Section 4.22(a). “Proposed
Adjustment Amount” has the meaning set forth in Section 2.3(a). “Purchase Price”
has the meaning set forth in Section 2.1. “Purchase Price Allocation Schedule”
has the meaning set forth in Section 2.5(b). “Purchased Assets” has the meaning
set forth in Section 1.1(b). “Purchased Stock” has the meaning set forth in
Section 1.1(a). 76



--------------------------------------------------------------------------------



 
[purchaseagreementa01082.jpg]
“Purchaser” has the meaning set forth in the preamble. “Purchaser 401(k) Plan”
has the meaning set forth in Section 9.1(d)(iv). “Purchaser Closing Date
Transaction” means any transaction engaged in by the Company on the Closing
Date, after the Closing, that is not contemplated by this Agreement and is
outside the Ordinary Course, including any transaction engaged in by the Company
in connection with the financing of any obligations of the Purchaser to make a
payment under this Agreement. “Purchaser Material Adverse Effect” means any
Event that has had, or would reasonably be expected to have, a material adverse
effect on Purchaser’s ability to consummate the Transaction. “Purchaser Parties”
means, collectively, Purchaser and Purchaser’s Affiliates, and each of their
respective Representatives. “Purchaser Prepared Returns” has the meaning set
forth in Section 12.1(a). “Purchaser Releasee” has the meaning set forth in
Section 9.7. “Purchaser Releasors” has the meaning set forth in Section 9.7.
“R&W Insurance Policy” means the “buyer’s” representations and warranties
insurance policy from the R&W Provider, bound as of the date of this Agreement,
in substantially the form attached hereto as Exhibit F. “R&W Provider” means
Ethos Specialty Insurance Services LLC. “Real Property Leases” has the meaning
set forth in Section 4.10(b). “Rebates” means all rebates due to the Seller
and/or the Company from their respective vendors with respect to any period
prior to the Closing. “Remaining Inventory” has the meaning set forth in Section
9.3(b)(ii). “Representative” means, with respect to any Person, such Person’s
Affiliates and its and their respective equityholders, managers, directors,
officers, employees, consultants, financial advisors, legal counsel, accountants
and other agents. “Restricted Cash” means any Cash (i) the use of which is
restricted by Law or Contract, including the Security Deposits Amount and any
other deposits with third parties, (ii) that are insurance proceeds in respect
of a condemnation, casualty, loss or other material damage to any of the assets
of the Business prior to the Closing Date that have not been used to repair or
replace such condemned or damaged property as permitted or required pursuant to
the terms hereof, (iii) that are held by the Company that cannot be repatriated
to the United States, and (iv) equal to the withholding or other Taxes that
would be imposed on the repatriation to the United States of any Cash held by
the Company. 77



--------------------------------------------------------------------------------



 
[purchaseagreementa01083.jpg]
“Restricted Party” has the meaning set forth in Section 9.9(a). “Retained U.S.
Benefit Plans” has the meaning set forth in Section 9.1(c)(i). “Review Period”
has the meaning set forth in Section 2.3(b). “Sanctioned Country” means any
country or region that is, or has been in the last five years, the subject or
target of a comprehensive embargo under Trade Control Laws (including, without
limitation, Cuba, Iran, North Korea, Sudan, Syria, and the Crimea region of
Ukraine). “Sanctioned Person” means any Person that is the subject or target of
sanctions or restrictions under Trade Control Laws, including: (i) any Person
listed on any applicable U.S. or non-U.S. sanctions- or export-related
restricted party list, including, without limitation, the U.S. Department of the
Treasury Office of Foreign Assets Control’s Specially Designated Nationals and
Blocked Persons List; (ii) any entity that is, in the aggregate, 50 percent or
greater owned, directly or indirectly, or otherwise controlled by a Person or
Persons described in clause (i); or (iii) any national of a Sanctioned Country.
“Schedules” means the disclosure schedules to Article 4 prepared and delivered
by Seller and Purchaser on the date of this Agreement. “Security Deposits
Amount” means an amount equal to all of the security deposits paid by the Seller
under any Real Estate Leases related to the Business to which the Seller is
party plus all of the security deposits paid by the Company under all Real
Estate Leases to which the Company is party, in each case, calculated as of the
Closing Date and in accordance with GAAP. “Seller” has the meaning set forth in
the preamble. “Seller 401(k) Plan” has the meaning set forth in Section
9.1(d)(iv). “Seller Employee Benefit Plans” has the meaning set forth in Section
4.15(a). “Seller Names” has the meaning set forth in Section 9.3(a). “Seller
Occurrence-Based Insurance Policies” has the meaning set forth in Section
9.10(a). “Seller Parties” means, collectively, Seller and Seller’s Affiliates,
and each of their respective Representatives. “Seller Releasee” has the meaning
set forth in Section 9.7. “Seller Releasors” has the meaning set forth in
Section 9.7. “Seller Transaction Expenses” means, without duplication, all fees
and expenses of the Seller and its Affiliates incurred in connection with the
Agreement and the transactions contemplated hereby, which have not otherwise
been paid at or prior to Closing and to the extent such fees and expenses do not
constitute Company Transaction Expenses, including all amounts 78



--------------------------------------------------------------------------------



 
[purchaseagreementa01084.jpg]
that are payable by the Seller, Logistics or their respective Affiliates to any
third party transaction advisors, including financial advisors, investment
bankers, brokers, legal counsel, accountants and data room administrators, in
connection with this Agreement and the transaction contemplated hereunder, for
services rendered through the close of business on the Closing Date and all
Change in Control Payments (in each case, including the employer portion of any
payroll, social security, unemployment or similar Taxes imposed on such
amounts). “Seller’s Termination Expenses” has the meaning set forth in Section
13.7. “Selling Employer” means Seller or any Affiliate of Seller that employs a
Business Employee or employed a Former Business Employee. “Shared Contract” has
the meaning set forth in Section 6.9. “Software” means any and all computer
programs, including operating system and applications software, implementations
of algorithms, and program interfaces, whether in source code or object code
form, databases and all documentation relating to the foregoing, including user
manuals relating to the foregoing. “Specified Representations” shall mean the
representations and warranties of the Seller set forth in Section 4.1
(Organization and Good Standing), Section 4.2 (Capital Structure), Section 4.3
(Authorization of Agreement), Section 4.5 (Brokers), Section 4.9(b) (Ownership
of Assets), Section 5.1 (Organization and Good Standing), Section 5.2
(Authorization of Agreement), Section 5.7 (Brokers) and Section 5.8 (Parent
Limited Guaranty). “Straddle Period” means any taxable period beginning on or
prior to and ending after the Closing Date. “Subsidiary” means, with respect to
any Person, any other Person of which such Person (either alone or through or
together with any other Subsidiary) owns, directly or indirectly, a majority of
the outstanding equity securities or securities carrying a majority of the
voting power in the election of the board of directors or other governing body
of such Person (or is entitled to the majority of the profits or holds a
majority of the partnership or similar interests of such Person). “Tax” or
“Taxes” means any net income, capital gains, gross income, gross receipts,
sales, use, transfer, ad valorem, escheat, abandoned or undefined property, good
and services, harmonized sales Tax, franchise, profits, license, capital, stamp,
duties, import or export taxes, withholding, payroll, employer contribution,
employment, property, alternative, value added, or other tax of any kind
whatsoever imposed by any Governmental Authority, or any interest, with respect
to the Company penalties or additional tax incurred under Laws with respect to
such taxes. “Tax Act” means the Income Tax Act, R.S.C. 1985 (5th Supp.) c.1., as
amended, and the regulations promulgated thereunder. “Tax Benefit” shall, with
respect to the Company, mean any reduction in Taxes payable to a Governmental
Authority calculated on a with or without basis. “Tax Proceeding” has the
meaning set forth in Section 12.3. 79



--------------------------------------------------------------------------------



 
[purchaseagreementa01085.jpg]
“Tax Return” means a report, return, declaration, report, form, notice, claim
for refund or other information return supplied or required to be supplied to a
Governmental Authority with respect to Taxes (including any amendments and
schedules thereto). “Tax Sharing Agreement” has the meaning set forth in Section
4.8(f). “Termination Fee” has the meaning set forth in Section 11.3(a). “Third
Party Claim” means any claim for indemnification under this Agreement that
arises out of, relates to or results from any claim or Action by any Person
other than the Parties. “Third Party Intellectual Property” means Intellectual
Property owned by any Person, other than the Seller or the Company, without
regard as to whether the Seller or the Company has any rights therein, used in
the conduct of the Business. “Threshold” has the meaning set forth in Section
10.4(c). “Trade Control Laws” means all U.S. and non-U.S. Laws relating to (i)
economic, trade, and financial sanctions, including, without limitation, those
administered and enforced by the U.S. Department of Treasury Office of Foreign
Assets Control, the U.S. Department of State, the European Union, Her Majesty’s
Treasury, and the United Nations; (ii) export, import, reexport, transfer, and
retransfer controls, including, without limitation, those administered and
enforced by the U.S. Department of Commerce Bureau of Industry and Security,
U.S. Customs and Border Protection, the European Union, the United Kingdom, and
the United Nations; (iii) antiboycott requirements and (iv) the prevention of
money laundering. “Trademarks” means trademarks, service marks, brand names,
logos, certification marks, trade dress, assumed names and trade names,
including all applications for registration therefor and all translations,
adaptations, derivations, renewals, modifications and extensions thereof, and
all goodwill associated therewith. “Transaction” means, collectively, the
transactions contemplated by this Agreement and the other Transaction Documents.
“Transaction Documents” means, collectively, this Agreement, the Transition
Services Agreement, the Assignment and Assumption Agreement and Bill of Sale,
the Escrow Agreement and all other agreements, instruments and certificates
contemplated hereby and thereby. “Transaction Expenses” means the Seller
Transaction Expenses and Company Transaction Expenses. “Transfer Taxes” has the
meaning set forth in Section 12.6. “Transferred Employee” has the meaning set
forth in Section 9.1(b)(ii). “Transition Services Agreement” means the
Transition Services Agreement, to be dated as of the Closing Date, by and
between the Seller and the Company, in the form attached hereto as Exhibit G. 80



--------------------------------------------------------------------------------



 
[purchaseagreementa01086.jpg]
“U.S. Transferred Employee” has the meaning set forth in Section 9.1(b)(ii).
“United States” means the United States of America. “Unresolved Indemnification
Claims” has the meaning set forth in Section 10.8. “WARN Act” has the meaning
set forth in Section 9.1(f). “Welfare Plan Losses” has the meaning set forth in
Section 9.1(d)(i). “Year-End Financial Statements” has the meaning set forth in
Section 4.6(a). Section 13.2 Rules of Construction. This Agreement is the result
of the joint efforts of Purchaser, Logistics and Seller, and each provision
hereof has been subject to the mutual consultation, negotiation and agreement of
the Parties and there shall be no construction against either Party based on any
presumption of that Party’s involvement in the drafting thereof. Any reference
to any statute or Law shall be deemed also to refer to all rules and regulations
promulgated thereunder, interpretations thereof, amendments thereto and
successor provisions, unless the context requires otherwise. Whenever used in
this Agreement, except as otherwise expressly provided or unless the context
otherwise requires, (a) any noun or pronoun shall be deemed to include the
plural as well as the singular and to cover all genders, (b) the terms
“include,” “includes” and “including” shall be inclusive and not exclusive and
shall be deemed to be followed by the following phrase “without limitation,” (c)
“hereof,” “herein,” “hereunder” and words of similar import will refer to this
Agreement as a whole and not to any particular Section or provision of this
Agreement, (d) “or” shall not be exclusive, (e) references Sections and Articles
refer to the numbered and lettered Articles, Sections and subsections of this
Agreement, and references to a particular Article or Section of this Agreement
will include all subdivisions thereof, (f) the word “will” shall have the same
meaning as the word “shall”; (g) the word “extent” in the phrase “to the extent”
means the degree to which a subject or other thing extends and shall not simply
mean “if”; (h) references to “day” or “days” in the lower case means calendar
days; (i) references to the “date hereof” are to the date of this Agreement; (j)
references to a particular Person include such Person’s successors and assigns
to the extent not prohibited by this Agreement; and (k) “made available,”
“delivered” and words of similar import shall, for purposes of Article 4, shall
mean that the information referred to has been posted in the Intralinks “Project
Shield” data room established by Seller at least two (2) Business Days prior to
the date hereof and remains available for viewing as of the date hereof. All
monetary amounts in this Agreement are expressed in Dollars. Section 13.3
Confidentiality; Publicity. (a) Purchaser hereby acknowledges, covenants and
agrees that (i) the Confidentiality Agreement remains in full force and effect
in accordance with its terms, (ii) any confidential information of or relating
to the business and operations of Seller or any of its Affiliates and
Representatives disclosed in connection with this Agreement or the Transaction
shall subject to the terms of Confidentiality Agreement to the extent
constituting “Confidential Information” thereunder, and (iii) the provisions of
this Section 13.3(a) shall continue in full force and effect regardless of any
termination of this Agreement or abandonment of the Transaction. 81



--------------------------------------------------------------------------------



 
[purchaseagreementa01087.jpg]
(b) No Party shall issue any press release, make any public statement or
otherwise communicate with any news or media outlet regarding the execution or
performance of this Agreement, without the prior written consent of the other
Parties, unless (i) such information is otherwise generally available to and
known by the public, other than as a result of a disclosure by the Party made in
breach of this Section 13.3(b), or (ii) the release of such information is, in
the reasonable judgment of the Party (based on advice of counsel), required by
any Law or Order to which the Party is bound or subject. Each Party shall advise
and cooperate with the other Parties with respect to the timing and content all
such releases, statements and other communications concerning this Agreement or
the Transaction; provided, however, that (a) following the Closing, any Party
may make announcements (x) that are required by applicable Laws or stock
exchange rule or (y) that are consistent with the Parties’ prior public
disclosures regarding the transactions contemplated hereunder and may disclose
the fact of and the identity of the Parties to this transaction, but, in the
case of this clause (b), not any of the economic or other material terms of this
Agreement except as required by applicable Law, and (b) the Purchaser and its
Affiliates may provide customary information regarding this Agreement and the
transactions contemplated hereby to existing or prospective investors, equity
holders, members, managers and any of their respective Affiliates. Section 13.4
Entire Agreement. The Schedules and Exhibits to this Agreement shall be
construed with and as an integral part of this Agreement to the same extent as
if the same had been set forth verbatim herein; provided, that no form of
Transaction Document attached hereto (or the terms therein) shall have any
binding legal effect unless until such Transaction Document is duly executed and
delivered by each party thereto (and then only to the extent provided therein).
Any matter disclosed by the Parties on any one Schedule shall be deemed
disclosed for purposes of each other Schedule to the extent that the
applicability of such disclosure to such other Schedule is reasonably apparent
on the face of such disclosure. This Agreement (together with the Schedules,
Exhibits, all other Transaction Documents and other agreements referenced
herein) and the Confidentiality Agreement contain, and are intended as, a
complete statement of all of the terms, conditions and arrangements between the
Parties with respect to the matters provided for herein, and supersede any
previous agreements and understandings between the Parties with respect to those
matters. Section 13.5 Governing Law. This Agreement and all disputes and other
matters arising hereunder (whether in contract, tort or otherwise) shall be
governed by and construed in accordance the internal Laws of the State of New
York applicable to agreements made in and to be wholly performed in such state,
without giving effect to any choice or conflict of law provision or rule
(whether of the State of New York or any other jurisdiction) that would cause
the application of the Laws of any jurisdiction other than the State of New
York. Section 13.6 Jurisdiction; Waiver of Jury Trial. (a) With respect to any
Action, each Party irrevocably (i) agrees and consents to be subject to the
exclusive jurisdiction of the state and federal courts in the Borough of
Manhattan within the City of New York and (ii) waives (A) any objection which it
may have at any time to the laying of venue of any Action brought in any such
court, (B) any claim that such Action has been brought in an inconvenient forum
and (C) the right to object, with respect to such Action, that such court does
not have any jurisdiction over such Party. The foregoing consent to 82



--------------------------------------------------------------------------------



 
[purchaseagreementa01088.jpg]
jurisdiction shall not constitute general consent to service of process in the
State of New York for any purpose except as provided above and shall not be
deemed to confer rights on any Person other than the respective Parties to this
Agreement. Each of Seller, Logistics and Purchaser irrevocably agrees that
service of any process, summons, notice or document by United States registered
mail to such Party’s address set forth in Section 13.9 shall be effective
service of process for Action in New York with respect to any matters for which
it has submitted to jurisdiction pursuant to this Section 13.6. (b) WITHOUT
LIMITING THE TERMS OF SECTION 13.6(A), IF NOTWITHSTANDING THOSE TERMS ANY
ACTION, CAUSE OF ACTION, CLAIM, CROSS-CLAIM OR THIRD-PARTY CLAIM OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, IS BROUGHT OR MAINTAINED AGAINST ANY PARTY, ANY FINANCING SOURCE OR
ANY FINANCING RELATED PARTY IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, INCLUDING ANY DISPUTE ARISING OUT
OF OR RELATING IN ANY WAY TO THE DEBT FINANCING OR THE PERFORMANCE THEREOF, THE
PARTIES HERETO AGREE THAT IT MAY NOT BE BROUGHT OR MAINTAINED IN ANY FORUM OTHER
THAN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA LOCATED IN, OR, IF THAT
COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN,
IN EACH CASE, THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND EACH OF THE
PARTIES HERETO KNOWINGLY, VOLUNTARILY AND IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF EACH SUCH COURT IN ANY SUCH ACTION OR PROCEEDING AND WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE TO VENUE OR TO CONVENIENCE OF FORUM. (c)
EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE, WHETHER
IN CONTRACT, TORT, OR OTHERWISE, RELATING TO THIS AGREEMENT, ANY OTHER
TRANSACTION DOCUMENT OR THE TRANSACTION IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES (INCLUDING ANY LEGAL ACTION ARISING OUT OF OR RELATING IN ANY
WAY TO THE DEBT FINANCING OR THE PERFORMANCE THEREOF AGAINST ANY FINANCING
SOURCE OR ANY FINANCING RELATED PARTY), AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER TRANSACTION DOCUMENT, THE FACTS AND CIRCUMSTANCES LEADING TO THE
EXECUTION OR PERFORMANCE HEREOF AND THEREOF, OR THE TRANSACTION. EACH PARTY
CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, ATTORNEY OR OTHER AGENT
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER,
(iii) IT MAKES SUCH WAIVER KNOWINGLY AND VOLUNTARILY, AND (iv) IT HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 13.6(A). Section 13.7 Expenses. Except as
otherwise expressly provided in this Agreement, each Party shall bear its own
expenses (including fees and disbursements of its counsel, accountants and other
experts) incurred by it in connection with the preparation, negotiation,
execution, delivery and performance of this Agreement and each other Transaction
Document, and the consummation of the Transaction. 83



--------------------------------------------------------------------------------



 
[purchaseagreementa01089.jpg]
Section 13.8 Table of Contents and Headings. The table of contents, captions and
section headings in this Agreement and in the Schedules are for convenience of
reference only and are to be given no effect in the construction, interpretation
or effect hereof. Section 13.9 Notices. All notices, requests, demands, and
other communications hereunder shall be in writing and deemed to have been given
(a) when delivered personally with confirmation of receipt, (b) when delivered
if sent by a recognized overnight courier with confirmation of receipt, or (c)
on the date sent, if sent by facsimile or e-mail prior to 6:00 pm Pacific time
on any Business Day, with confirmation of transmission, if sent during normal
business hours of the recipient, and on the next Business Day if sent after
normal business hours of the recipient, to a Party at the following address (or
to such other address as such Party may have specified by notice given to the
other Party pursuant to this Section 13.9): If to Seller or Logistics, to:
Foundation Building Materials, LLC 741 Walnut Ave. Suite 200 Tustin, CA 92780
Tel: (714) 380-3127 Email: ric.tilley@sbmsales.com Attn: Ric Tilley with a copy
to: Winston & Strawn LLP 333 S. Grand Ave. Los Angeles, CA 90071 Tel: (213)
615-1719 Fax: (213) 615-1750 Email: evadavis@winston.com Attn: Eva Davis If to
Purchaser, to: SPI LLC c/o Dunes Point Capital, LLC 411 Theodore Fremd Avenue
Suite 125 Rye, NY 10580 Tel: (914) 269-2020 Email:
James.Baker@dunespointcapital.com Attn: James Baker with a copy to: Kirkland &
Ellis LLP 300 North LaSalle Chicago, IL 60654 Tel: (312) 862-2201 Fax: (312)
862-2200 Email: jeffrey.seifman@kirkland.com michael.sartor@kirkland.com 84



--------------------------------------------------------------------------------



 
[purchaseagreementa01090.jpg]
Attn: Jeffrey Seifman, P.C. Michael Sartor Section 13.10 Severability. The
invalidity or unenforceability of any provision hereof in any jurisdiction shall
not affect the validity or enforceability of any other provision hereof or
render invalid or unenforceable such provision in any other jurisdiction. To the
extent that any provision hereof is deemed to be invalid or unenforceable, such
provision shall be modified to the minimum extent necessary to make such
provision enforceable under applicable Law in its reduced form and so as to give
the maximum effect to the intent of the Parties. Section 13.11 Binding Effect;
No Third-Party Beneficiaries; No Assignment. This Agreement shall be legally
binding upon and inure to the benefit of the Parties and their respective
successors and assigns. Nothing herein shall create or be deemed to create any
third-party beneficiary rights in any Person that is not a Party, except that
(i) the Seller Parties and Purchaser Parties shall be express third-party
beneficiaries of Article 10), (ii) each Seller Party and Prior Company Counsel
shall be an express third-party beneficiary of Section 13.15 and (iii) the Non-
Recourse Parties are express third-party beneficiaries of Section 11.3(b). No
assignment hereof or of any rights or obligations hereunder may be made by any
Party (by operation of law or otherwise) without the other Party’s prior written
consent and any attempted assignment without such required consent shall be
without effect; provided, that (i) Purchaser may make a collateral assignment of
all or part of its rights under this Agreement to any lender (or agent therefor)
of Purchaser’s or the Company’s secured loans (provided, further, that no such
assignment shall limit Purchaser’s obligations hereunder or relieve Purchaser of
any of its obligations hereunder), and (ii) Purchaser may assign any of its
rights or obligations hereunder to any Affiliate of Purchaser; provided further,
that no assignment pursuant to the immediately preceding clause (ii) shall limit
Purchaser’s obligations hereunder or relieve Purchaser of any of its obligations
hereunder. Section 13.12 Amendments. This Agreement may be amended, supplemented
or modified only pursuant to a written instrument making specific reference
hereto signed by all of the Parties. Section 13.13 Waiver. At any time, the
Parties may (a) extend the time for the performance of any of the obligations or
other acts of the Parties, (b) waive any inaccuracies in the representations and
warranties contained herein or in any document delivered pursuant hereto, or (c)
waive compliance with any of the agreements or conditions contained herein, to
the extent permitted by applicable Law. Any agreement on the part of a Party to
any such extension or waiver will be valid only if set forth in a writing signed
on behalf of such Party. No waiver by any Party of any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising by virtue of any such prior or subsequent
occurrence. Section 13.14 Specific Performance. (a) Each Party expressly
acknowledges and agrees that each Party would suffer irreparable harm if any of
the covenants of the Agreement are not performed in accordance with their
specific terms or are otherwise breached. Accordingly, each Party agrees that
the other Party shall be entitled to an injunction or injunctions to prevent the
breach of any provision of this 85



--------------------------------------------------------------------------------



 
[purchaseagreementa01091.jpg]
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof, in addition to any other remedy to which such Party may be
entitled, at law, in equity or otherwise. (b) Notwithstanding the foregoing or
anything in this Agreement to the contrary, the Parties hereby acknowledge and
agree that (A) Seller and Logistics shall not be entitled to specific
performance to cause Purchaser to cause the Equity Financing to be funded
pursuant to the terms and conditions of the Equity Commitment Letter and to
thereafter cause the Purchaser to effect the Closing in accordance with Section
2.5, in each case, unless (i) all conditions in Article 7 have been satisfied
(other than conditions that by their nature are to be satisfied by actions to be
taken at the Closing, but subject to the satisfaction of such conditions at the
Closing), (ii) the Debt Financing has been funded in accordance with the terms
of the Debt Commitment Letter or the Financing Sources have irrevocably
confirmed in writing that such Debt Financing will be funded at the Closing if
the Equity Financing is contemporaneously funded at the Closing, (iii) each of
Seller and Logistics has irrevocably notified Purchaser in writing that all of
the conditions in Article 8 have been satisfied or irrevocably waived and that
the Seller and Logistics are ready, willing and able to consummate the Closing
if specific performance is granted and the Equity Financing and the Debt
Financing are funded, and (iv) Purchaser fails to consummate the Closing within
three (3) Business Days of the date the Closing was required to have occurred
pursuant to Section 2.5, and (B) notwithstanding anything herein to the contrary
(including Section 5.5), it is acknowledged and agreed that the Seller and
Logistics shall not be entitled to seek the remedy of specific performance with
respect to Purchaser’s rights under the Debt Commitment Letter against the
Financing Sources. Section 13.15 Counterparts. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but both of which
together shall constitute one and the same instrument. Copies of executed
counterparts transmitted by facsimile or other electronic transmission service
shall be considered original executed counterparts for purposes of this Section
13.15. Section 13.16 Legal Representation. (a) Purchaser, for itself and on
behalf of the Purchaser Parties (including the Company following the Closing),
hereby: (i) acknowledges that Winston & Strawn LLP (any other legal counsel
representing the Company or Seller Party prior to the Closing, each, a “Prior
Company Counsel”) represented the Seller and the Company prior to the Closing in
connection with preparation, negotiation, execution and delivery of this
Agreement and the other Transaction Documents, and Transaction generally
(“Pre-Closing Representation”), and may continue to represent the Seller Parties
in various matters from and after the Closing, including in connection with any
dispute with the Purchaser Parties arising out of or relating to the Transaction
Documents or the Transaction; (ii) waives any claim that Prior Company Counsel
has or will have or that the Pre-Closing Representation creates or will create
conflict of interest, or that Prior Company Counsel or is otherwise prohibited
from representing any Seller Party in any dispute with any Purchaser Party or
any other matter arising out of or relating to 86



--------------------------------------------------------------------------------



 
[purchaseagreementa01092.jpg]
the Transaction Documents (the negotiation or subject matter hereof and thereof)
or the Transaction, after the Closing Date, despite the fact that (A) the
interests of one or more of the Seller Parties in such dispute or other matter
may be directly adverse to the interests of one or more Purchaser Parties and
(B) Prior Company Counsel may have represented one or more of the Company in a
matter substantially related to such dispute or other matter and may be handling
ongoing matters for one or more Purchaser Parties; and (iii) covenants and
agrees, that (A) as to all communications between any Prior Company Counsel, on
the one hand, and any Seller Party or the Company (with respect to the Company,
solely prior to the Closing), on the other hand, relating in any way to the
Pre-Closing Representation that constitutes communications protected by the
attorney-client privilege, the attorney-client privilege and the expectation of
client confidence belong to and shall be controlled by the Seller or Seller
Party, and shall not pass to or be claimed by any Purchaser Party, and (B) no
Purchaser Party may use or rely on any communications described in clause (A) in
any claim or Action against or involving any of the Seller Parties. (b)
Notwithstanding the foregoing, if after the Closing a dispute arises between any
Purchaser Party, on the one hand, and any other Person (other than a Seller
Party), on the other hand, then such Purchaser Party (to the extent applicable)
may assert the attorney-client privilege to prevent disclosure to such other
Person of confidential communications by Prior Company Counsel; provided, that
no Purchaser Party may waive such privilege without the prior written consent
Seller. (c) This Section 13.16 is for the benefit of the Seller Parties and each
Prior Company Counsel, and the Seller Parties and each Prior Company Counsel are
intended third- party beneficiaries of this Section 13.16. This Section 13.16
shall survive the Closing indefinitely, shall be irrevocable, and no term of
this Section 13.16 may be amended, waived or modified, without the prior written
consent of each of the Seller and Prior Company Counsel affected thereby. (d)
Parent further acknowledges and agrees that it has had adequate opportunity to
consult with counsel of its choosing, and has consulted with such counsel, in
connection with its decision to agree to the terms of this Section 13.16.
[Signature Page Follows] 87



--------------------------------------------------------------------------------



 
[purchaseagreementa01093.jpg]




--------------------------------------------------------------------------------



 
[purchaseagreementa01094.jpg]




--------------------------------------------------------------------------------



 
[purchaseagreementa01095.jpg]
EXHIBIT TRANSITION SERVICES AGREEMENT by and among SPI LLC, FOUNDATION BUILDING
MATERIALS, LLC, and FBM CANADA SPI, INC. Dated as of [ ], 2018



--------------------------------------------------------------------------------



 
[purchaseagreementa01096.jpg]
FORM OF TRANSITION SERVICES AGREEMENT This TRANSITION SERVICES AGREEMENT, dated
as of [________], 2018 (the “Effective Date”) (this “Agreement”), is made by and
among SPI LLC, a Delaware limited liability company established under the Laws
of Delaware (“Purchaser”), Foundation Building Materials, LLC, a California
limited liability company (“Seller”), and FBM Canada SPI, Inc., an Alberta
corporation (“Company”). Purchaser, the Company and Seller are each referred to
herein individually as a “Party,” and collectively, as the “Parties.” R E C I T
A L S: WHEREAS, Purchaser, Company and Seller have entered into the Stock and
Asset Purchase Agreement, dated as of September 26, 2018 (as amended, modified
or supplemented from time to time in accordance with its terms, the “Purchase
Agreement”), pursuant to which, at the Closing, Purchaser acquired all of the
issued and outstanding capital stock of the Company, the Purchased Assets and
the Business from Seller, upon the terms and subject to the conditions set forth
in the Purchase Agreement; WHEREAS, in connection with the transactions
contemplated by the Purchase Agreement, Seller desires to provide, or cause to
be provided, to the Company and Purchaser, and Purchaser and the Company desire
to receive from Seller, certain services on a transitional basis, upon the terms
and subject to the conditions set forth herein. NOW, THEREFORE, in consideration
of the foregoing and the mutual agreements contained herein, the Parties hereby
agree as follows: ARTICLE I DEFINITIONS Section 1.01 Certain Defined Terms. (a)
Unless otherwise defined herein, all capitalized terms used herein shall have
the meaning ascribed to the terms as set forth in the Purchase Agreement. (b)
The following capitalized terms used in this Agreement shall have the meanings
set forth below: “Action” means any action, complaint, charge, claim, petition,
audit, examination, investigation, inquiry, arbitration, judicial or
administrative action, suit or proceeding (public or private), whether civil or
criminal, at law or in equity, by or before any Governmental Authority.
“Agreement” shall have the meaning set forth in the Preamble. “Business” shall
have the meaning set forth in the Purchase Agreement. “Business Day” means any
day other than a Saturday, a Sunday or a day on which banks in New York, New
York are authorized or obligated by Law to close.



--------------------------------------------------------------------------------



 
[purchaseagreementa01097.jpg]
“Company” shall have the meaning set forth in the Preamble. “Company Contract
Manager” shall have the meaning set forth in Section 8.01. “Company Indemnified
Person” shall have the meaning set forth in Section 5.02(b). “Confidential
Information” means, with respect to either Party, any and all information of
such Party or any of its Affiliates of a confidential or proprietary nature
(whether or not specifically labeled or identified as “confidential”), in any
form or medium, that relates to the business, products, services or research or
development of such Party, its Affiliates, or its or their respective suppliers,
distributors, customers, independent contractors or other business relations,
which information is disclosed to (or in the case of Company Confidential
Information, is, as of the Effective Date, in the possession or under the
control of) the other Party, its Affiliates, or its or their respective
Representatives in connection with this Agreement. Notwithstanding the
foregoing, Confidential Information shall not include (A) information of the
Disclosing Party that is or becomes generally available to the public other than
as a result of a breach of this Agreement by the Receiving Party, (B) any
information that was or becomes available to the Receiving Party on a
non-confidential basis and from a source (other than a Party to this Agreement
or any Affiliate or other Representative of such Party) that is not bound by a
confidentiality agreement with respect to such information, or (C) any
information is independently developed by the Receiving Party after the Closing
without the aid, application or use of any information that is to be kept
confidential under Section 9.01 as evidenced by a written record proving such
independent development. “Contract Managers” shall have the meaning set forth in
Section 8.01. “Disclosing Party” means, collectively, either Party and its
Affiliates, as applicable, who disclose or make available Confidential
Information to a Receiving Party under this Agreement. “Dispute” shall have the
meaning set forth in Section 9.12. “Force Majeure” means, with respect to a
Party, an event beyond the control of such Party (or any Person acting on its
behalf), including acts of God, storms, floods, riots, fires, earthquakes,
sabotage, civil commotion or civil unrest, strikes, lockouts or other labor
difficulties, interference by civil or military authorities, riots,
insurrections or other hostilities, embargo, fuel or energy shortage, acts of a
Governmental Authority (including bank closings, seizures and other actions),
acts of war (declared or undeclared) or armed hostilities or other national or
international calamity or one or more acts of terrorism or failure or
interruption of networks or energy sources. “Governmental Authority” means any
government or governmental or regulatory body thereof, or political subdivision
thereof, of any country or subdivision thereof, whether national, federal,
state, provincial or local, or any agency, official, subdivision, commission or
instrumentality thereof, or any court or arbitrator (public or private).
“Indemnified Person” means any Company Indemnified Person or Seller Indemnified
Person. 2



--------------------------------------------------------------------------------



 
[purchaseagreementa01098.jpg]
“Law” means, with regard to any Person, any national, federal, state, provincial
or local law (including common law), statute, constitutional provision, code,
ordinance, rule, regulation, directive, concession, Order or other requirement
of any Governmental Authority applicable to such Person. “Licensee” shall have
the meaning set forth in Section 9.11(a). “Licensor” shall have the meaning set
forth in Section 9.11(a). “Loss” shall mean all losses, liabilities, claims,
demands, judgments, damages, fines, suits, actions, costs and expenses.
“Migration Services” shall have the meaning set forth in Section 2.09.
“Migration Services Charges” shall have the meaning set forth in Section 2.09.
“Migration Services Provider” shall have the meaning set forth in Section 2.09.
“Migration Services Recipient” shall have the meaning set forth in Section 2.09.
“Notice of Dispute” shall have the meaning set forth in Section 9.12. “Order”
means any determination, order, injunction, judgment, decree, ruling, writ,
temporary restraining order, assessment or award of any Governmental Authority.
“Pass-Through Charges” shall have the meaning set forth in Section 3.02.
“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, representative office, branch, Governmental
Authority or other similar entity. “Provider” means Seller and any Person that
Seller causes to provide one or more Services to one or more Recipients under
this Agreement, in each case, in its capacity as the provider of such
Service(s). “Purchase Agreement” shall have the meaning set forth in the
Recitals. “Purchased Assets” shall have the meaning set forth in the Purchase
Agreement. “Purchaser” shall have the meaning set forth in the Preamble
“Receiving Party” means any Person who receives or has access to the
Confidential Information of a Disclosing Party under this Agreement. “Recipient”
means the Purchaser, the Company or any Person that receives any Service under
this Agreement, in each case, in its capacity as the recipient of such
Service(s) under this Agreement. 3



--------------------------------------------------------------------------------



 
[purchaseagreementa01099.jpg]
“Representatives” means, with respect to either Party, such Party’s Affiliates,
and each of their respective members, directors, officers, employees, attorneys,
accountants, financial advisors, agents and representatives. “Seller” shall have
the meaning set forth in the Preamble. “Seller Contract Manager” shall have the
meaning set forth in Section 8.01. “Seller Entities” means Seller, Foundation
Building Materials, Inc. and its Subsidiaries. “Seller Indemnified Person” shall
have the meaning set forth in Section 5.02(a). “Service Charge” shall have the
meaning set forth in Section 3.01. “Service Manager” shall have the meaning set
forth in Section 8.02. “Services” shall have the meaning set forth in Section
2.01. “Virus(es)” means any malicious computer code or instructions that have a
material adverse effect on the operation, security or integrity of (a) a
computing, telecommunications or other electronic operating or processing system
or environment, (b) software programs, data, databases or other computer files
or libraries or (c) computer hardware, networking devices or telecommunications
equipment, including (i) viruses, Trojan horses, time bombs, back door devices,
worms or any other software routine or hardware component designed to permit
unauthorized access, disable, erase or otherwise harm software, hardware or data
or perform any other such harmful or unauthorized actions and (ii) similar
malicious code or data. ARTICLE II SERVICES Section 2.01 Services to be
Provided. On the terms and subject to the conditions set forth in this
Agreement, from and after the Closing and for the periods set forth in Schedule
2.01 as such periods may be extended or earlier terminated under this Agreement,
Seller shall provide or cause to be provided to the Purchaser and the Company
the services set forth in Schedule 2.01 including all functions,
responsibilities, activities or tasks that are not specifically described in
this Agreement or the Schedules, but are reasonably required for or are a
necessary or inherent part of the proper performance and delivery of such
services (each, a “Service” and collectively, the “Services”); provided,
however, that, notwithstanding anything to the contrary contained herein, Seller
shall not be obligated to (and shall not be obligated to cause any Provider to)
provide any Services if the provision of such Services would (x) violate any Law
or, subject to Section 2.05(b), any Contract or license to which any of Seller
Entities, the Purchaser or the Company is subject or (y) require disclosure of
information protected by the attorney-client privilege and would result in
waiver of the attorney-client privilege with respect to such information.
Section 2.02 Omitted Services. Notwithstanding anything in this Agreement to the
contrary, if, during the nine (9) month period following the Effective Date, a
service historically provided by Seller or its Affiliates to the Business in
connection with the conduct of the Business 4



--------------------------------------------------------------------------------



 
[purchaseagreementa01100.jpg]
was omitted from the Schedules and such service was not expressly identified in
Schedule 2.01, then Company may provide notice thereof to Seller. As soon as
commercially practicable following receipt of such notice (provided that Seller
does not dispute in good faith that such service was historically provided by
Seller or its Affiliates to the Business in connection with the conduct of the
Business), Seller shall provide such service on a time and materials basis at
the rate of $180 per hour for management personnel and $100 per hour for
non-management personnel of the Seller Entities, such service shall be deemed to
be automatically added as a Service for purposes of this Agreement, and the
Parties shall promptly meet to identify and document the scope of such Service.
Section 2.03 Standard of the Provision of Services. Seller shall provide or
shall cause to be provided the Services in good faith, in a professional and
workmanlike manner, and in a manner, degree of care, and at a level of quality,
skill, prudence, performance, diligence, timeliness, efficacy, availability,
reliability, and level of service at least consistent with that provided by the
Seller and/or Providers to and for the Business during the twelve (12) month
period preceding the Effective Date (the terms “historically” or “historically
provided”, as used herein, shall refer to such twelve (12) month period).
Without limiting the Company’s rights or Seller’s obligations under this
Agreement, each of the Purchaser and the Company acknowledges and agrees that
(a) Seller is not in the business of providing the Services, (b) Seller is
providing (or causing to be provided) the Services to Recipients solely for the
purpose of facilitating the transactions contemplated by the Purchase Agreement
and (c) all of the Services shall be for the sole use and benefit of the
Business and not the Purchaser or the Company more broadly or any of their
Affiliates beyond to the extent to which such Affiliates are involved in the
operation of the Business, and shall be solely for the purpose of conducting the
Business in a manner substantially consistent with the manner in which it was
conducted immediately prior to the Closing and the natural or reasonable
expansion thereof. Without limiting any of Seller’s obligations under this
Agreement, including its obligation to provide the Services in accordance with
the standards set forth in this Section 2.03, no Provider shall have any
obligation, and Seller shall not have any obligation to cause any Provider, to
purchase, lease or license, or to renew a lease or license applicable to, any
facility, equipment or software. Section 2.04 Change in Services. A Provider
may, upon thirty (30) days’ notice to the Company, reasonably supplement,
modify, substitute or otherwise alter the Services provided by it, provided that
such modification: (i) does not adversely affect the quality or availability of
such Services as specified in Section 2.03; (ii) increase the cost of such
Services; (iii) is made necessary by changes, or is a desirable change, to
Seller’s internal organization in the ordinary course of business; and (iv)
applies generally to the provision of services by the Seller internally or to
its Affiliates and business units. Section 2.05 Services Provided by Other
Persons. (a) Seller may cause any Person, including any Seller Entity, to
provide any Services or any portion thereof; provided, however, that Seller
shall not subcontract any of the Services that are provided solely to Purchaser
and/or the Company and not to Seller or any of its Affiliates, without Company’s
prior written consent, such consent not to be unreasonably withheld or delayed.
Seller acknowledges that notwithstanding any delegation or subcontracting of its
performance under this Agreement to any Person, such Person shall be subject to
service standards 5



--------------------------------------------------------------------------------



 
[purchaseagreementa01101.jpg]
and confidentiality provisions at least equivalent to those set forth herein and
that Seller shall remain responsible for the performance by such Person of all
of its obligations hereunder with respect to the Services provided by such
Person so that such performance is in accordance with the terms and conditions
hereof. Any breach of this Agreement by any such Person (as if they were party
hereto as Seller) shall constitute a breach of this Agreement by Seller. With
respect to any Service provided by Seller to the Business prior to the effective
date of the Purchase Agreement, if Seller subcontracts such Service then
Purchaser shall not be responsible for any Pass-Through Charges for the
subcontractor (i.e., the original Service Charges for such Service set forth in
Schedule 2.01 shall still apply) unless agreed by the Purchaser in advance in
writing, such agreement not to be unreasonably withheld; provided, however, that
Seller continue to be entitled to receive the applicable Service Fee for such
Service. (b) Seller shall, with cooperation and assistance from the Company, use
commercially reasonable efforts to obtain any consents, licenses or approvals of
third parties that are necessary for the Seller to provide the Services to the
Company, or for the Company to receive the Services (each, a “Consent”) and any
fees or other charges related to such Consents shall be shared equally (50/50)
between the Seller and the Company. In the event a third party requires a fee
for its Consent, Seller shall notify the Purchaser prior to agreeing to the fee.
Seller’s obligation to provide or cause to be provided any Service will be
contingent upon Seller or the applicable Seller Entity receiving the consent,
approval or authorization from any third party that is necessary or required for
such Service to be provided, in each case in accordance with the terms and
conditions of any applicable agreements between such third parties and Seller or
the Seller Entities, as applicable; provided, however, that if a third party has
refused to provide a Consent or the Seller has not obtained a Consent despite
Seller’s attempt to do so pursuant to the foregoing sentence, then the Parties
shall cooperate to determine and adopt, subject to the Company’s approval, such
alternative approaches that may be necessary to provide the Services without
such Consent, if possible. Any additional fees or other charges related to such
alternative approaches shall be charged by Seller to Purchaser on a time and
materials basis at the rate of $180 per hour for management personnel and $100
per hour for non-management personnel of the Seller Entities, providing
consulting services in connection therewith, and the Purchase and Seller shall
each bear fifty percent (50%) of the non-consulting fees and expenses incurred
in connection therewith; provided, however, that with respect to any alternative
approaches that may be necessary to provide any of Infor, Host Analysis, Concur
and Avalara, the Purchaser and Seller shall, in each case, negotiate in good
faith to agree upon an alternate approach and price with respect thereto. If
Purchaser elects to establish its own replacement contract with a third party
provider of Seller, then (i) Seller shall not pay the Consent fee, and (ii)
Purchaser shall no longer be responsible for paying such third party’s costs as
a Pass-Through Charge or as part of the applicable Service Charge associated
with the Service (and Seller shall reduce the Service Charge accordingly, as
applicable); provided that, with respect to the foregoing clause (ii), so long
as Purchaser needs continued access to the applicable third party system
maintained by Seller, Purchaser’s replacement contract permits Purchaser to
continue to have such access to Seller’s system (i.e., Purchaser does not need
rights under Seller’s agreement with that third party). Without limiting
Seller’s obligations under this Section 2.05, any Services provided in whole or
in part to the Purchaser or the Company by a third party provider, or through
the use or license of intellectual property, services or other assets owned by,
licensed or purchased from third parties, and any license to use intellectual
property owned by third parties, will be subject to the terms and conditions of
any applicable agreements between Seller or the Seller Entities and such third
parties. 6



--------------------------------------------------------------------------------



 
[purchaseagreementa01102.jpg]
Section 2.06 Personnel. A Provider shall have the right, in its reasonable
discretion, to (a) designate which personnel it will assign to perform such
Service and (b) remove and replace such personnel at any time. Without limiting
Seller’s obligation to perform the Services in accordance with this Agreement,
Purchaser and Company acknowledge that each Provider shall have no independent
obligation (and Seller shall have no independent obligation to cause any
Provider) to hire any additional employees or provide any incentives to
employees or to retain the employment of any particular employee or retain the
services of any particular consultant, contractor or agent. In performing their
respective duties hereunder, all personnel of a Provider shall be under the
direction, control and supervision of such Provider, and such Provider shall
have the sole right to exercise all authority with respect to the employment
(including termination of employment), assignment and compensation of such
personnel. Section 2.07 Cooperation. Each of the Purchaser and the Company
shall, and shall cause any other Recipients to, use their commercially
reasonable efforts to (a) cooperate with the applicable Provider and its
Affiliates with respect to the provision of any Service and (b) enable the
applicable Provider and its Affiliates to provide the Services in accordance
with this Agreement. Further, each Recipient and its Affiliates shall use
commercially reasonable efforts to provide information and documentation
sufficient for each Provider to perform the Services in the manner they were
provided in the ordinary course immediately prior to the Closing, and each
Recipient shall use commercially reasonable efforts to make available, as
reasonably requested by each Provider, sufficient resources and timely
decisions, approvals and acceptances in order that each Provider may perform its
obligations under this Agreement in a timely and efficient manner. Provider’s
failure to perform the Services shall be excused if and to the extent it results
from Recipient’s failure to provide any data systems, personnel, intellectual
property or any other underlying resources reasonably necessary for Provider to
provide any of the Services hereunder; provided, that if either Party becomes
aware of any failure of the Recipient to provide any such data systems,
personnel, intellectual property or other resources, then such Party shall
provide notice thereof to the other Party as soon as reasonably practicable and
the Parties shall cooperate to minimize any disruption to the Services. In the
event a Provider has to use materially different data systems, personnel,
intellectual property or any other underlying resources to provide any of the
Services because of Recipient’s change to the operation of the Business, then
the Parties shall negotiate in good faith to amend Schedule 2.01 or the
applicable Service Charges and, if the Parties are unable to agree after a
reasonable amount of time, Seller’s obligation to continue to provide such
Service notwithstanding such change shall be subject to Purchaser agreeing to
reimburse Seller for the incremental costs incurred by Seller with respect to
such Service while the Parties continue to negotiate in good faith to effect
such amendment. Section 2.08 Electronic and Other Access; Security Procedures.
(a) Each of the Purchaser and the Company shall, and shall cause each Recipient
to, comply with any security (including physical security, internet security and
personal data security), access, use, Virus protection, disaster recovery,
confidentiality and other policies, procedures and limitations of the Seller
Entities in place as of the Closing, and only to the same extent as the Business
historically complied with such policies, procedures and limitations of the
Seller Entities. 7



--------------------------------------------------------------------------------



 
[purchaseagreementa01103.jpg]
(b) Seller shall ensure that each Provider maintain or exceed its current level
of security with respect to all of its facilities, networks and systems used in
connection with the Services and all of the data contained therein throughout
the term of this Agreement. (c) While Services are being provided hereunder,
each Party shall take commercially reasonable measures to ensure that, in
connection with the provision of any Services, no Virus or similar items are
coded or introduced into either its own (including its Affiliates) or the other
Party’s (including its Affiliates) computer networks or databases. With respect
to Services provided by third Persons, such Services shall be deemed to have
sufficient commercially reasonable measures for the purposes of this Section
2.08(c). If, in connection with the provision of any Services, a Virus is found
to have been introduced into such computer networks or databases, each Party
shall use commercially reasonable efforts to cooperate and to diligently work
together with the other Party to eliminate the effects of such Virus. The
Parties shall, and shall cause their respective Providers and Recipients to,
exercise commercially reasonable care to prevent unauthorized Persons from
accessing the Services, or the computer and technology systems or networks of
any of the Providers. (d) Each of the Purchaser and the Company shall make
available on a timely basis to Seller all information and materials in the
possession or reasonable control of the Purchaser, the Company or any of their
Affiliates that is requested by a Provider to the extent reasonably necessary
for the purposes of providing the Services; provided that none of the Purchaser
nor the Company shall be required to provide Seller any information or materials
if the provision of such information or materials would violate any Law or any
agreement or license to which the Purchaser, the Company or any of their
Affiliates is a party or is subject to, or would result in the disclosure of
information or materials subject to the attorney-client privilege. Seller shall
make available on a timely basis to Purchaser all information and materials in
the possession or reasonable control of Seller or its Affiliates that is
requested by a Recipient to the extent reasonably necessary for the purposes of
receiving the Services; provided that the Seller shall not be required to
provide the Recipient any information or materials if the provision of such
information or materials would violate any Law or any agreement or license to
which Seller or any of its Affiliates is a party or is subject to, or would
result in the disclosure of information or materials subject to the
attorney-client privilege. Each Party shall, upon reasonable notice, give the
other Party reasonable access, during regular business hours and at such other
times as are reasonably required, to the relevant premises to the extent
reasonably necessary for the purposes of providing or receiving the Services.
Seller will not be liable or responsible for (and shall not be deemed to be in
breach of this Agreement as a result of or to have any liability under this
Agreement with respect to) any failure or delay to provide a Service as a result
of the material incompleteness or inaccuracy of information or materials
provided by Purchaser or the Company, or material delay to provide such access
by the Purchaser or the Company, in each case with respect to the relevant
Service; provided, however, that Seller shall promptly notify Purchaser and the
Company of any such failure or delay and shall use commercially reasonable
efforts to perform such Service notwithstanding such failure or delay. Section
2.09 Migration. Seller agrees to, and to cause the Providers to, and each of the
Purchaser and the Company agrees to, and to cause their Affiliates to, cooperate
with and assist each other in good faith in connection with the migration of the
Business from Seller to the Purchaser, Company and their Affiliates, including
the migration from the performance of any 8



--------------------------------------------------------------------------------



 
[purchaseagreementa01104.jpg]
Service by a Provider to the performance of such Service by the Company or a
third Person (“Migration Services”), taking into account the desire to minimize
both the cost of such migration and the disruption to the ongoing business
activities of Seller, any of the Providers and any of the Purchaser, the Company
or their respective designees. The Parties acknowledge that Migration Services
may include the provision of services requested by the designees of the
Purchaser and/or the Company in connection with their migration to non-Seller
Entity systems, including the transfer of records, segregation and migration of
historical data, migration-specific enhancements and cooperation with and
assistance to third-Person consultants engaged by the designees of the Purchaser
and/or the Company in connection with the foregoing. The costs and fees
associated with any Migration Services shall be borne by Seller and, as such,
shall be deemed to be covered by the Service Charges paid by the Purchaser or
the Company hereunder. Migration Services, the substance and price of which are
not specified on Schedule 2.01, shall be agreed upon by the Parties and shall be
charged to the Purchaser, the Company or any of their Affiliates that is
receiving Migration Services (each, a “Migration Services Recipient”) on a time
and materials basis at the rate of $180 per hour for management personnel and
$100 per hour for non- management personnel of the Seller Entities providing
such Migration Services (each, a “Migration Services Provider”), and shall
include actual out-of-pocket costs and expenses incurred by a Migration Services
Provider in the provision of Migration Services that have been approved by
Purchaser in advance in writing (collectively, the “Migration Services
Charges”). In the event the Parties do not reach agreement on the cost of
Migration Services not specified on Schedule 2.01, the Parties agree that
Purchaser may request an independent third party consultant to validate Seller’s
estimate of the cost of the proposed Migration Services, and, if so requested,
the Parties shall work in good faith to jointly select an independent third
party consultant to validate the Seller’s estimate of proposed costs. In the
event that such third party consultant validates the Seller’s estimate of
proposed costs, Purchaser may have Seller perform the Migration Services at
Seller’s estimate, and in the event such third party consultant estimates costs
to be lower than Seller’s estimate, Seller shall charge Purchaser not more than
the estimated costs provided by such third party consultant. ARTICLE III COSTS
AND DISBURSEMENTS Section 3.01 Service Charges. As consideration for providing
the Services, the Purchaser and the Company shall pay, or shall cause the
Recipients to pay, to Seller the amount specified next to each Service set forth
in Schedule 2.01, (with respect to a Service, the “Service Charge” for such
Service). Each month’s undisputed Service Charges (pro-rated if applicable to
less than a full calendar month) shall be payable in arrears, unless otherwise
specified for each Service in Schedule 2.01, via electronic funds transfer
(instructions to be separately provided), to Seller within thirty (30) days of
receipt of an invoice. For purposes of converting any foreign currency into U.S.
dollars in connection with the calculation of the Service Charge, the foreign
exchange rate shall be the spot exchange rate for the respective currency vs.
U.S. dollars as reported by the Wall Street Journal on the Business Day
immediately prior to the respective invoice date. Section 3.02 Pass-Through
Charges. In addition to any Service Charges, the Purchaser and the Company shall
pay, or shall cause the Recipients to pay, to Seller, reasonable and necessary
out-of-pocket costs and expenses incurred and paid for by Seller in the ordinary
course of a Provider’s provision of, or in setting-up for, preparing for,
facilitating or enabling the provision 9



--------------------------------------------------------------------------------



 
[purchaseagreementa01105.jpg]
of, any Services, in each case, including as identified on Schedule 3.02 (the
“Pass-Through Charges”), which Pass-Through Charges shall not exceed $2,500,000
in the aggregate per month, unless otherwise approved in advance in writing by
Purchaser, in good faith, such approval not to be unreasonably withheld. Any
Pass-Through Charges shall be reasonably calculated and invoiced by Seller to
the Purchaser or the Company, as applicable, and documented in the weekly
settlement statement indicating the amount of Pass-Through Charges paid by
vendor in the current month. Seller shall pay, or shall cause its Providers to
pay, Pass-Through Charges from Purchaser’s or the Company’s accounts maintained
by Seller on a weekly basis. Seller shall pay all third party invoices
consistent with the historical practice of the Business. Section 3.03 Taxes. (a)
A Provider shall be entitled to charge and collect from the applicable Recipient
an additional amount equal to all state, local and/or foreign sales tax, value
added tax or any other similar tax with respect to the provision of any Services
provided by such Provider hereunder and shall timely remit such taxes to the
appropriate tax authorities. For the avoidance of doubt, where, in the sole
discretion of the Provider, the Provider is not required by law to charge or
collect state, local and/or foreign sales tax, value added tax or any other
similar tax, the applicable Recipient shall be responsible for, and shall timely
remit to the appropriate authorities, any such taxes that are required to be
self-assessed by the applicable Recipient. (b) Any payment to the Providers made
hereunder shall be made net of any deduction or withholding for any required
withholding taxes. The Purchaser and the Company, in the case of a Recipient,
shall cause such Recipient to timely remit any such deduction or withholding for
tax to the appropriate taxing authority and, upon request, provide the Provider
with a receipt confirming such payment. The Providers shall reasonably cooperate
with the Recipients to minimize any applicable withholding taxes (e.g., by
providing tax residency certificates and other documents required under a
certain tax treaty to obtain the benefit of a lower withholding rate). Section
3.04 Late Charges. Any amount required to be paid under this Article III and not
paid by the due date for payment (except for any disputed amount identified in a
written notice pursuant to Section 9.02) shall be subject to late charges at an
annual interest rate of three percent (3%) over the U.S. dollar prime rate, as
published by the Wall Street Journal, from the date on which the payment was due
to and including the date of payment based on a 365-day year, compounded
monthly, but in no event lower than any amount charged by a landlord for late
rent. Section 3.05 Audit. The Seller shall provide supporting information and
documentation, including invoices from third party providers, as reasonably
requested by the Company to validate the Service Charges, Pass-Through Charges,
Migration Charges, termination charges and other amounts invoiced to the Company
and payable by the Company pursuant to this Agreement. With respect to Services
provided by third parties that are received by both the Seller and the Company
and that are paid for by the Company on a pass-through basis, the Seller shall
provide any information and documentation reasonably requested by the Company to
support the Pass-Through Charges and allocation and pass through costs charged
to the Company, including the relative quantities of services received by each
Party. The Company or its representatives shall have the right, after providing
no less than 10 days’ advance written notice and during business hours, to 10



--------------------------------------------------------------------------------



 
[purchaseagreementa01106.jpg]
inspect and audit the books, accounts and records of the Seller pertaining to
the Service Charges, Pass-Through Charges, Migration Charges, termination
charges and other amounts invoiced to the Company to verify such amounts;
provided, however, that in no event shall Purchaser, the Company or any of their
respective Representatives or Affiliates have access to any of the Seller’s or
its Affiliates’ data, information, technology or other systems, except to the
extent necessary to verify the amounts invoiced. Any information disclosed
during such audit shall be considered the Confidential Information of the Seller
and shall be treated as such in accordance with Section 9 of this Agreement.
Notwithstanding anything in this agreement, neither Purchaser nor the Company
shall have the right to dispute the Seller’s good faith classification of
“management” or “non- management” personnel of the Seller or any of its
Affiliates. ARTICLE IV WARRANTIES AND COMPLIANCE Section 4.01 Authorization.
Each Party hereby represents and warrants that (a) it has the requisite power
and authority to execute and deliver this Agreement and to perform the
transactions contemplated hereby, (b) all corporate action on the part of such
Party necessary to approve or to authorize the execution and delivery of this
Agreement and the performance of the transactions contemplated hereby to be
performed by it has been duly taken, (c) this Agreement is a valid and binding
obligation of such Party, enforceable in accordance with its terms, subject to
the effect of principles of equity and the applicable bankruptcy, insolvency or
other similar laws, now or hereafter in effect, affecting creditors’ rights
generally and other customary qualifications. Section 4.02 Disclaimer of
Warranties. Except as expressly set forth herein, each of the Purchaser and the
Company (on behalf of it and its Affiliates) acknowledges and agrees that (a)
the Services are provided as-is, (b) each of the Purchaser and the Company
assumes all risks and liabilities arising from or relating to its use of and
reliance upon the Services and (c) Seller makes no representations or warranties
with respect thereto. EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE PURCHASE
AGREEMENT, EACH OF SELLER, THE PURCHASER, AND THE COMPANY (ON BEHALF OF ITSELF
AND ITS AFFILIATES) HEREBY EXPRESSLY DISCLAIMS ANY AND ALL REPRESENTATIONS AND
WARRANTIES REGARDING THIS AGREEMENT OR THE SERVICES, WHETHER EXPRESS OR IMPLIED,
INCLUDING ANY REPRESENTATION OR WARRANTY IN REGARD TO QUALITY, PERFORMANCE,
NONINFRINGEMENT, COMMERCIAL UTILITY, MERCHANTABILITY OR FITNESS OF THE SERVICES
FOR A PARTICULAR PURPOSE. In addition, each of the Purchaser and the Company (on
behalf of itself and its Affiliates) expressly disclaims any express or implied
warranty of the Services that could be construed to require a Provider to
provide Services hereunder in such a manner to allow a Recipient to comply with
any Law applicable to the actions or functions of a Recipient. Section 4.03
Compliance with Laws and Regulations. Seller shall comply with any and all Laws
applicable to the performance of its obligations under this Agreement. The
Company and Purchaser shall comply with Laws applicable to it in using the
Services to the same extent as the Business historically complied with such
Laws. For the avoidance of doubt, the foregoing compliance obligations apply
solely to the time period arising after the Effective Date. 11



--------------------------------------------------------------------------------



 
[purchaseagreementa01107.jpg]
ARTICLE V LIMITED LIABILITY AND INDEMNIFICATION Section 5.01 Limited Liability.
No Provider or Recipient shall have any liability to any Person, for or in
connection with (a) any Services provided, received or to be provided or
received pursuant to this Agreement or (b) any actions or inactions in
connection with any such Services referred to in the immediately preceding
clause (a), in each case, except to the extent that such Person suffers a Loss
that results from such Provider’s or Recipient’s (i) gross negligence, fraud,
intentional misrepresentation, bad faith, or willful misconduct, (ii) a breach
of any provision of this Agreement or (iii) as otherwise expressly set forth in
this Article V or elsewhere in this Agreement. Section 5.02 Indemnity. (a)
Subject to the limitations set forth in this Article V and Section 7.01, each of
the Purchaser and the Company hereby agrees, at all times during the term of
this Agreement and thereafter, to indemnify the Seller and any of their
respective shareholders, owners, officers, directors, employees, agents and
representatives (“Seller Indemnified Persons”) against, and hold such Persons
harmless from, any and all Losses arising out of, relating to, or in connection
with (i) the gross negligence, fraud, intentional misrepresentation, bad faith,
or wilful misconduct of Purchaser or the Company, or (ii) a breach of this
Agreement by the Purchaser or the Company; provided, however, that the Purchaser
or the Company shall not be required to indemnify any Seller Indemnified Persons
against any Losses that shall have resulted from the gross negligence, fraud,
intentional misrepresentation, bad faith, or wilful misconduct of, or breach of
this Agreement by, such Person. (b) Subject to the limitations set forth in this
Article V and Section 7.01, Seller hereby agrees, at all times during the term
of this Agreement and thereafter, to indemnify the Purchaser, the Company, and
any of its and their respective shareholders, owners, officers, directors,
employees, agents and representatives (“Company Indemnified Persons”) against,
and hold such Persons harmless from, any and all Losses arising out of, relating
to, or in connection with (i) the gross negligence, fraud, intentional
misrepresentation, bad faith, or wilful misconduct of Seller, or (ii) a breach
of this Agreement by Seller; provided, however, that Seller shall not be
required to indemnify Company Indemnified Persons against any Losses that shall
have resulted from the gross negligence, fraud, intentional misrepresentation,
bad faith, or wilful misconduct of, or breach of this Agreement by, such Person.
Section 5.03 Additional Limitations on Liability. (a) EXCEPT WITH RESPECT TO (i)
EITHER PARTY’S FRAUD, INTENTIONAL MISREPRESENTATION, BAD FAITH, GROSS
NEGLIGENCE, OR WILLFUL MISCONDUCT; (ii) EITHER PARTY’S INDEMNIFICATION
OBLIGATIONS SET FORTH IN SECTION 5.02; OR (iii) EITHER PARTY’S BREACH OF Section
9.01, NO PARTY, NOR ANY OF ITS AFFILIATES OR ITS OR THEIR REPRESENTATIVES (NOR
ANY SUCCESSORS OR ASSIGNS OF SUCH PERSONS) SHALL BE LIABLE FOR ANY INCIDENTAL,
SPECIAL, INDIRECT, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES (INCLUDING IN
THE FORM OF LOSS OF PROFIT OR LOSS OF REVENUE) 12



--------------------------------------------------------------------------------



 
[purchaseagreementa01108.jpg]
OF THE OTHER PARTY, ITS SUCCESSORS, ASSIGNS OR THEIR RESPECTIVE AFFILIATES AND
REPRESENTATIVES, IN ANY WAY DUE TO, RESULTING FROM OR ARISING IN CONNECTION WITH
THIS AGREEMENT, REGARDLESS OF WHETHER SUCH LIABILITY ARISES IN TORT (INCLUDING
NEGLIGENCE), CONTRACT, BREACH OF WARRANTY, STRICT LIABILITY, INDEMNIFICATION OR
OTHERWISE AND REGARDLESS OF WHETHER ANY SUCH DAMAGES ARE FORESEEABLE OR WHETHER
AN INDEMNIFIED PERSON HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSSES. (b)
Each of the Purchaser and the Company acknowledges that neither Seller nor any
of its Affiliates is in the business of providing services of the type
contemplated by this Agreement, and that the Services are to be provided on a
temporary basis to assist with the orderly separation of the Business from
Seller’s other businesses and operations. Accordingly, except with respect to
(i) either Party’s fraud, intentional misrepresentation, bad faith, gross
negligence or wilful misconduct; or (ii) either Party’s breach of Section 9.01
the liability of each Party to the other Party under this Agreement, whether in
contract, tort or otherwise, (1) for direct damages shall not exceed the fees
paid or payable by the Purchaser or the Company pursuant to this Agreement, and
(2) for incidental, special, indirect, or consequential damages (including in
the form of loss of profit or loss of revenue) shall not exceed $1,000,000. (c)
Each of Seller, Purchaser, and Company agrees that it shall use commercially
reasonable efforts to mitigate and otherwise minimize its respective Losses,
whether direct or indirect, due to, resulting from or arising in connection with
any failure by the other Party to perform fully any obligations under, and
comply with, this Agreement. (d) Any claim for indemnification by an Indemnified
Person must be made in writing to Seller, the Purchaser, or the Company, as the
case may be, before the day that is the six- month anniversary of the date the
Service giving rise to such claim was terminated. (e) Nothing in this Article V
shall be deemed to eliminate or limit the express obligation of the Purchaser
and the Company in this Agreement to pay all required Service Charges for
Services in accordance with this Agreement. Section 5.04 Insurance. The Party
seeking indemnity hereunder agrees to, and to cause its Providers (in the case
of Seller seeking indemnity) or Recipients (in the case of the Purchaser or the
Company seeking indemnity), to use reasonable efforts to pursue recovery of any
such Losses under applicable insurance policies. The Indemnified Person’s Losses
sought against the indemnifying Party shall be reduced to the extent that such
Losses are actually recovered by the Indemnified Person from its third Person
insurance provider. Section 5.05 Exclusive Remedy. Each Party acknowledges and
agrees that, following the Closing, other than (i) in the case of actual fraud
by the Purchaser, the Company or Seller or any of their respective Affiliates or
other Representatives, (ii) as expressly set forth in this Agreement and (iii)
either Party’s breach of Section 9.01, the indemnification provisions of this
Article V shall be the sole and exclusive remedy for any breach of this
Agreement by other Party or any failure by the other Party to perform or comply
with any of its covenants or agreements contained in this Agreement. 13



--------------------------------------------------------------------------------



 
[purchaseagreementa01109.jpg]
ARTICLE VI TERM AND TERMINATION Section 6.01 Term and Termination of Services.
(a) Each Service shall be provided for a term commencing on the Closing Date and
ending nine (9) months thereafter, or such shorter term if earlier terminated
pursuant to the terms of this Agreement. The Company may elect to extend the
term of any Service for up to an additional three (3) months, provided that the
Company delivers to the Seller prior written notice of such election at least
fifteen (15) days prior to the expected conclusion of such term. In the event of
any such extension, the Service Charges for the Service(s) to be extended shall
be an amount equal to 115% multiplied by the applicable Service Charge set forth
on Schedule 2.01. For the avoidance of doubt the foregoing 115% multiplier on
extension of a Service shall apply to the Service Charge set forth on Schedule
2.01 only, and shall not apply to any other fees or costs invoiced to Purchaser,
such as Pass-Through Charges or early termination charges. (b) With respect to
any Service: (i) the Purchaser or the Company may terminate such Service, in
whole or in part, consistent with Schedule 2.01, with respect to such Service:
(A) for any reason or no reason, upon at least thirty (30) days’ prior written
notice to the Seller; or (B) at any time, upon prior written notice to the
Seller, if the Provider has failed to perform any of its material obligations
under this Agreement with respect to such Service and such failure shall
continue to exist thirty (30) days after receipt by Seller of a written notice
of such failure from the applicable Recipient; (ii) the Seller may terminate
such Service, in whole but not in part with respect to such Service at any time,
upon prior written notice to the Purchaser and the Company, if the Purchaser and
the Company has failed to pay to the Seller the undisputed portion of invoiced
amounts due and payable under this Agreement and the failure continues to exist
thirty (30) days after receipt by Purchaser and the Company of a written notice
of such failure from the Seller; (iii) either Party may terminate such Service
in whole but not in part with respect to such Service immediately upon the
non-terminating Party’s receipt of written notice: (A) if the continued
performance or receipt of such Service by the Party seeking to terminate would
be a violation of any applicable Law, provided that the Parties shall cooperate
to determine and adopt, subject to the Company’s and Seller’s approval, such
alternative approaches that may be necessary to provide the Services in a manner
that complies with applicable Law; or (B) as provided in Section 7.02; and (iv)
at any time upon mutual written agreement of the Parties. Section 6.02
Termination of Agreement. (a) This Agreement shall terminate on the earliest to
occur of (i) the latest date on which any Service is to be provided as indicated
in Section 6.01, (ii) the date on which the 14



--------------------------------------------------------------------------------



 
[purchaseagreementa01110.jpg]
provision of all Services has terminated or been cancelled pursuant to Section
6.01 and (iii) the date on which this Agreement is terminated pursuant to
Section 6.02(b). (b) Notwithstanding the term for providing any Service, this
Agreement may be terminated earlier as set forth below: (i) by the Company and
Purchaser, if the Seller is in material breach of its covenants or agreements
under this Agreement and fails to cure such breach within thirty (30) days of
the Company or Purchaser delivering a written notice of such breach to Seller;
(ii) by the Seller, if the Purchaser and the Company fails to pay to the Seller
the undisputed portion of invoiced amounts due and payable under this Agreement
and the failure continues to exist thirty (30) days after receipt by the
Purchaser and the Company of a written notice of such failure from the Seller;
(iii) by either Party, if the other Party commences a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors or shall take any corporate action to authorize any of the
foregoing. Section 6.03 Termination Charges. Within 30 days after the Effective
Date, Seller shall provide written notice to Purchaser, identifying the
termination charges that would be directly attributable to Purchaser’s early
termination of each Service set forth in Schedule 2.01, providing generally the
applicable allocation to the Company for out-of-pocket, third party breakage
fees, early termination fees or charges, minimum volume make-up charges, or
other wind-down costs required to be paid by Seller to the applicable third
party as a result of Seller’s early termination of its agreement with such third
party. Following delivery of such notice, Seller and Purchaser shall negotiate
in good faith to resolve any disputes regarding such termination charges and, in
the event that Seller and Purchaser are unable to agree with respect to a
particular Service, then the Parties acknowledge that the termination charges
for such Service will not exceed the expected actual allocation of Pass-Through
Charges to the Company for the applicable third party agreement for the
remainder of the then-current term of this Agreement. As soon as reasonably
practicable following any notice of early termination of any Service pursuant to
Section 6.01(b)(i)(A), Section 6.01(b)(ii), Section 6.02(b)(ii), or Section
6.01(b)(iii) (with respect to Section 6.01(b)(iii), only where Seller is
terminating), Provider shall deliver notice to the Recipient of the terminated
Service(s) specifying such out-of-pocket, third party breakage fees, early
termination fees or charges, minimum volume make-up charges, or other wind-down
costs that are (i) no more than the amount identified by Seller to Purchaser in
accordance with the first sentence of this Section 6.03, (ii) directly
attributable to Recipient’s early termination of such Service and (iii) actually
paid or payable by the Seller or its Affiliates to third Persons in order to
discontinue earlier than originally anticipated the provision of such Service.
Seller shall invoice Purchaser for termination charges in accordance with the
foregoing. Seller shall, and shall cause each Provider 15



--------------------------------------------------------------------------------



 
[purchaseagreementa01111.jpg]
to, use commercially reasonable efforts to minimize the existence and amount of
such early termination charges. All termination charges shall be due and payable
to the Provider in immediately available funds within thirty (30) days of the
Recipient’s receipt of any invoice therefor. For the avoidance of doubt,
Purchaser shall not be responsible for paying Seller early termination charges
for any third party agreement where Purchaser has obtained its own replacement
agreement with the applicable third party, so long as Purchaser’s replacement
contract does not prohibit Purchaser from continuing to have access to Seller’s
system where Purchaser needs such access to receive the Services. Section 6.04
Effect of Termination. (a) If any Service is terminated in accordance with this
Agreement, Schedule 2.01 shall be updated to reflect such termination. In
addition, to the extent that a Provider’s ability to provide a Service is
dependent on the continuation of another Service, such Provider’s obligation to
provide such Service shall terminate automatically with the termination of such
supporting Service, unless Purchaser or the Company agree to continue paying the
pro rata Service Charges that would apply for the Provider to continue to
provide such dependent Service with respect to the terminated supporting
Service. Upon termination of any Service in accordance with this Agreement, (i)
such Provider will have no further obligation to provide such terminated
Service, (ii) such Recipient shall have no obligation to pay any Service
Charges, Pass-Through Charges or other required amounts relating to any such
Service; provided, however, that the Recipient shall remain obligated to pay to
the Purchaser, the Company or Seller, as applicable, (A) any Service Charges,
Pass-Through Charges or other required amounts owed and payable in respect of
such terminated Service that was provided prior to the effective date of such
termination, (B) any Migration Services Charges owed and payable prior to the
effective date of such termination, and in the case of each of clause (A) and
clause (B), and in the event that the effective date of such termination is a
day other than at the end of a month, the Service Charge, the Pass- Through
Charges and other amounts due to the Purchaser, the Company or Seller, as
applicable, in respect of such terminated Service shall be pro-rated as
appropriate, and (C) the early termination charges applicable to such Service
that are reimbursable by Purchaser to Seller as required in accordance with
Section 6.03, (iii) any and all rights to intellectual property granted to a
Recipient and/or Provider hereunder in connection with the provision of a
terminated Service shall immediately cease upon such termination. In connection
with the termination of any Service, the provisions of this Agreement not
relating solely to such terminated Service shall survive any such termination.
(b) In connection with any termination of this Agreement pursuant to Section
6.02, the provisions of Article I, Article IV, Article V, Article IX, Section
6.03 and this Section 6.04, and liability for all due and unpaid Service
Charges, Pass-Through Charges and other amounts required to be paid under this
Agreement shall continue to survive indefinitely. ARTICLE VII Force Majeure
Section 7.01 Effect of Force Majeure. Each Party (or any Person acting on its
behalf) shall have no liability or responsibility for any interruption, delay or
other failure to fulfill any obligation (other than a payment obligation) under
this Agreement, so long as and to the extent to 16



--------------------------------------------------------------------------------



 
[purchaseagreementa01112.jpg]
which the fulfillment of such obligation is prevented, frustrated, hindered or
delayed as a consequence of circumstances of a Force Majeure, provided that such
Party (or such Person) shall have exercised commercially reasonable efforts to
minimize the effect of a Force Majeure on its obligations. In the event of an
occurrence of a Force Majeure, the Party whose performance is affected thereby
shall give notice (orally or in writing) of suspension as soon as reasonably
practicable to the other stating the date and extent of such suspension and the
cause thereof, and such Party shall resume the performance of such obligations
as soon as reasonably practicable upon the cessation of such Force Majeure and
its effects. Section 7.02 Affected Services. During the period of a Force
Majeure, each affected Recipient shall be entitled to seek an alternative
service provider at its own cost with respect to the Services affected. If a
Force Majeure shall continue to exist for more than thirty (30) consecutive
days, either Party shall be entitled to permanently terminate the Services
affected. The Purchaser and the Company shall be relieved of the obligation to
pay any Service Charges or Pass-Through Charges for the provision of the
affected Services throughout the duration of such Force Majeure. ARTICLE VIII
POINTS OF CONTACT Section 8.01 Contract Managers. The Purchaser and the Company,
on the one hand, and Seller, on the other hand, shall appoint an individual to
act as the primary point of operational contact for the administration and
operation of this Agreement. The individual or individuals appointed by the
Purchaser or the Company (the “Company Contract Manager”) and the individual or
individuals appointed by Seller (the “Seller Contract Manager” and, together
with the Company Contract Manager, the “Contract Managers”) pursuant to this
Section 8.01 as the Parties’ respective primary points of operational contact in
connection with this Agreement shall have overall operational responsibility for
coordinating, on behalf of the Company, the Purchaser or Seller, as applicable,
all activities undertaken under this Agreement, in the case of Company Contract
Manager, by the Purchaser, the Company, their Recipients and their respective
Affiliates and other Representatives or, in the case of Seller Contract Manager,
by Seller, Providers and their respective Affiliates and other Representatives,
including in each case the performance of the Parties’ obligations hereunder,
acting as a day-to-day contact with the Contract Manager appointed by the other
Party. Each Party may replace its Contract Manager from time to time upon at
least ten (10) days prior written notice to the other Party. The Parties shall
ensure that the Company Contract Manager and the Seller Contract Manager shall
meet in person or telephonically as frequently as reasonably necessary or
advisable for the performance of the Parties’ obligations hereunder. Section
8.02 Service Managers. The initial points of contact for the Providers and the
Recipients with respect to any matters of day-to-day provisions of the Services
shall be the service managers designated by each of the Parties for each of the
Services (each such Person, a “Service Manager”). The Service Managers shall
have authority to handle such daily operational matters related to the Services,
including attempting to resolve any issues that may arise during the performance
of the Services. 17



--------------------------------------------------------------------------------



 
[purchaseagreementa01113.jpg]
ARTICLE IX GENERAL PROVISIONS Section 9.01 Treatment of Confidential
Information. Neither Party shall, and each Party shall cause other Persons under
its control (including its Affiliates, Providers and other Representatives) that
are providing or receiving Services or that otherwise have access to
Confidential Information of the Disclosing Party not to, disclose or make
available to any other Person, except as required to perform its obligations
under this Agreement, any Confidential Information of the Disclosing Party;
provided, however, that each Party may disclose (subject to applicable Law)
Confidential Information of the Disclosing Party to Providers and Recipients and
their respective Representatives, in each case who (x) require such information
in order to perform their duties in connection with this Agreement and (y) have
agreed to maintain the confidentiality of such information, in each case,
consistent with the terms hereof; and provided, further, that the Receiving
Party may disclose (subject to applicable Law) Confidential Information of the
Disclosing Party if (i) any such Confidential Information (including any report,
statement, testimony or other submission to a Governmental Authority) is
required by applicable Law or such Governmental Authority to be disclosed, after
prior notice has been given to the Disclosing Party to the extent such notice is
permitted by applicable Law, or (ii) any such Confidential Information is
reasonably necessary to be disclosed in connection with any Action or in any
Dispute with respect to this Agreement (including in response to any summons,
subpoena or other legal process or formal or informal investigative demand
issued to the Receiving Party in the course of any litigation, arbitration,
mediation, investigation or administrative proceeding). Section 9.02 Notices.
All notices, requests, demands, and other communications hereunder shall be in
writing and deemed to have been given (a) when delivered personally with
confirmation of receipt, (b) when delivered if sent by a recognized overnight
courier with confirmation of receipt, or (c) on the date sent, if sent by
facsimile or e-mail prior to 6:00 pm Pacific time on any Business Day, with
confirmation of transmission, if sent during normal business hours of the
recipient, and on the next Business Day if sent after normal business hours of
the recipient, to a Party at the following address (or to such other address as
such Party may have specified by notice given to the other Party pursuant to
this Section 9.02): If to the Seller: Foundation Building Materials, LLC 2741
Walnut Ave., Suite 200 Tustin, CA 92780 Email: ric.tilley@sbmsales.com
Attention: Ric Tilley With a copy (which will not Winston & Strawn LLP
constitute notice) to: 333 S. Grand Ave. Los Angeles, CA 90071 E-mail:
evadavis@winston.com Attention: Eva Davis 18



--------------------------------------------------------------------------------



 
[purchaseagreementa01114.jpg]
If to the Purchaser and the FBM Canada SPI, Inc. Company:
[______________________________] [______________________________] Attention:
[__________________] E-mail: [_________________] With a copy (which will not
[______________________________] constitute notice) to:
[______________________________] [______________________________] Attention:
[__________________] E-mail: [_________________] Section 9.03 Amendment;
Waivers, etc. This Agreement may be amended, supplemented or modified only
pursuant to a written instrument making specific reference hereto signed by all
of the Parties. At any time, the Parties may (a) extend the time for the
performance of any of the obligations or other acts of the Parties, (b) waive
any inaccuracies in the representations and warranties contained herein or in
any document delivered pursuant hereto, or (c) waive compliance with any of the
agreements or conditions contained herein, to the extent permitted by applicable
Law. Any agreement on the part of a Party to any such extension or waiver will
be valid only if set forth in a writing signed on behalf of such Party. No
waiver by any Party of any default, misrepresentation, or breach of warranty or
covenant hereunder, whether intentional or not, shall be deemed to extend to any
prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any such
prior or subsequent occurrence. Section 9.04 Governing Law. (a) This Agreement
and all Disputes and other matters arising hereunder (whether in contract, tort
or otherwise) shall be governed by and construed in accordance the internal Laws
of the State of New York applicable to agreements made in and to be wholly
performed in such state, without giving effect to any choice or conflict of law
provision or rule (whether of the State of New York or any other jurisdiction)
that would cause the application of the Laws of any jurisdiction other than the
State of New York. Section 9.05 Jurisdiction; Waiver of Jury Trial. (a) With
respect to any Action, each Party irrevocably (i) agrees and consents to be
subject to the exclusive jurisdiction of the state and federal courts in the
Borough of Manhattan within the City of New York and (ii) waives (A) any
objection which it may have at any time to the laying of venue of any Action
brought in any such court, (B) any claim that such Action has been brought in an
inconvenient forum and (C) the right to object, with respect to such Action,
that such court does not have any jurisdiction over such Party. The foregoing
consent to jurisdiction shall not constitute general consent to service of
process in the State of New York for any purpose except as provided above and
shall not be deemed to confer rights on any Person other than the respective
Parties to this Agreement. Each of Seller, the Purchaser and the Company
irrevocably agrees that service of any process, summons, notice or document by
United States registered mail to such Party’s address set forth in Section 9.02
shall be effective service of process 19



--------------------------------------------------------------------------------



 
[purchaseagreementa01115.jpg]
for Action in New York with respect to any matters for which it has submitted to
jurisdiction pursuant to this Section 9.05. (b) WITHOUT LIMITING THE TERMS OF
Section 9.05(a), IF NOTWITHSTANDING THOSE TERMS ANY ACTION, CAUSE OF ACTION,
CLAIM, CROSS-CLAIM OR THIRD-PARTY CLAIM OF ANY KIND OR DESCRIPTION, WHETHER IN
LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, IS BROUGHT OR
MAINTAINED AGAINST EITHER PARTY IN ANY WAY RELATING TO THIS AGREEMENT, THE
PARTIES HERETO AGREE THAT IT MAY NOT BE BROUGHT OR MAINTAINED IN ANY FORUM OTHER
THAN ANY FEDERAL COURT OF THE UNITED STATES OF AMERICA LOCATED IN, OR, IF THAT
COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT LOCATED IN,
IN EACH CASE, THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND EACH OF THE
PARTIES HERETO KNOWINGLY, VOLUNTARILY AND IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF EACH SUCH COURT IN ANY SUCH ACTION OR PROCEEDING AND WAIVES ANY
OBJECTION IT MAY NOT OR HEREAFTER HAVE TO THE VENUE OR TO CONVENIENCE OF FORUM.
(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE,
WHETHER IN CONTRACT, TORT, OR OTHERWISE, RELATING TO THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO HIS
AGREEMENT, THE FACTS AND CIRCUMSTANCES LEADING TO THE EXECUTION OR PERFORMANCE
HEREOF. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE,
ATTORNEY OR OTHER AGENT OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SEEK TO
ENFORCE THE FOREGOING WAIVER, (ii) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (iii) IT MAKES SUCH WAIVER KNOWINGLY AND
VOLUNTARILY, AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 9.05.
Section 9.06 Assignment. This Agreement shall not be assigned by either Party,
in whole or in part, by operation of law or otherwise without the prior written
consent of the other Party; provided, however, (i) that Seller may assign any or
all of its rights and obligations under this Agreement to any of its Affiliates,
so long as such assignment does not release Seller from any liability under this
Agreement and (ii) that the Company or Purchaser may assign its rights or
obligations hereunder to one or more of its Affiliates, for collateral security
purposes to any lender providing financing to the Company or its Affiliates, or
to a third party acquirer of the Company or its Subsidiaries or all or
substantially all of their assets; provided, however, that the Seller’s consent
shall be required for the assignment of this Agreement to a third party acquirer
where the acquirer has greater than $75M in annual revenue in the prior fiscal
year and the sale and/or distribution of stucco, steel, ceiling and/or drywall
is a substantial portion of such acquirer’s business (where substantial portion
means at least 25% of the acquirer’s revenue from the prior 20



--------------------------------------------------------------------------------



 
[purchaseagreementa01116.jpg]
fiscal year comes from the sale and/or distribution of stucco, steel, ceiling
and/or drywall). Any attempted assignment in violation of this Section 9.06
shall be void. This Agreement shall be binding upon and inure to the benefit of
the Parties and their respective successors and permitted assigns. Section 9.07
Entire Agreement. The Schedules to this Agreement shall be construed with and as
an integral part of this Agreement to the same extent as if the same had been
set forth verbatim herein. This Agreement (together with the Schedules) is
intended to be a complete statement of all of the terms, conditions and
arrangements between the Parties with respect to the matters provided for
herein, and supersedes any previous agreements and understandings between the
Parties with respect to those matters. Section 9.08 Severability. The invalidity
or unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of any other provision hereof or render invalid
or unenforceable such provision in any other jurisdiction. To the extent that
any provision hereof is deemed to be invalid or unenforceable, such provision
shall be modified to the minimum extent necessary to make such provision
enforceable under applicable Law in its reduced form and so as to give the
maximum effect to the intent of the Parties. Section 9.09 No Third-Party
Beneficiaries. Except as set forth in Article V with respect to Indemnified
Persons, this Agreement is for the sole benefit of the Parties and their
successors and permitted assigns, and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other Person any legal or
equitable right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement. Section 9.10 No Agency. Nothing in this Agreement shall be
deemed in any way or for any purpose to constitute any Party acting as an agent
of another unaffiliated Party in the conduct of such other Party’s business, or
as creating any type of partnership, joint venture or fiduciary relationship
between or among the Parties. Any Provider of any Service hereunder shall act as
an independent contractor and not as the agent of any Recipient or its
Affiliates in performing such Service. Section 9.11 Ownership of Intellectual
Property. (a) Except as otherwise expressly provided in this Agreement or in the
Purchase Agreement each of the Parties and their respective Affiliates shall
retain all right, title and interest in and to their respective intellectual
property and any and all improvements, modifications, enhancements or derivative
works thereof. No license or right, express or implied, is granted under this
Agreement by either Party or such Party’s Affiliates in or to their respective
intellectual property, except that, solely to the extent required for the
provision or receipt of the Services in accordance with this Agreement, each
Party (“Licensor”), for itself and on behalf of itself and its Affiliates,
hereby grants to the other Party (“Licensee”) (and the Licensee’s Affiliates) a
non- exclusive, revocable (solely as expressly provided in this Agreement),
non-transferable (except as provided in Section 9.06), non-sublicenseable
(except to third parties as required for the provision or receipt of Services,
but not for their own independent use), royalty-free, worldwide license during
the term of this Agreement to use such intellectual property of the Licensor in
connection with this Agreement, but only to the extent and for the duration
necessary for the Licensee to 21



--------------------------------------------------------------------------------



 
[purchaseagreementa01117.jpg]
provide or receive the applicable Service under this Agreement. Upon the
expiration of such term, or the earlier termination of such Service in
accordance with this Agreement, the license to the relevant intellectual
property will terminate; provided, that all licenses granted hereunder shall
terminate immediately upon the expiration or earlier termination of this
Agreement in accordance with the terms hereof. Upon the expiration or
termination of this Agreement or an applicable Service, the Licensee shall cease
use of the Licensor’s intellectual property pursuant to this Section 9.11 and
shall return or destroy at the Licensor’s request all information or embodiments
of such intellectual property provided in connection with this Agreement; unless
Purchaser or the Company has a right to use Seller’s intellectual property under
the Purchase Agreement. The foregoing license is subject to any licenses granted
by others with respect to intellectual property not owned by the Parties or
their respective Affiliates. (b) Subject to the limited license granted in
Section 9.11(a), in the event that any intellectual property is created,
developed, written or authored by a Party in connection with the performance or
receipt of the Services by such Party, all right, title and interest throughout
the world in and to all such intellectual property shall vest solely in such
Party unconditionally and immediately upon such intellectual property having
been created, developed, written or authored, unless the Parties agree otherwise
in writing. (c) To the extent title to any intellectual property that is the
subject of Section 9.11(b), vests, by operation of Law, in the Party or an
Affiliate of the Party that did not create, develop, write or author such
intellectual property, such Party or Affiliate of the Party hereby assigns to
the other Party or its designated Affiliate all right, title and interest in
such intellectual property and agrees to provide such assistance and execute
such documents as such other Party may reasonably request to vest in such Party
all right, title and interest in such intellectual property. Section 9.12
Dispute Resolution. Any dispute, controversy or claim arising out of, relating
to or in connection with this Agreement, or the breach, termination, or validity
hereof (each, a “Dispute”) shall be resolved by submitting such Dispute first to
the relevant Service Manager of each Party, and such Service Managers shall seek
to resolve such Dispute through informal good faith negotiation. In the event
that any Dispute between the Parties relating to the Services or this Agreement
is not resolved by such Service Managers within ten (10) Business Days after the
claiming Party verbally notifies the other Party of the Dispute (during which
time the Service Managers shall meet in person or by telephone as often as
reasonably necessary to attempt to resolve the Dispute), such Service Managers
shall escalate the Dispute to the Company Contract Manager and the Seller
Contract Manager for resolution. In the event that the Company Contract Manager
and the Seller Contract Manager fail to meet or, if they meet, fail to resolve
the Dispute within an additional ten (10) Business Days, then the claiming Party
will provide the other Party with a written “Notice of Dispute”, describing (i)
the issues in dispute and such Party’s position thereon, (ii) a summary of the
evidence and arguments supporting such Party’s positions, (iii) a summary of the
negotiations that have taken place to date, and (iv) the name and title of the
senior executives or their respective designees who will represent the claiming
Party. The senior executives or their respective designees of the claiming Party
designated in such Notice of Dispute shall meet in person or by telephone with
the senior executives or their respective designees of the non-claiming Party as
often as reasonably necessary to resolve the Dispute and shall confer in a good
faith effort to resolve the Dispute. If such senior executives or their
respective designees decline to meet within the allotted time or fail to resolve
the Dispute within twenty (20) Business 22



--------------------------------------------------------------------------------



 
[purchaseagreementa01118.jpg]
Days after receipt of the Notice of Dispute, then either Party may pursue the
remedy set forth in Section 9.05. Section 9.13 No Right to Set-Off. The
Purchaser and the Company shall pay to Seller, the full amount of Service
Charges, Migration Service Charges, Pass-Through Charges and other amounts
required to be paid under this Agreement and not set-off, counterclaim or
otherwise withhold any amount owed or claimed to be owed to Seller under this
Agreement on account of any obligation owed by such Provider, whether or not
such obligation has been finally adjudicated, settled or otherwise agreed upon
in writing. Section 9.14 Construction. The words “hereof”, “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement. The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof. References to Articles,
Sections, Schedules and Exhibits are to Articles, Section, Schedules and
Exhibits of this Agreement unless otherwise specified. All Schedules and
Exhibits annexed hereto or referred to herein are hereby incorporated in and
made a part of this Agreement as if set forth in full herein. Any capitalized
term used in any Schedule or Exhibit but not otherwise defined therein shall
have the meaning given to such term in this Agreement. Any singular term in this
Agreement shall be deemed to include the plural, and any plural term the
singular. Whenever the words “include”, “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation”, whether or not they are in fact followed by those words or words of
like import. “Writing”, “written” and comparable terms refer to printing, typing
and other means of reproducing words (including electronic media) in a visible
form. References to any agreement or contract are to that agreement or contract
as amended, modified or supplemented from time to time in accordance with the
terms hereof and thereof. References to any Person include the successors and
permitted assigns of that Person. References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively. Any reference to “days” means calendar days unless Business Days
are expressly specified. If any action under this Agreement is required to be
done or taken on a day that is not a Business Day, then such action shall be
required to be done or taken not on such day but on the first succeeding
Business Day thereafter. Each Party hereto has participated in the drafting of
this Agreement, which each Party acknowledges is the result of extensive
negotiations between the Parties, and consequently this Agreement shall be
interpreted without reference to any rule or precept of Law to the effect that
any ambiguity in a document be construed against the drafter. Section 9.15
Counterparts; Effectiveness. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument. Copies of executed counterparts
transmitted by facsimile or other electronic transmission service shall be
considered original executed counterparts for purposes of this Section 9.15.
This Agreement shall become effective when each Party shall have received a
counterpart hereof signed by the other Party. Until and unless each Party has
received a counterpart hereof signed by the other Party, this Agreement shall
have no effect and no Party shall have any right or obligation hereunder
(whether by virtue of any other oral or written agreement or other
communication). 23



--------------------------------------------------------------------------------



 
[purchaseagreementa01119.jpg]
Section 9.16 Specific Performance. The Parties agree that irreparable damage may
occur if any provision of this Agreement were not performed in accordance with
the terms hereof and that the Parties shall be entitled to seek an injunction or
injunctions to prevent breaches of this Agreement or to enforce specifically the
performance of the terms and provisions hereof, in addition to any other remedy
to which they are entitled at law or in equity. The Parties hereby waive, in any
action for specific performance, the defense of adequacy of a remedy at law and
the posting of any bond or other security in connection therewith. [REMAINDER OF
THE PAGE INTENTIONALLY LEFT BLANK] 24



--------------------------------------------------------------------------------



 
[purchaseagreementa01120.jpg]
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their respective duly authorized officers.
FOUNDATION BUILDING MATERIALS, LLC By: ____________________________________
Name: Title: FBM CANADA SPI, INC. By: ____________________________________ Name:
Title: SPI LLC By: ____________________________________ Name: Title: Signature
Page to Transition Services Agreement



--------------------------------------------------------------------------------



 